                                                                    1




· · · ·IN THE UNITED STATES DISTRICT COURT
· · · · FOR THE SOUTHERN DISTRICT OF OHIO
· · · · · · · · EASTERN DIVISION

· · · · · · · · · · - - - - -


Tamara K. Alsaada,· · · ·:
et al.,
· · · · · · · · · · · · ·:
· · · · Plaintiffs,
· · · · · · · · · · · · ·: Case No. 2:20-cv-3431
· · · · vs.· · · · · · · · Judge Marbley
· · · · · · · · · · · · ·: Magistrate Judge Jolson
City of Columbus,
Ohio, et al.,· · · · · · :

· · · · Defendants.· · · :


· · · · · · · · · · - - - - -

· · · · · · DEPOSITION OF SMITH WEIR
· · · · · · · ·VIA VIDEOCONFERENCE

· · · · · · · · · · - - - - -


·   ·   ·   Taken at Columbus Division of Police
·   ·   ·   · · · · 120 Marconi Boulevard
·   ·   ·   · · · · Columbus, Ohio 43215
·   ·   ·   · · February 16, 2021, 10:02 a.m.


· · · · · · · · · · - - - - -

·   ·   ·   ·   ·   · ·Spectrum Reporting LLC
·   ·   ·   ·   ·   400 S. Fifth Street, Ste. 201
·   ·   ·   ·   ·   · · Columbus, Ohio 43215
·   ·   ·   ·   ·   614-444-1000 or 800-635-9071
·   ·   ·   ·   ·   · www.spectrumreporting.com

· · · · · · · · · · - - - - -




        Realtime - Videoconferencing - Trial Presentation - Video
                  Spectrum Reporting LLC | 614-444-1000
                                                      Page 2                                                   Page 4


·1·   · · · · · · · · · A P P E ARA N C E S                    ·1· · · · · · · · · · · · ·I N D E X
·2                                                             ·2· · Examination By· · · · · · · · · · · · · · · · · Page
· ·   · ON BEHALF OF PLAINTIFFS:
                                                               ·3· · Mr. Gittes - Cross· · · · · · · · · · · · · · · · ·6
·3
· ·   ·   ·   ·   ·The Gittes Law Group                        ·4
·4·   ·   ·   ·   ·723 Oak Street                              · · · Plaintiffs' Exhibit· · · · · · · · · · · · · · ·Page
· ·   ·   ·   ·   ·Columbus, OH 43205-1011                     ·5
·5·   ·   ·   ·   ·By Jeffrey P. Vardaro, Esq.
                                                               · · · Exhibit 34 - Division-Wide E-mail· · · · · · · · ·76
· ·   ·   ·   ·   · · ·Frederick M. Gittes, Esq.
·6·   ·   ·   ·   · · ·(Via videoconference)                   ·6
·7·   ·   ·   ·   ·and                                         ·7
·8·   ·   ·   ·   ·Marshall and Forman, LLC                    ·8
· ·   ·   ·   ·   ·250 Civic Center Drive, Ste. 480
                                                               ·9
·9·   ·   ·   ·   ·Columbus, OH 43215
· ·   ·   ·   ·   ·By John S. Marshall, Esq.                   10
10·   ·   ·   ·   · · ·Samuel M. Schlein, Esq.                 11
· ·   ·   ·   ·   · · ·(Via videoconference)                   12
11
                                                               13
12·   ·   ON BEHALF OF DEFENDANTS:
13·   ·   · · ·Columbus City Attorney's Office                 14
· ·   ·   · · ·77 North Front Street, 4th Floor                15
14·   ·   · · ·Columbus, OH 43215                              16
· ·   ·   · · ·By Alana Valle Tanoury, Esq.
                                                               17
15·   ·   · · · · ·Westley M. Phillips, Esq.
· ·   ·   · · · · ·Stephen J. Steinberg, Esq.                  18
16·   ·   · · · · ·(Via videoconference)                       19
17
                                                               20· · (PDF exhibits have been provided to counsel with the
18
19                                                             · · · transcript.· No hard copies were in the possession
20                                                             21· · of the court reporter.)
21                                                             22
22
                                                               23
23
24                                                             24



                                                      Page 3                                                   Page 5


·1· · · · · · · · · · · · ·Tuesday Morning Session
                                                               ·1· · · · · · · ·THE REPORTER:· Would counsel please
·2· · · · · · · · · · · · · February 16, 2021, 10:02 a.m.
                                                               ·2· · identify themselves for the record, state who they
·3· · · · · · · · · · · · ·- - - - -
                                                               ·3· · represent, identify who else is in the room with
·4· · · · · · · · · S T I P U L A T I O N S
                                                               ·4· · them, and express their stipulation that this
·5· · · · · · · · · · · · ·- - - - -
                                                               ·5· · deposition may take place with a remote
·6· · · · ·It is stipulated by counsel in attendance that
                                                               ·6· · administration of the oath and remote reporting of
·7· · the deposition of Smith Weir, a witness herein,
                                                               ·7· · the deposition.
·8· · called by the Plaintiffs for cross-examination,
                                                               ·8· · · · · · · ·MR. GITTES:· Yes.· My name is Fred
·9· · may be taken at this time by the notary pursuant
                                                               ·9· · Gittes on behalf of the plaintiffs.· There's no
10· · to notice and subsequent agreement of counsel that
                                                               10· · one in the room with me.· Jeff Vardaro, also
11· · said deposition may be reduced to writing in
                                                               11· · counsel in the case, is also participating in the
12· · stenotypy by the notary, whose notes may
                                                               12· · deposition as co-counsel.· He -- I will be asking
13· · thereafter be transcribed out of the presence of
                                                               13· · the questions.· And we do agree to the remote
14· · the witness; that proof of the official character
                                                               14· · swearing in of the witness and the remote taking
15· · and qualification of the notary is waived.· - - -
                                                               15· · of this deposition.
16· · - -
                                                               16· · · · · · · ·MS. TANOURY:· Alana Tanoury for the
17
                                                               17· · defendants.· I am alone in my office.· Wes
18
                                                               18· · Phillips just jumped on as well.· And we agree to
19
                                                               19· · the remote taking of the deposition.
20
                                                               20· · · · · · · · · · · · ·- - - - -
21
                                                               21· · · · · · · · · · · · SMITH WEIR
22
                                                               22· · being first duly sworn, testifies and says as
23
                                                               23· · follows:
24
                                                               24

                   Realtime - Videoconferencing - Trial Presentation - Video
                             Spectrum Reporting LLC | 614-444-1000                                                          YVer1f
                                              Page 6                                                     Page 8


·1· · · · · · · · · · ·CROSS-EXAMINATION                   ·1· · you:· How long has it been since you did that
·2· · BY MR. GITTES:                                       ·2· · deposition?
·3· · Q.· · · · ·Okay.· Commander, sorry for the           ·3· · A.· · · · ·I believe that deposition was either in
·4· · familiarity, but we've been through a lot of         ·4· · 2011, 2012, somewhere in that time frame.
·5· · depositions in this case, so we kind of --           ·5· · Q.· · · · ·Okay.· So it's been quite awhile?
·6· · A.· · · · ·I understand.                             ·6· · A.· · · · ·Yes, sir.
·7· · Q.· · · · ·-- do a little chitchat on the side.      ·7· · Q.· · · · ·And was that case -- were you a party
·8· · · · · · · ·I will be asking you most, maybe all      ·8· · in the case or just a witness?
·9· · the questions today.· And I need you -- to begin     ·9· · A.· · · · ·Just a witness per se.· I wrote a
10· · with, would you state your full name for the         10· · report that was -- I wrote a report that the two
11· · record?                                              11· · parties were talking about, I guess is the best
12· · A.· · · · ·First name is Smith, S-M-I-T-H, last      12· · way to put it.
13· · name is Weir, W-E-I-R.                               13· · Q.· · · · ·Was it like an accident case or
14· · Q.· · · · ·And your current occupation is?           14· · something like that?
15· · A.· · · · ·I'm a police officer with the City of     15· · A.· · · · ·No.· It was about judicial misconduct.
16· · Columbus.· I've been employed by the City of         16· · Q.· · · · ·Oh, okay.· I wish I had more time. I
17· · Columbus Police Department since December of 1999.   17· · would love to hear what that was about, but I'll
18· · My current assignment is I'm -- well, my current     18· · just skip it.
19· · rank is of commander, and I'm currently assigned     19· · A.· · · · ·Last I heard there was a standing gag
20· · as the commander for zone five, patrol operations.   20· · order for the Court, so I'm not sure if I can. I
21· · Q.· · · · ·And, Commander, have you been in a        21· · don't know if it's been lifted or not.
22· · deposition before?                                   22· · Q.· · · · ·Well, that's one way to ruin curiosity.
23· · A.· · · · ·I have.                                   23· · A.· · · · ·Sorry.
24· · Q.· · · · ·And how many times would you say?         24· · Q.· · · · ·Okay.· So let me go over some of these

                                              Page 7                                                     Page 9


·1· · A.· · · · ·I believe once.                           ·1· · rules that I would like to see if you can agree
·2· · Q.· · · · ·Oh, okay.· You have testified as an       ·2· · to.· I will --
·3· · officer and a supervisor, I would assume, many       ·3· · A.· · · · ·I'm sorry to interrupt, I'm getting a
·4· · times over the years?                                ·4· · lot of glare from my window, can I lower my blinds
·5· · A.· · · · ·Yes, sir.                                 ·5· · real quick?
·6· · Q.· · · · ·I think you said you started in '99, so   ·6· · Q.· · · · ·Yeah, sure.· Absolutely.· I have the
·7· · would it be reasonable to think that you've          ·7· · same problem here, I just did it.
·8· · testified in hundreds of cases?                      ·8· · A.· · · · ·Sorry about that.
·9· · A.· · · · ·Yes, sir.                                 ·9· · Q.· · · · ·Now you're less ghostly.
10· · Q.· · · · ·Okay.· I want to go through a bit of --   10· · A.· · · · ·Thank you.
11· · I should ask:· Do you -- when did you become         11· · Q.· · · · ·I'll be asking you most, probably all
12· · commander?                                           12· · the questions today, so do you understand that as
13· · A.· · · · ·I was promoted to commander in -- well,   13· · we go through, if you don't follow one of my
14· · the official ceremony was January 24th, I think,     14· · questions for any reason, that you can ask me to
15· · of 2020.· I was made acting commander                15· · explain it to you --
16· · December 31st of 2020, so technically the            16· · A.· · · · ·Sure.
17· · promotion date is December 31st.                     17· · Q.· · · · ·-- or rephrase it?· Do you understand
18· · Q.· · · · ·Okay.· We don't -- for purposes of this   18· · that?· Is that --
19· · deposition, which, by the way, I hope to keep        19· · A.· · · · ·I do.
20· · short, max two hours, so...                          20· · Q.· · · · ·And will you -- will you please tell me
21· · · · · · · ·Let me go through some, I guess they're   21· · if you don't understand something?
22· · my rules for depositions and make sure you're        22· · A.· · · · ·Yes, sir.
23· · comfortable with them since you've only been in      23· · Q.· · · · ·If I ask you a question and you answer
24· · one deposition.· I should interrupt myself and ask   24· · it, we're all going to assume you understood the

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 10                                                    Page 12


·1· · question unless you tell us otherwise, okay?         ·1· · Q.· · · · ·Yeah.· Well, no, just generally.· But
·2· · A.· · · · ·Yes, sir.                                 ·2· · not traffic, by the way, I'm not talking about
·3· · Q.· · · · ·All right.· Secondly, I -- we're going    ·3· · traffic.
·4· · to be focusing on mostly the spring of 2020, not     ·4· · A.· · · · ·I had -- when I was a college student,
·5· · all that long after you became a commander.· It's    ·5· · I had disorderly conduct by intoxication.
·6· · not that long ago, but still it's quite awhile       ·6· · Q.· · · · ·Oh, okay.· Nothing else?
·7· · ago.· And I'm sure you've had a lot of things        ·7· · A.· · · · ·No.
·8· · going on in your life since then, so if I ask you    ·8· · Q.· · · · ·Okay.· You are going to be testifying
·9· · a question and you answer it and you realize later   ·9· · today under oath, so let me make sure that there
10· · that you made a mistake or you forgot something,     10· · are no obstacles to that.· Are you currently on
11· · do you understand you can interrupt me at any        11· · any medication or taking any kind of drug that
12· · point in the deposition, even if I'm in the middle   12· · would affect your ability to testify accurately
13· · of a question and say, Fred, I just remembered       13· · and truthfully today?
14· · something, I made a mistake or I forgot to point     14· · A.· · · · ·No, sir.
15· · out something, will you do that for us?              15· · Q.· · · · ·Do you have any kind of health problems
16· · A.· · · · ·Yes, sir.                                 16· · that would affect your ability to testify
17· · Q.· · · · ·Okay.· Also, this is not going to be a    17· · accurately and truthfully?
18· · particularly long depo, but if you need a break,     18· · A.· · · · ·No, sir.
19· · please feel free to take it, and I will exercise     19· · Q.· · · · ·Do you know of any reason you can't
20· · the same privilege myself if that's okay with        20· · testify accurately and truthfully today?
21· · everybody.                                           21· · A.· · · · ·None at all.
22· · · · · · · ·Do you have any questions for me about    22· · Q.· · · · ·Okay.· I'm going to mostly focus --
23· · this deposition?                                     23· · well, let me just ask you:· During the -- as you
24· · A.· · · · ·The only question I had was whether if    24· · remember, there were demonstrations regarding

                                             Page 11                                                    Page 13


·1· · you ask a specific question about a policy, if I'm   ·1· · excessive police force and racism in the spring of
·2· · allowed to say, hey, can I pull that up on my        ·2· · 2020.· Do you remember that?
·3· · computer and check my notes basically?· Or if you    ·3· · A.· · · · ·Yes, sir.
·4· · want me to just go off memory at this point?         ·4· · Q.· · · · ·You, at least at some point, played a
·5· · Q.· · · · ·Well, with respect to policies, I'm       ·5· · role in handling those demonstrations?
·6· · fine for you -- with you looking up, as long as      ·6· · A.· · · · ·That's correct.
·7· · you can do it efficiently.· I'm more concerned       ·7· · Q.· · · · ·What was your role?
·8· · about time than you looking it up, okay?             ·8· · A.· · · · ·So on May 27th, 2020, there was an
·9· · A.· · · · ·Gotcha, sir.                              ·9· · incident at Livingston/Lockbourne, which is on
10· · Q.· · · · ·Because we promised to get this done in   10· · zone five, it's on the border of 11 and 12
11· · a couple of hours, so...                             11· · precinct.· And we had an officer respond.· There
12· · · · · · · ·Any other questions?                      12· · was a person that called in and said there was an
13· · A.· · · · ·No, sir, that's it.                       13· · individual standing in the middle of Livingston
14· · Q.· · · · ·Let me ask you about your own             14· · Avenue, he's got a gun on his hip, he's having
15· · background.· Have you ever sued anyone yourself      15· · a -- you know, he's got a sign and he's -- you
16· · before?                                              16· · know, and he's yelling at passing motorists.
17· · A.· · · · ·No.                                       17· · · · · · · ·So our officers showed up, got out of
18· · Q.· · · · ·Have you ever been sued?                  18· · the car, basically said, hey, I don't have a
19· · A.· · · · ·No.                                       19· · problem with the sign.· The sign by the way said
20· · Q.· · · · ·Okay.· I take it because you're a law     20· · eff the police in so many terms.· It actually
21· · enforcement officer, I believe I know the answer     21· · spelled it out, though.· And the officer said, I
22· · to this question, but I always am cautious, have     22· · don't have a problem with the sign, but you can't
23· · you ever been charged with a crime?                  23· · be in the middle of the roadway.
24· · A.· · · · ·As a law enforcement officer?             24· · · · · · · ·At one point, the individual pointed

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 14                                                    Page 16


·1· · his body, the officer said, don't touch your gun,    ·1· · Livingston and Lockbourne.· Christopher was the
·2· · and it went downhill from there.· It was use of      ·2· · only person that was out in the street, and --
·3· · force.· There was assault on a police officer. I     ·3· · but, yeah, there were about four or five others
·4· · was made aware of the incident shortly thereafter.   ·4· · that were standing on the corner with signs, you
·5· · · · · · · ·It turns out that I knew the subject,     ·5· · know, demonstrating.
·6· · the citizen who was involved, the arrestee.· I've    ·6· · Q.· · · · ·Okay.· When is the next time you recall
·7· · known him for about 15 years through my time as an   ·7· · playing a role as a commander related to the
·8· · officer.· And so we watched the video, we            ·8· · spring demonstrations?
·9· · monitored it.· I put out -- you know, we knew that   ·9· · A.· · · · ·So the next day, the 28th, we got word,
10· · just from the reaction of the community that there   10· · I think that was the Thursday, if I remember
11· · was going to be -- you know, this was not going to   11· · correctly.
12· · end, there was going to be an escalation or there    12· · Q.· · · · ·That's correct.
13· · was going to be more demonstrations because of the   13· · A.· · · · ·We got word that there were going to be
14· · George Floyd death, and then also the incident       14· · two planned demonstrations.· One was at Livingston
15· · with Christopher Radden.· So I think then on the     15· · and Lockbourne and one was at our internal affairs
16· · 28th we got word that there were going to be         16· · building at 750 East Long Street.· So during the
17· · additional protests, both of which were on zone      17· · course of the day, we -- we scrambled and got
18· · five and, you know, we went from there.              18· · plans for our bike crews and our community
19· · Q.· · · · ·Okay.· I'm a little confused.· Did you    19· · response teams to assist with the -- you know, the
20· · actually go out to the scene when you were called    20· · two demonstrations.
21· · at Lockbourne?                                       21· · · · · · · ·Because of the one at Livingston and
22· · A.· · · · ·No.· By the time I found out about it,    22· · Lockbourne, we decided to stage at our
23· · the scene had been contained, so to speak.· But      23· · communications, our radio room at 1250 Fairwood,
24· · like I said, I found out about it that night just    24· · so we had the vast majority of our people staged

                                             Page 15                                                    Page 17


·1· · in terms of the general incident being informed of   ·1· · there.· We had some people at our internal affairs
·2· · it, and then I watched the video first thing on,     ·2· · building, but not much.· And to be honest, that
·3· · you know, the next morning when I got to work.       ·3· · was -- you know, we didn't have attendance
·4· · Q.· · · · ·What's the name of the gentleman who      ·4· · estimates really for either one that were
·5· · was involved?                                        ·5· · reliable.
·6· · A.· · · · ·Christopher Radden.                       ·6· · · · · · · ·The second -- the demonstration at our
·7· · Q.· · · · ·I'm sorry?                                ·7· · internal affairs was sponsored by a group called
·8· · A.· · · · ·Christopher Radden.                       ·8· · Columbus ARA, Anti-Racist Action, which at the
·9· · Q.· · · · ·Okay.· Was -- was he ultimately           ·9· · time I was not familiar with.· And the other one
10· · prosecuted?                                          10· · was -- the one at Livingston and Lockbourne was in
11· · A.· · · · ·He was charged.· I don't -- I'm not       11· · support of Mr. Radden, who I was familiar with.
12· · sure what the outcome of the case was.               12· · So we had most of our resources at the radio room.
13· · Q.· · · · ·Okay.· So you had no direct involvement   13· · · · · · · ·We tended -- we didn't want to be real
14· · with him at the scene at all?                        14· · visible.· Our Sergeant Fuqua, who's our PIO and
15· · A.· · · · ·No.                                       15· · also one of our diversity inclusion liaison
16· · Q.· · · · ·Okay.· In fact, it sounds like you        16· · officers, he knew the organizers for the
17· · reviewed the case, but other than that, you didn't   17· · Livingston and Lockbourne protest, so he was in
18· · have a role in it?                                   18· · contact with them.· And I was in contact with him
19· · A.· · · · ·No.                                       19· · and we were kind of communicating back and forth
20· · Q.· · · · ·Okay.· Was that a demonstration with      20· · on that.
21· · people -- with people involved other than            21· · · · · · · ·So at a certain point in the late
22· · Mr. Radden?                                          22· · afternoon, I was at the radio room on Fairwood in
23· · A.· · · · ·There appeared to be about four or five   23· · the parking lot staged with our squads that we
24· · other people that were standing on the corner of     24· · had, the bike squads and the CRT teams.· And

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 18                                                    Page 20


·1· · basically I -- there at different points, Sergeant   ·1· · that point was the Miller-Kelton exit on 70 is
·2· · Fuqua would call me.· We were watching -- we had     ·2· · pretty close.· We are always very concerned about
·3· · the community crime camera at Livingston and         ·3· · freeway closures with pedestrians and
·4· · Miller, so we could turn the camera and kind of      ·4· · demonstrators.· It is very deadly when that
·5· · keep -- we were about a block away camera-wise and   ·5· · happens.· There's percentages -- there are studies
·6· · we could kind of keep an eye on the intersection     ·6· · and percentages that have been shown that, you
·7· · without actually being there, so we were             ·7· · know, I think it's up to a quarter of the time
·8· · monitoring through the camera.                       ·8· · that, you know, there's a freeway closure that
·9· · · · · · · ·At different points, Sergeant Fuqua       ·9· · somebody dies.· And that's not -- I mean, I think
10· · called me and kind of gave me updates on what the    10· · that even counts, you know, more organized
11· · protestors were trying to do.· I remember            11· · closures like construction and stuff like that.
12· · specifically at one point Sergeant Fuqua called      12· · So obviously we take it very seriously when, you
13· · and said that the protestors wanted to take the      13· · know, there's the possibility that demonstrators
14· · street.· I was -- I tried to discourage that.        14· · are going to try to take the highway.
15· · Obviously it's rush hour traffic.· Even in our       15· · · · · · · ·So because of that, I got a bike squad,
16· · post-pandemic state where, you know, it's -- rush    16· · and we directed the bike squad to follow them,
17· · hour isn't what it used to be, you know, 5:00,       17· · keep traffic off of them.· Not to stop the march,
18· · 6:00 traffic is still heavier than normal.           18· · but we wanted to make sure that we had assets in
19· · · · · · · ·So one of the things I talked to          19· · place if they tried to take the freeway, we could
20· · Sergeant Fuqua about, see if -- I go, if they        20· · stop them.· At the same time, we got some cruisers
21· · really are that dead set on trying to go into the    21· · to go up to the actual freeway ramps up at 70 and
22· · street, he said they wanted to show their signs to   22· · Kelton and block those off.
23· · the motorists and get people to honk or have         23· · · · · · · ·So they marched, they went east on
24· · interaction with the passing motorists, my -- my     24· · Livingston and they turned north on Kelton and

                                             Page 19                                                    Page 21


·1· · concession on that was I asked that they only come   ·1· · then -- and then at the same time that this is
·2· · out into the street during red lights.               ·2· · going on, we start talking to our group at the
·3· · · · · · · ·So if the Livingston -- the east/west     ·3· · internal affairs building.· And they say -- I
·4· · traffic light was red, if they could go out into     ·4· · guess, just to provide some context, our internal
·5· · the intersection at that point and then come back    ·5· · affairs building is at the corner of Hamilton and
·6· · to the sidewalk when the light turned green.· And    ·6· · Long.· There is a fairly sizable surface parking
·7· · the organizers for that seemed amenable to that.     ·7· · lot that's attached to that building.· It's not
·8· · I felt that that was the best way to minimize the    ·8· · all dedicated to internal affairs or our accident
·9· · disruption to the uninvolved traffic, which was      ·9· · investigation unit, which is also housed there,
10· · one of our concerns.                                 10· · there are a couple different businesses in that
11· · · · · · · ·So from watching the video, they seemed   11· · building, coffee shop, I believe, and a couple
12· · to stick to that, for the most part.· For the        12· · other things.· But the lot is sizable enough that
13· · first, you know, hour or so it seemed like they      13· · we felt that the protestors would be able to fit
14· · would go out when the light was red, they would be   14· · on that lot and we wouldn't have to worry about
15· · in the intersection for about a minute, the light    15· · traffic control and all that.
16· · would turn green, and for the most part, the crowd   16· · · · · · · ·The ARA group, obviously it turned out,
17· · would find its way back to the sidewalk.· And we     17· · did not want to stay on the lot.· They started
18· · were pretty pleased with that.· I mean, I thought    18· · marching.· So I got a call from our lieutenant and
19· · that that was a -- you know, an accommodation that   19· · our sergeant that were at the internal affairs
20· · we were able to make, a compromise where, you        20· · building saying, you know, what do we do?
21· · know, we -- we said we kind of minimized that.       21· · · · · · · ·That is also -- that is also very close
22· · · · · · · ·At a certain point, I think Sergeant      22· · to the entrance of 71 and 670 right there at
23· · Fuqua called me and said they're going to march,     23· · Spring and Long, and that was our immediate
24· · and he didn't know where.· The concern for us at     24· · concern was don't let them get on the highway, you

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 22                                                    Page 24


·1· · know, it's 6:00, or at this point maybe it was a     ·1· · Livingston and Lockbourne.· They continued kind of
·2· · little bit after, you know, but it's a heavy         ·2· · went -- reverted back to their previous, you know,
·3· · traffic time, we don't want, you know, marchers      ·3· · previous, you know, activities where they were --
·4· · going on to the freeway, pedestrians going on the    ·4· · when the light went red, they would go out in the
·5· · freeway, so block off that.                          ·5· · street and they would make their way back.
·6· · · · · · · ·Once they blocked off that, they -- he    ·6· · · · · · · ·I was on the phone off and on with
·7· · said they kept going westbound on Long, I guess it   ·7· · Sergeant Fuqua.· He ended up being out there at
·8· · would be.· We didn't know where they were going      ·8· · the scene, because, like I said, he knew some of
·9· · and we were guessing headquarters.· I think we       ·9· · the organizers, so he was trying to help out.· As
10· · called our headquarters operations bureau and        10· · the situation got worse and worse downtown, I
11· · said, hey, you know, be mindful there may be a       11· · started releasing more people from our area,
12· · protest coming down to headquarters.· And our        12· · Livingston and Lockbourne, and sending them
13· · direction to the officers that were at internal      13· · downtown.
14· · affairs was follow the group at a distance, keep     14· · · · · · · ·I think by the end, and I want to say
15· · traffic off of them, but let them march wherever     15· · it was just getting dark, I was by myself at the
16· · they're going to march and try to be as low          16· · radio room and Fuqua was by himself with the --
17· · profile as you can.· Obviously our thought was       17· · what was left of Livingston and Lockbourne.· And
18· · because, you know, they're protesting police, we     18· · because I wasn't going to leave until he was, you
19· · don't want to be right on top of them if we can      19· · know, away from the scene.
20· · help it.                                             20· · · · · · · ·So when he said he was leaving, I left
21· · · · · · · ·So then at the same time, our community   21· · the radio room and started driving downtown to
22· · response team that was at Kelton and Gault and       22· · meet up and go to headquarters and then make my
23· · said that things had gone downhill.· Basically the   23· · way to Broad and High.· As I'm driving downtown,
24· · group had stopped and turned around right on top     24· · Fuqua calls me and he said -- he goes, I just got

                                             Page 23                                                    Page 25


·1· · of them.· And a lot of us from the radio room then   ·1· · off the phone with the organizer, he said that the
·2· · responded to Kelton and Gault to try to help         ·2· · group that's downtown right now is Columbus ARA.
·3· · de-escalate that.· And eventually we were able to    ·3· · And I said, Shawn, that doesn't mean anything to
·4· · de-escalate that one.· There was a lot of            ·4· · me.· And he goes, they're the group that took over
·5· · shouting, a lot of yelling, but eventually the       ·5· · the Stonewall parade a couple years ago.· And then
·6· · group turned west on Gault and then made their way   ·6· · it clicked, because I knew about the incident
·7· · eventually back to Livingston and Lockbourne, so     ·7· · where the -- I think the four individuals had
·8· · they never went to the freeway.                      ·8· · taken over kind of the Stonewall parade and
·9· · · · · · · ·Once that happened, at the same time --   ·9· · officers had been asked to come in, and then they
10· · and I know this is getting confusing, we're          10· · arrested them.· And then they kind of like became
11· · bouncing back and forth a lot, but around that       11· · a thing where I think there was a split in
12· · same time is about when the ARA group went to        12· · Stonewall and there was kind of a power struggle
13· · Broad and High and that -- the cruiser got           13· · in Stonewall leadership.· So I had heard about all
14· · surrounded.· And the word was is that it was going   14· · that.· So once I had the context, I knew kind of
15· · downhill at Broad and High.                          15· · what we were dealing with a little bit more.
16· · · · · · · ·So I think at that point, Chief Woods,    16· · · · · · · ·So Sergeant Fuqua, the last thing he
17· · Deputy Chief Woods, now obviously Interim Chief      17· · said to me was he goes, the organizer for
18· · Woods, and Sergeant Baker, who's his aide, and       18· · Livingston and Lockbourne said that the ARA is
19· · then they, you know, took some of our resources      19· · going to do whatever it takes tonight to provoke a
20· · from the Livingston and Lockbourne area and          20· · police response.· So that was the -- kind of the
21· · started going downtown to help that out.· I stayed   21· · last thing I heard as I'm pulling up downtown.
22· · at Livingston and Lockbourne.                        22· · · · · · · ·I parked at headquarters and then I
23· · · · · · · ·And as we went back to the radio room,    23· · walked to Broad and High and met up with Chief
24· · the group, the protest group went back to            24· · Woods and the other -- you know, the individuals

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 26                                                    Page 28


·1· · that were there.· And then by that point, there      ·1· · were able to resolve any issues with -- not you
·2· · was already the skirmish line, there was already     ·2· · personally, but under your supervision -- ARA in
·3· · officers in riot gear and the, you know, things      ·3· · terms of -- in terms of internal affairs and the
·4· · were starting to get heated.                         ·4· · marching, at least up to the time things started
·5· · Q.· · · · ·Okay.· That was a lot to take in, but     ·5· · happening downtown, you were -- your officers were
·6· · first of all, let me make sure I understand your     ·6· · able to handle it and keep a low profile?
·7· · role.· Were you -- and if my terminology is wrong,   ·7· · A.· · · · ·Yeah.· My understanding was from
·8· · please correct me.· Were you the scene commander     ·8· · talking to them, they were able to follow at a
·9· · on the 28th?                                         ·9· · distance.· They never got really close, but they
10· · A.· · · · ·So Chief Woods was out there, so he --    10· · were able -- they were, I don't know whether it
11· · typically a deputy chief is the incident             11· · was a half a block or a block or whatever, but
12· · commander.                                           12· · they were able to stay behind, block traffic from
13· · Q.· · · · ·Incident commander, okay.                 13· · coming up on them and so that there wasn't
14· · A.· · · · ·Yeah.· And the commander -- commander,    14· · necessarily, like I said, cars pulling into the
15· · me, is the operations section chief, or there        15· · middle of the march, which is something we always
16· · could be commanders in other -- like a logistics     16· · worry about.· So, yeah, that was my understanding.
17· · chief or a -- a planning sections chief, I mean,     17· · Q.· · · · ·Okay.· So that segment, it went okay?
18· · it just depends on what the roles are, it's all      18· · I mean, there wasn't violence or threats or there
19· · through the, you know, the incident command system   19· · was no need to use non-lethal weapons to
20· · or ICS.· But I would have been the operations        20· · accomplish the goal that you -- your -- I don't
21· · section chief.                                       21· · want to call them troops, but your officers
22· · Q.· · · · ·Okay.· So -- and so you were there,       22· · accomplished, especially that section?
23· · when did you start your -- your duty on the 28th?    23· · A.· · · · ·Right.· As far as I know, sir, there
24· · A.· · · · ·Well, I mean, when I got to work was      24· · were no contact at that point.· Our big concern,

                                             Page 27                                                    Page 29


·1· · probably 8:00 a.m.                                   ·1· · like I said, was a freeway entrance.
·2· · Q.· · · · ·Okay.· And when was it that you           ·2· · Q.· · · · ·Right.
·3· · actually went off duty?                              ·3· · A.· · · · ·And then the only -- you know, the
·4· · A.· · · · ·3:00 a.m. the next day.                   ·4· · biggest problem we had internally was lack of
·5· · Q.· · · · ·Okay.                                     ·5· · intelligence at that point.· We had no idea where
·6· · A.· · · · ·3:00 or 4:00.                             ·6· · they were going, what their intent was, so it --
·7· · Q.· · · · ·And so as I understand it, your time      ·7· · Q.· · · · ·Peaceful -- I'm sorry, I don't mean to
·8· · was split between Livingston and Lockbourne,         ·8· · interrupt.
·9· · downtown, later on at least --                       ·9· · · · · · · ·But so you handled it on the fly
10· · A.· · · · ·Yeah.                                     10· · without having a clear idea where things were
11· · Q.· · · · ·-- and the radio room?                    11· · going to end up, but you did keep them off the
12· · A.· · · · ·Yeah.· The radio room was really like I   12· · freeway and without having to use force?
13· · said, just our staging area for the Livingston and   13· · A.· · · · ·Yes, sir.
14· · Lockbourne --                                        14· · Q.· · · · ·And that was generally true of the
15· · Q.· · · · ·Right.                                    15· · situation out at Lockbourne, you came up with a
16· · A.· · · · ·-- area.                                  16· · solution so that they could demonstrate sometimes
17· · Q.· · · · ·Right.                                    17· · in the street, other times off the street, they
18· · A.· · · · ·So, yeah, I think in terms of the two     18· · marched, you took the necessary steps, maintaining
19· · theaters, it's Livingston and Lockbourne and         19· · a low profile to make sure there was no risks to
20· · downtown.                                            20· · anybody at the freeway entrance?
21· · Q.· · · · ·And correct me if I'm wrong, from your    21· · A.· · · · ·Yes, sir.
22· · descriptions and, you know, I am trying to be        22· · Q.· · · · ·Okay.· That -- then at some point, and
23· · careful with time here, but I think this is going    23· · I'm still a lit unclear of it, you end up
24· · to take a little longer than I thought, you -- you   24· · downtown?

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 30                                                    Page 32


·1· · A.· · · · ·Yes.                                      ·1· · there's a zone five officer that was named on it,
·2· · Q.· · · · ·Broad and High, right?                    ·2· · so I think I forwarded -- I got a copy of that and
·3· · A.· · · · ·Yes.                                      ·3· · then forwarded it up as part of our policy, and in
·4· · Q.· · · · ·And that was a much more complicated      ·4· · terms of recommending whether, you know, the city
·5· · situation, I take it?                                ·5· · represents the officer or not.
·6· · A.· · · · ·Yes.                                      ·6· · Q.· · · · ·Okay.· And I assume you recommended
·7· · Q.· · · · ·And about what time did you physically    ·7· · that the city provide a defense?
·8· · get there?                                           ·8· · A.· · · · ·Yes, sir.
·9· · A.· · · · ·I want to say it was 8:00, 9:00, you      ·9· · Q.· · · · ·And is that routine?
10· · know, I can't be exact.· It was dark and late May,   10· · A.· · · · ·Yes.· Any time there's a civil lawsuit
11· · so probably was closer to 9:00.                      11· · against an officer, it's in our directives, we --
12· · Q.· · · · ·Okay.· And up to that time, your focus    12· · the officer writes a letter up saying, I've been
13· · wasn't really on the downtown scene?                 13· · named in a lawsuit, this is what it pertains to,
14· · A.· · · · ·No.                                       14· · they provide a copy of any documentation and they
15· · Q.· · · · ·Okay.· And were you out in the Broad --   15· · forward it up through their chain of command.· And
16· · Broad/High area the rest of the night physically?    16· · in their letter, they would request city
17· · A.· · · · ·Yes.                                      17· · representation, you know, if it was part of their
18· · Q.· · · · ·Okay.                                     18· · official duties, so that is -- that is fairly
19· · A.· · · · ·I mean, I was in the downtown area,       19· · routine.
20· · obviously towards the, you know, after things all    20· · Q.· · · · ·And who is the officer that was named,
21· · broke loose, I mean, we were all over the southern   21· · if you remember?
22· · part of downtown.· I don't think, for the most       22· · A.· · · · ·I do not remember.
23· · part, I was north of Broad Street much.· It was      23· · Q.· · · · ·Okay.· Did you re-read those documents
24· · pretty much Broad and High to the south.             24· · for this depo, his letter?

                                             Page 31                                                    Page 33


·1· · Q.· · · · ·Broad and High to the south?· All         ·1· · A.· · · · ·I didn't.
·2· · right.                                               ·2· · Q.· · · · ·Okay.· Have -- did you review your own
·3· · · · · · · ·Did you have your body cam on?            ·3· · body cam footage before -- other -- you know, not
·4· · A.· · · · ·I did.                                    ·4· · back then, I'm talking about more recently?
·5· · Q.· · · · ·Do you know whether --                    ·5· · A.· · · · ·No.· Unfortunately, sir, I -- it's been
·6· · A.· · · · ·I don't know whether -- I don't know at   ·6· · very busy here, I would say the past couple weeks,
·7· · what point it died.· I know at some point it died.   ·7· · but really it's been the past eight months, and I
·8· · I had it on at Livingston -- Livingston and          ·8· · haven't had as much time to prep for stuff --
·9· · Lockbourne when we showed up at the scene there at   ·9· · Q.· · · · ·Yeah.
10· · Gault for -- Kelton and Gault for a little bit.      10· · A.· · · · ·-- as I would like.
11· · And then I had it on, I know at -- initially at      11· · Q.· · · · ·It's not a criticism.· I just wanted to
12· · Broad and High, and at some point during the night   12· · know.
13· · it died.                                             13· · · · · · · ·So do you know or do you have any idea
14· · Q.· · · · ·You know, this reminds me of something    14· · of when your body cam on the 28th stopped
15· · I didn't ask you that I should have.· Have you       15· · recording?
16· · reviewed any information, whether it's a copy of     16· · A.· · · · ·I do not.
17· · the lawsuit or reports or video before coming to     17· · Q.· · · · ·Okay.· What was your -- I mean, what
18· · the deposition today at any time?                    18· · was your job -- I guess, Deputy Chief Woods was
19· · A.· · · · ·No.· I mean, I have watched some of my    19· · the incident commander.· Did you have a specific
20· · -- previously I've watched some of my video from     20· · assignment on the 28th that he gave you?
21· · Father's Day.                                        21· · A.· · · · ·You know, I would be the operations
22· · Q.· · · · ·Okay.                                     22· · section chief, it's my zone, we're having a
23· · A.· · · · ·But no in terms of the rest of it. I      23· · civil -- you know, civil disturbance or a protest
24· · know when the lawsuit was initially filed, I think   24· · on my zone, so that is -- that would be the role

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 34                                                    Page 36


·1· · that I would play.                                   ·1· · back and took them to the prisoner transport
·2· · Q.· · · · ·So you were basically the second in       ·2· · vehicle, which I think we had right around High
·3· · command, and for practical purposes, directing the   ·3· · and Gay.· And that was the first, I think, use of
·4· · officers --                                          ·4· · mace that day was right there.
·5· · A.· · · · ·Yes, sir.                                 ·5· · · · · · · ·As for other uses of mace that were --
·6· · Q.· · · · ·-- as things developed?· Okay.            ·6· · that were not on the street, I know that the
·7· · · · · · · ·Did you at that -- did you see any use    ·7· · individuals that broke into the Statehouse when
·8· · of chemical weapons during your time that evening    ·8· · our officers were going into the Statehouse and
·9· · downtown?                                            ·9· · grabbing them, and I know that there was some uses
10· · A.· · · · ·Yes.                                      10· · of mace there on the Statehouse steps.
11· · Q.· · · · ·Okay.· Did you see any officers           11· · Q.· · · · ·We don't really -- I know that, and we
12· · spraying individuals, let's talk about I think       12· · don't need to spend time on it, because there's no
13· · they're called K-9s, is that the right terminology   13· · issue about that, at least for purposes of today.
14· · for the larger mace dispensers?                      14· · A.· · · · ·Yeah.· So in terms of like spraying
15· · A.· · · · ·No.· It would be Mark 9s.                 15· · people on the sidewalk or spraying people that
16· · Q.· · · · ·Mark 9s.· Thank you.· I have a habit of   16· · weren't in the street, that's the first two things
17· · getting that wrong.                                  17· · that come to mind.· I can't think of any other
18· · A.· · · · ·That's okay.                              18· · uses of mace that were on the sidewalk.· But,
19· · Q.· · · · ·I guess I like dogs and I always think    19· · again, there were thousands of people out there
20· · of K-9, but --                                       20· · and, you know, I didn't see everything.
21· · A.· · · · ·Right.                                    21· · Q.· · · · ·So -- and that -- I was going to ask
22· · Q.· · · · ·-- they don't spray any -- well, I        22· · you that.· When you arrived, I think you said it
23· · guess they do spray things.· Anyway...               23· · was 8:00ish, is that roughly when you showed up?
24· · · · · · · ·Can you -- did you see Mark 9s being      24· · A.· · · · ·I know it was dark.

                                             Page 35                                                    Page 37


·1· · used to spray people who were standing on            ·1· · Q.· · · · ·Oh, it was already dark?
·2· · sidewalks?                                           ·2· · A.· · · · ·Yes.· It was --
·3· · A.· · · · ·Standing on sidewalks?                    ·3· · Q.· · · · ·Okay.· This is -- I'm sorry.· I don't
·4· · Q.· · · · ·Yeah.· Not in the street, on sidewalks?   ·4· · mean to interrupt you.· Please go ahead.
·5· · A.· · · · ·I can't say specifically that except      ·5· · A.· · · · ·No.
·6· · for at one point there was a group -- so Broad and   ·6· · Q.· · · · ·So I know this is summertime, right?
·7· · High, we had our line of officers kind of on the     ·7· · A.· · · · ·Yes.
·8· · north part of that intersection across High          ·8· · Q.· · · · ·So it's --
·9· · Street.· That Tim Hortons is on the northeast        ·9· · A.· · · · ·So I remember it being dusk when I left
10· · corner of Broad and High, and it's kind of           10· · Livingston and Lockbourne.· And as I was walking
11· · elevated -- there's kind of an elevated walkway or   11· · up to Broad and High, it was completely dark.
12· · elevated sidewalk there.                             12· · Q.· · · · ·Okay.· Just based on your own personal
13· · Q.· · · · ·Yes.                                      13· · experience, wouldn't that mean it was probably
14· · A.· · · · ·And officers kind of were up right        14· · closer to 8:45, 9:00 more like when -- after
15· · against that.· There was a group -- there was a      15· · sunset in the summertime?
16· · large crowd of people that were kind of standing     16· · A.· · · · ·Yes, sir.
17· · over that elevated thing.· At one point, I saw an    17· · Q.· · · · ·Springtime?
18· · officer spray that, somebody -- it was at that --    18· · A.· · · · ·Yes, sir.
19· · on that elevated crosswalk.· And my impression       19· · Q.· · · · ·Okay.· And you were -- and you're
20· · was, and from what I was told, was somebody up       20· · saying when you arrived, there were what you
21· · there had thrown or hit or done something to the     21· · described as thousands of people?
22· · officer and they sprayed as a reaction to that.      22· · A.· · · · ·Well, it looked like hundreds when I
23· · · · · · · ·And I know that at one point then they    23· · first got there.
24· · pulled an arrest, somebody that was under arrest     24· · Q.· · · · ·Okay.

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 38                                                    Page 40


·1· · A.· · · · ·The height of it around 11:00, 12:00, I   ·1· · report -- use of force reports related to these
·2· · would say there was probably -- it was high          ·2· · spring demos?
·3· · hundreds, you know?                                  ·3· · A.· · · · ·I went through some.· I went through --
·4· · Q.· · · · ·Okay.                                     ·4· · I know that, you know, that I know the general
·5· · A.· · · · ·You know, but, I mean, it was -- it       ·5· · areas where, like I said, zone five officers
·6· · was -- there was a lot of people.                    ·6· · forwarded their -- you know, their reports.· But
·7· · Q.· · · · ·Okay.· Jeff, my colleague, just checked   ·7· · that first night, there was no -- you know,
·8· · on sunset that day on the Internet and it was        ·8· · systematic I know that zone five officers are here
·9· · 8:52.                                                ·9· · and zone four officers are here and zone --
10· · A.· · · · ·Very good.                                10· · because it was one of those, everything happened
11· · Q.· · · · ·Given that, would you agree with me       11· · at once and we were, you know, every -- you know,
12· · that in terms of it being dark, it would have been   12· · we basically had no -- no plan for how that
13· · close to have to have been 9:00 or after?            13· · escalated.
14· · A.· · · · ·Yes, sir.                                 14· · · · · · · ·So it was -- you know, our plan had
15· · Q.· · · · ·Okay.· Also that -- when you say the --   15· · been -- for Livingston and Lockbourne, our plan
16· · someone threw something at that officer who          16· · had been for internal affairs.· We didn't have a
17· · sprayed that you were aware of or saw, he            17· · plan if they marched Broad and High and all of a
18· · didn't -- was he able, amid this crowd, to just      18· · sudden the crowd, you know, quadruples in size, so
19· · spray that person or was he doing a spray of         19· · we had officers assigned in different locations at
20· · people in that area?                                 20· · that point.
21· · A.· · · · ·I don't know, sir.                        21· · Q.· · · · ·Okay.· But the bottom line is you
22· · · · · · · ·MS. TANOURY:· Objection.                  22· · really never had the opportunity to do a
23· · A.· · · · ·I didn't catch the whole thing.· It was   23· · systematic review of use of force reports during
24· · one of those, I was 50 feet behind the line and I    24· · this period?

                                             Page 39                                                    Page 41


·1· · was talking to, you know, I -- whether it was one    ·1· · A.· · · · ·No.· We -- everything got forwarded to
·2· · of the lieutenants or Deputy Chief Woods or          ·2· · Baker Hostetler and we were told to stop all
·3· · whatever, but I wasn't looking directly at that      ·3· · reviews.
·4· · area.· Once I heard the disturbance, obviously my    ·4· · Q.· · · · ·That reminds me of something else.· In
·5· · attention went to that direction.                    ·5· · a situation like this when you're dealing with
·6· · Q.· · · · ·Who was the officer that did that         ·6· · crowd control and there's a lot of different
·7· · spray?                                               ·7· · interactions at different times, is each officer
·8· · A.· · · · ·Sir, I don't know.                        ·8· · expected to write a separate use of force report
·9· · Q.· · · · ·Okay.· And did -- would you have          ·9· · for each time they use a chemical weapon or is it
10· · reviewed a use of force report for that incident?    10· · more after -- after the event or after duty, but
11· · A.· · · · ·I don't know.· I reviewed -- I had a      11· · write up the ones that come to mind?· What really
12· · large stack of use of force reports after that       12· · happens?
13· · initial time period.· I was, you know, in the        13· · A.· · · · ·It depends on I guess how it happens.
14· · process -- by the time I got them from the           14· · So if I'm the lieutenant or I'm the sergeant and,
15· · lieutenants, it was probably mid June and --         15· · you know, we're dealing with a group of protestors
16· · Q.· · · · ·Oh.                                       16· · in front of us and we see activity or we've been
17· · A.· · · · ·-- the direction I received that we all   17· · giving warnings and we have an enforcement action
18· · received was stop everything you're doing and        18· · we're taking, and I, as the supervisor, order that
19· · forward everything to Baker Hostetler.· So I         19· · use of force, that should probably be written --
20· · packed everything up and I forwarded it to IA who    20· · that's going to be written up by the lieutenant or
21· · forwarded everybody's after actions and uses of      21· · by the sergeant who's giving the order.· And it's
22· · force reports to Baker Hostetler.                    22· · going to say, I directed my squad consisting of,
23· · Q.· · · · ·So you actually did not have the          23· · you know, these officers, and I directed them to
24· · opportunity to systematically review use of          24· · use a chemical irritant on this crowd because of

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 42                                                    Page 44


·1· · this behavior and for the -- you know, for these     ·1· · Q.· · · · ·Sorry, end of the shift they do it?
·2· · lawful purposes or whatever.                         ·2· · A.· · · · ·Yes.· They're supposed to report it by
·3· · · · · · · ·If -- as an officer standing on the       ·3· · the end of the shift.
·4· · line, if the guy -- you know, a protestor comes up   ·4· · Q.· · · · ·Okay.· And as I'm understanding it,
·5· · and pushes me or punches me and I use a chemical     ·5· · there's -- there's two general situations when
·6· · irritant on my own because I'm in a use of force     ·6· · officers may use non-lethal weapons.· One is when
·7· · situation, that officer then would be responsible    ·7· · a lieutenant or supervisor directs their officers
·8· · for writing that up.· So it depends on the           ·8· · to use the weapons because of a situation that the
·9· · circumstances.                                       ·9· · supervisor feels requires it.
10· · Q.· · · · ·What I'm really asking is as a            10· · · · · · · ·And then secondly, officers have
11· · practical matter, you know, as I understand it,      11· · discretion to use those weapons, I mean, according
12· · officers were doing shifts like 12 hours long and    12· · to the policies and guidelines when their judgment
13· · they could have multiple interactions with people    13· · is that they're necessary given their individual
14· · which could involve spraying or some kind of         14· · situation?
15· · pushing or, you know, interactions that were         15· · A.· · · · ·Yes.
16· · physical, but not -- you know, not striking them     16· · Q.· · · · ·Okay.· Did -- did you see any firing
17· · with a baton or anything.                            17· · of -- of the -- what are they called, multi baton
18· · A.· · · · ·Right.                                    18· · weapons?· What do you refer to those -- they look
19· · Q.· · · · ·Do they have to report -- are they        19· · like rifles that shoot the wooden ammunition?
20· · expected to report each of those incidents --        20· · A.· · · · ·Knee knockers.
21· · A.· · · · ·Yes.                                      21· · Q.· · · · ·Knee knockers?· Okay.
22· · Q.· · · · ·-- separately?                            22· · · · · · · ·Actually, you're saying that brings up
23· · A.· · · · ·It depends on -- I would say, again,      23· · a question I have.· Did you take training as a
24· · depends on the circumstances.· If it's all part of   24· · grenadier yourself?

                                             Page 43                                                    Page 45


·1· · the same -- if I'm standing at the same              ·1· · A.· · · · ·I did not.
·2· · intersection dealing with the same person and I      ·2· · Q.· · · · ·Okay.· Have -- did you -- have you ever
·3· · have, over the course of a half an hour, two or      ·3· · had training using that weapon, what you call knee
·4· · three different, you know, uses of spray, I think    ·4· · knockers?
·5· · that you could do that as one event.                 ·5· · A.· · · · ·Yes, I have.· Before we called them
·6· · · · · · · ·You would say, I -- you know, over the    ·6· · grenadiers and had separate training for officers
·7· · course of 15 minutes, I sprayed -- you know, I       ·7· · to actually be trained grenadiers, the -- I think
·8· · deployed three, you know, two-second bursts of       ·8· · right around 2015 we had a civil disorder
·9· · chemical mace, you know, to do the -- you know,      ·9· · training, and I was a newly-promoted lieutenant,
10· · for this end.                                        10· · and I was trained in how to use those.
11· · · · · · · ·But if it's at different intersections    11· · Q.· · · · ·Okay.· And when you were training, did
12· · with different people under different                12· · you actually -- you practiced firing?
13· · circumstances, then my direction would be that,      13· · A.· · · · ·Yes, sir.
14· · yes, they have to fill -- you know, they have to     14· · Q.· · · · ·And were you instructed or was it your
15· · report those separately.                             15· · understanding that the weapons could or could not
16· · Q.· · · · ·And when do they do it?                   16· · be fired directly at people?
17· · A.· · · · ·Well, sir, that was -- you know,          17· · A.· · · · ·So my understanding and my direction
18· · obviously, you know, it should be, you know, by      18· · that you fire several feet in front of the target
19· · the end of the shift.· Obviously those first         19· · so that it -- basically you're skipping and the --
20· · couple days were very chaotic --                     20· · skipping the rounds towards them.
21· · Q.· · · · ·We -- you're on mute now for some         21· · Q.· · · · ·Okay.· And based on your own practice,
22· · reason.· Okay.                                       22· · when you do that, is it -- aren't there times when
23· · A.· · · · ·My fault.· Anyway, it said I was muted    23· · the bounce goes above knees and above legs?
24· · for a second.                                        24· · A.· · · · ·So during my practice, no, because I

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 46                                                    Page 48


·1· · never fired at individuals.· I -- I fired in a       ·1· · Q.· · · · ·And, Commander, I want to make this
·2· · static environment in a parking lot in a training    ·2· · clear to you, if you don't know something, it's
·3· · environment, so I didn't have -- I didn't have all   ·3· · fine with me just to tell me that.· I understand
·4· · the variables there.                                 ·4· · it.· I don't know that I want you to look up the
·5· · Q.· · · · ·Okay.· Based on just your experiences     ·5· · wording at the moment, and I certainly don't want
·6· · as a, you know, law enforcement officer and being    ·6· · you to search for training videos, just --
·7· · at crowd scenes, isn't it the case that if you --    ·7· · A.· · · · ·Yeah, I know that I was trained that
·8· · if you're trying to skip or bounce a double baton    ·8· · we're not aiming at the head; that we're trying to
·9· · shot, a lot of factors influence where they go?      ·9· · skip it in.· I don't remember how specific the
10· · It can be whether the level of the ground, the       10· · policy gets.
11· · nature of the surface, whether you accidentally      11· · Q.· · · · ·Okay.· Fair enough.
12· · hit a curb or object that's in the street, all       12· · · · · · · ·So let's go back to the 28th.· And I'm
13· · those things affect both the direction and the       13· · going to have to try to speed up, and
14· · height, don't they?                                  14· · unfortunately that means I'm going to try to ask
15· · A.· · · · ·Yes, sir.· There can be multiple          15· · more yes and no questions.
16· · variables that could change that, yes.               16· · · · · · · ·So did you see the use of the knee
17· · Q.· · · · ·Okay.· Under any circumstances, based     17· · knockers during the 28th after -- after dark when
18· · on what you know, have officers been trained they    18· · you came downtown, I mean, personally?· I'm asking
19· · may, in some circumstances, aim directly at the      19· · you if somebody reported it?
20· · main torso or head of a suspect or person that       20· · A.· · · · ·I believe I did.
21· · needs to be shot at?· I don't know how else to put   21· · Q.· · · · ·Okay.· Did you see any occasions when
22· · it.                                                  22· · they -- they were being shot at people who were
23· · A.· · · · ·Not if it's being used as less than       23· · leaving the area?
24· · lethal.· I mean, if you're going to aim at the       24· · A.· · · · ·No.

                                             Page 47                                                    Page 49


·1· · head, then it would be a deadly force situation --   ·1· · Q.· · · · ·Okay.· Would that be appropriate or
·2· · Q.· · · · ·And is that --                            ·2· · within policy if someone was moving away, walking,
·3· · A.· · · · ·-- so...                                  ·3· · like if they left the intersection of Broad and
·4· · Q.· · · · ·-- is that the department's policy, as    ·4· · High and were heading north away from the area,
·5· · you understand it, that shooting -- officers, if     ·5· · would it have been appropriate to fire at them?
·6· · they shoot at a suspect at their head, that is       ·6· · A.· · · · ·I don't know, per se.· I know that as
·7· · considered a deadly force use, not just a skip       ·7· · we were giving warnings, we were directing people
·8· · bounce?                                              ·8· · that the safe avenue of egress was east.· But
·9· · A.· · · · ·Yeah.· My understanding would be if       ·9· · without knowing the circumstances, I can't say
10· · they're aiming the knee -- if they're aiming that    10· · whether there would be a reason why somebody who
11· · at somebody's head, then that would be what we       11· · would be going north would get knee knockers fired
12· · would consider a level eight.                        12· · at them.
13· · Q.· · · · ·And what is it if they're aiming at       13· · Q.· · · · ·Well, let me put it to you this way:
14· · their body, not trying to skip it, not their head,   14· · Absent some conduct, you know, that constituted a
15· · but at their chest, stomach, arm, you know,          15· · threat or indicated that they were not leaving, if
16· · shoulders, upper part of their torso?                16· · someone was walking away after a dispersal order
17· · A.· · · · ·I -- I don't know if that would be a --   17· · back to the officers, their back is turned to the
18· · I mean, that would be a level eight necessarily,     18· · officers, they're walking away up north on High
19· · but I don't know if that would necessarily also be   19· · Street, would that be a violation of policy to
20· · in policy.                                           20· · shoot at them with the knee knockers?
21· · Q.· · · · ·Okay.· Is the policy that -- is the       21· · A.· · · · ·I would not direct an officer to fire a
22· · policy that specific about those questions as        22· · knee knocker at an individual walking away, absent
23· · opposed to training?                                 23· · some other kind of threat that that person
24· · · · · · · ·MS. TANOURY:· Objection.                  24· · constituted.

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 50                                                    Page 52


·1· · Q.· · · · ·Okay.· Also, in your training and under   ·1· · Q.· · · · ·What -- isn't it more accurate to say
·2· · the policy, the goal, at least, and what people      ·2· · that may be somewhere between 20 or maybe a few
·3· · are trained to do, is to bounce the -- the ammo to   ·3· · more people were engaged in trying to damage that
·4· · keep the strike below the waist.· Isn't that what    ·4· · bus stop?
·5· · it's all about?                                      ·5· · A.· · · · ·That would probably be a fair
·6· · A.· · · · ·That was what I was trained on, yes,      ·6· · description.
·7· · sir.                                                 ·7· · Q.· · · · ·Okay.· Also isn't it the case that on
·8· · Q.· · · · ·I'm not -- I'm -- if I'm understanding    ·8· · the 28th, as the hours got later and later, much,
·9· · your answers, you saw some occasions where the --    ·9· · if not most -- putting aside the Statehouse, I
10· · the knee knocker -- knee knockers were being used,   10· · mean, I -- do you have an actual count now in
11· · but you -- you can't tell me about any specific      11· · hindsight available to you that you've seen of
12· · incident, the exact circumstances, you just          12· · actually how many people really got into the
13· · observed that there were occasions where they were   13· · Statehouse or even tried?
14· · being used?                                          14· · A.· · · · ·There were very few.· There was a
15· · A.· · · · ·Well, I don't remember saying that I      15· · large -- there was a large number that basically
16· · don't remember specifics.· I think when we got       16· · ran at the Statehouse and got up on the steps.
17· · to -- we had -- at a certain point advanced to the   17· · There was a very small number that actually got
18· · southern part -- the south intersections, so we      18· · in.· You know, as we were running up to try to
19· · had a skirmish line on the southern part of High     19· · stop it, a lot of people fled, you know, north,
20· · Street and Broad, and then on the eastern part of    20· · south, they ran.· But there was a very large --
21· · High Street and Broad.· There were still             21· · much larger than the contingent that just was
22· · individuals in the street blocking our -- blocking   22· · damaging the bus stop.
23· · our movement.                                        23· · Q.· · · · ·Right.
24· · · · · · · ·We had obviously been giving verbal       24· · A.· · · · ·There was a large number of people that

                                             Page 51                                                    Page 53


·1· · warnings, audible warnings for hours.· We had had,   ·1· · ran at the Statehouse that, like I said, but I
·2· · you know, lots of projectiles thrown at us, rocks,   ·2· · think there was only several that actually gained
·3· · scooters, water bottles.· The mob was starting to    ·3· · entrance.· There was -- there was more than
·4· · destroy the bus shelter at the -- in front of like   ·4· · several, but not the entire group obviously that
·5· · kind of by the McKinley statue on High Street.       ·5· · damaged Statehouse property, whether throwing
·6· · And I think at that point, we used knee knockers     ·6· · bricks through the windows or whatnot.· But like I
·7· · to try to get people out of the street so that we    ·7· · said, there was only several that got in.
·8· · could get to the mob that was destroying the bus     ·8· · Q.· · · · ·And in terms of the Statehouse area,
·9· · shelter.                                             ·9· · the grounds, isn't it also true that the crowd
10· · · · · · · ·And at that point then, that's when       10· · that -- first of all, throughout the
11· · there was the mass storming of the Cap -- you        11· · demonstrations, I don't know how many days you
12· · know, the Statehouse.· And that was kind of when     12· · were there, I'm going to be asking you that
13· · we broke the skirmish line up and just went to try   13· · shortly, that was kind of like a gathering area
14· · to protect the Statehouse, because I think there     14· · throughout the demonstrations, people would gather
15· · were only a handful of troopers on duty and they     15· · around the Rhodes -- is it Rhodes, isn't there a
16· · couldn't -- they couldn't prevent it.                16· · statute there, McKinley -- McKinley, right?
17· · Q.· · · · ·Commander, let me -- let me ask you       17· · A.· · · · ·Yes, sir.
18· · some questions about your use of the word "mob."     18· · Q.· · · · ·And there was even a combination of
19· · Is it your testimony that if we look at body cam     19· · protestors and just street people who would camp
20· · footage of the individuals who were trying to tear   20· · out there, I mean, that was almost continuous
21· · down or damage the bus stop near the corner of       21· · throughout the demonstrations, wasn't it?
22· · Broad and High, that there were hundreds of people   22· · A.· · · · ·It became so.· It hadn't been up until
23· · involved in that?                                    23· · that point.· Although during the -- you know, the
24· · A.· · · · ·No, I wouldn't say hundreds.              24· · spring demonstrations with Ohioans, but there

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 54                                                    Page 56


·1· · would always be some, you know, people, you know,    ·1· · A.· · · · ·Yes.
·2· · when there were demonstrations at the McKinley       ·2· · Q.· · · · ·Okay.· And at that time in the evening,
·3· · statue.· But it became a permanent kind of fixture   ·3· · the number of people in the downtown area had
·4· · after that first weekend.                            ·4· · declined quite a bit, had it not?
·5· · Q.· · · · ·Okay.· And on the 28th as events          ·5· · A.· · · · ·So, yes, I mean, it reached its height
·6· · unfolded again, getting into the much later hours    ·6· · in terms of people, I think around 11:00.· And
·7· · of the night, most of the violence was focused on    ·7· · then as the night went on, I think those that
·8· · is it -- I think it's State Street?· Isn't that      ·8· · stayed were people that were looking for -- you
·9· · just to the south of the capitol building where      ·9· · know, looking for trouble, so to speak.
10· · the -- where the Ohio Theater is and then around     10· · · · · · · ·You know, the first -- obviously the
11· · that area and across the street from Riffe, isn't    11· · first incident where I physically knew of the
12· · that where some of the worst physical damage was     12· · property destruction was the bus stop in front of
13· · done to property and -- and your officers were       13· · -- the COTA stop in front of the Statehouse, and
14· · pelted with various kinds of thrown material?        14· · that's because I was -- I was right there, I was
15· · A.· · · · ·Yes.· The majority of the thrown          15· · watching it.· And then obviously the Statehouse.
16· · material at officers happened at Broad and High,     16· · · · · · · ·After that, I walked to State Street,
17· · and part of that is just because the length of       17· · and we had an officer, one of our black officers,
18· · time we were there.· And because the first however   18· · and he was getting just all kinds of things
19· · many hours we basically were telling our officers    19· · screamed at him by people calling him names,
20· · not to react.· You know, like I said, we -- we had   20· · calling him the traitor.· And so I went up and I
21· · that information that they were trying to provoke    21· · stood next to him and just let him know that I was
22· · a response, so we were trying not to give them       22· · with him and everything.
23· · that response.                                       23· · · · · · · ·And as I'm standing there, that's when
24· · · · · · · ·And I think that's why -- one reason      24· · I heard the glass break and I turned and we saw

                                             Page 55                                                    Page 57


·1· · why you saw the escalation of weapons.· So it        ·1· · the Ohio Theater, the ticket booth of the Ohio
·2· · started with water bottles, and when that didn't     ·2· · Theater catching on fire and we saw people running
·3· · get the response they wanted, then it went to        ·3· · away.· So we all kind of ran that way.· I think I
·4· · rocks.· And when that didn't get the response they   ·4· · got on the air and asked for somebody with a fire
·5· · wanted, it then went to scooters.· And, you know,    ·5· · extinguisher and to call CFD.· Our officers were
·6· · once you're having scooters thrown at officers'      ·6· · able to get that out.
·7· · heads, it's a little bit hard, you know, that        ·7· · · · · · · ·And then from there, it just seemed
·8· · could do some serious damage, so of course rocks     ·8· · like one after another kind of the gates had
·9· · could, too.                                          ·9· · opened, so to speak.· And I remember then KC
10· · · · · · · ·But as we progressed from the             10· · Sports was the next one we heard about, and the
11· · Statehouse down to State Street, there was some      11· · CVS, and there was a bank and/or another office
12· · incidents of weapons being thrown at officers, but   12· · building.· I mean, basically it was just one
13· · that's really when the transition happened to the    13· · business to the next.· And that was kind of the
14· · looting and the damage --                            14· · transition time.
15· · Q.· · · · ·Right.                                    15· · Q.· · · · ·Yep, and I appreciate that.· And I
16· · A.· · · · ·-- to property.· And it was more us at    16· · appreciate your descriptions.
17· · that point chasing the crowds and trying to stop     17· · · · · · · ·You mentioned seeing -- did you -- let
18· · property destruction for businesses, and that's      18· · me ask you now because it has -- it's going to
19· · kind of where the transition happened was right      19· · affect how long this depo is, how many nights or
20· · around State and High.                               20· · days and nights were you physically at the
21· · Q.· · · · ·Yeah.· And that -- that transition        21· · demonstrations?· I understand you were there the
22· · happened, I'm just asking you after the -- those     22· · 28th.· When's the next time you went?
23· · individuals attempted to break into the              23· · A.· · · · ·Zone five is my zone, I was there every
24· · Statehouse?                                          24· · day that I was not physically ordered to not be

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 58                                                    Page 60


·1· · there.· So I was there the 29th, I was there the     ·1· · my best to narrow this down just so we can have a
·2· · 30th, the Sunday I was told to stay home because I   ·2· · chance of making our goal.
·3· · had been working 18 hours, 19 hours a day.· And      ·3· · · · · · · ·So what I'm going to do is instead of
·4· · then I -- you know, I think the next week we kind    ·4· · going through each and every day and the kind of
·5· · of started a rotation.· But, I mean, I was -- I      ·5· · detail we were just doing, I'm going to ask you
·6· · was there a ton of time.                             ·6· · some more broader questions that hopefully you can
·7· · Q.· · · · ·Okay.                                     ·7· · answer, you know, briefly.
·8· · A.· · · · ·Like I said, zone five is my              ·8· · · · · · · ·Just going back to the 28th, have
·9· · responsibility.                                      ·9· · you -- the command structure for that day and
10· · Q.· · · · ·And zone five is -- what does it cover?   10· · subsequent days was essentially that your role as
11· · A.· · · · ·Downtown, the Short North and the near    11· · the operations commander was to make decisions
12· · east side.                                           12· · about where units or where groups of your officers
13· · · · · · · ·MR. GITTES:· Okay.· You know, I'm going   13· · should be located and the general parameters of
14· · to request a break here.· We have breakout rooms,    14· · what their assignment was with respect to whatever
15· · so Jeff and I will disappear for a few minutes.      15· · that location was; is that accurate?
16· · Because in light of that, which I did not know you   16· · A.· · · · ·Yes and no.· In regards to the 28th,
17· · were there every day, I want to kind of try to       17· · the way it worked out was I was more on the street
18· · feel my way.                                         18· · level with the lieutenants and the sergeants
19· · · · · · · ·Alana, this clearly is not going to be    19· · working more directly with them.· Typically, and I
20· · over at noon.· So I -- and I did not anticipate      20· · think what you'll find and probably what you've
21· · that and I know John didn't.· So I want to think     21· · already heard, is after that first weekend, we got
22· · about ways I can try to get as much done as I can    22· · back to our more traditional ICS system where the
23· · today and allowing a little bit of overrun and see   23· · operations section chief, the commander is in the
24· · if I can finish it somehow.· That's why I want to    24· · emergency operations center kind of with the

                                             Page 59                                                    Page 61


·1· · take a break.                                        ·1· · 30,000 foot view with the incident commander.
·2· · · · · · · ·MS. TANOURY:· Okay.· And you know,        ·2· · · · · · · ·That first weekend, that first day, the
·3· · Officer Johnson isn't scheduled until 12:30.         ·3· · 28th, the commanders were out on the street with
·4· · · · · · · ·MR. GITTES:· Oh, I didn't know that. I    ·4· · lieutenants and sergeants and everything like
·5· · thought he was at 12:00.· That helps.                ·5· · that, so -- and that was out of necessity.
·6· · · · · · · ·MS. TANOURY:· He's at 12:30, and we'll    ·6· · Obviously we've already talked about some of the
·7· · be, you know, flexible within reason --              ·7· · factors that played into that.
·8· · · · · · · ·MR. GITTES:· Okay.                        ·8· · · · · · · ·But, yes, I mean, typically that would
·9· · · · · · · ·MS. TANOURY:· -- if we have to try and    ·9· · be -- you know, as the operations section chief, I
10· · ask if he can shift a little bit.                    10· · am using the intent of the incident commander and
11· · · · · · · ·MR. GITTES:· Yeah, and you all have       11· · I'm saying, this is our goal, use our policies and
12· · a -- I think you have a conference call with the     12· · tactics to make it happen.· This is what -- you
13· · Court.                                               13· · know, this is our objective, this is what we want
14· · · · · · · ·MS. TANOURY:· At 2:00.                    14· · and that's what the lieutenants then would carry
15· · · · · · · ·MR. GITTES:· Yeah, so that's going to     15· · out.· I obviously, because I was out on the street
16· · interrupt if it runs over, that's why I'm trying     16· · on the 28th, I was a little bit more hands on in
17· · to figure out -- well, let me not waste more time.   17· · terms of tactics, you know, as far as that went.
18· · Let me talk to Jeff real quick and I'll see if I     18· · Q.· · · · ·So let's -- let's take what was
19· · can figure out a way to keep this shorter despite    19· · happening on the 28th first.· So were you actually
20· · what I'm learning.                                   20· · making individual decisions about whether
21· · · · · · · ·MS. TANOURY:· Okay.                       21· · non-lethal force would be used each time, or was
22· · · · · · · ·MR. GITTES:· Okay.                        22· · that generally going to be a decision made by a
23· · · · · · · ·(A recess is taken.)                      23· · lieutenant or sergeant when it -- when they saw a
24· · Q.· · · · ·All right.· Commander, I'm going to do    24· · need for active use -- let's put aside individual

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 62                                                    Page 64


·1· · officer decisions.· I mean, that's -- as I           ·1· · we talked, well, there's nothing we can do about
·2· · understand it, that always comes up and officers     ·2· · it now, we have to, you know, adapt and find a
·3· · have authority to use non-deadly force depending     ·3· · better way to handle this.
·4· · on individual circumstances.· But in terms of        ·4· · · · · · · ·So those were the kind of conversations
·5· · making -- notifying officers that non-lethal force   ·5· · that was happening, you know, in terms of, you
·6· · should be used, was that mostly a decision a         ·6· · know, what are our objectives and, you know, how
·7· · lieutenant or a supervisor would make for a group    ·7· · can we make that happen --
·8· · of officers?                                         ·8· · Q.· · · · ·Okay.
·9· · A.· · · · ·Yeah.· Typically that is a lieutenant     ·9· · A.· · · · ·-- so -- go ahead.
10· · decision.· There were some times on the Thursday     10· · Q.· · · · ·So -- and let's -- so going forward,
11· · night on the 28th, I think specifically one time     11· · like that's the 28th.· So the 29th, 30th, 31st,
12· · when we were at the -- we had moved to the           12· · are we still -- there's -- there's a -- there's an
13· · southern part -- the southern part of the            13· · incident chief, right?· I mean, what's the title
14· · intersection of, you know, Broad and High where I    14· · of the deputy chief who's in charge?
15· · did direct less than lethal knee knockers going at   15· · A.· · · · ·That would be incident commander.
16· · individuals that were in the street that were        16· · Q.· · · · ·So --
17· · refusing to move that were -- you know, that fit     17· · A.· · · · ·Moving forward to the 29th, yeah, there
18· · our policy.                                          18· · was incident commander and then there were several
19· · · · · · · ·So the -- overall, though, for the most   19· · commanders that were charged -- in charge of
20· · part during that first couple hours, my role was     20· · different stuff.· I think initially on the 29th,
21· · more talking about tactics in terms of not use of    21· · we had had, in addition to any activities and
22· · force, but, you know, what are we going to do        22· · protests downtown, there was also I believe one
23· · with, you know, the crowd and to handle the          23· · that was scheduled for Broad and Nelson.· And I
24· · situation we're doing.                               24· · think we were -- there was another one maybe near

                                             Page 63                                                    Page 65


·1· · · · · · · ·So -- and when I first showed up          ·1· · Livingston and Lockbourne.
·2· · around -- after 9:00ish on Thursday, the first       ·2· · · · · · · ·So I remember I had, I think Livingston
·3· · thing I noticed was it was a really strong wind,     ·3· · and Lockbourne and Broad and Nelson.· Those are
·4· · and it was coming straight south to north, so it     ·4· · both on zone five as well, and another commander,
·5· · was coming into our face, and as bottles were        ·5· · and I forget who, I think was in charge of the
·6· · being thrown at us.                                  ·6· · downtown stuff.· So initially on the 29th, I was I
·7· · · · · · · ·And at that time, Deputy Chief Woods      ·7· · think out east monitoring the Broad and Nelson and
·8· · was still out on the street.· One of the             ·8· · the Livingston and Lockbourne.
·9· · conversations we had was -- one of the               ·9· · Q.· · · · ·So just to make it clear, you've got a
10· · conversations I had was, why did we pick the north   10· · lot of the decisions about non-lethal weapons and
11· · side of the intersection, you know, against the      11· · when to use them are made by lieutenants and
12· · wind to be standing?· And that's when I think some   12· · sergeants within the scope of the overall
13· · of the sergeants and lieutenants informed me about   13· · tactics --
14· · what happened earlier where the uninvolved           14· · A.· · · · ·Yes.
15· · cruiser, you know, was -- happened to be going       15· · Q.· · · · ·-- that the operations commander and
16· · through the intersection, didn't know about the      16· · the incident commander develop?
17· · protest and the -- you know, basically got           17· · A.· · · · ·That's correct.
18· · surrounded.                                          18· · Q.· · · · ·All right.· Now, were you the
19· · · · · · · ·And then the officers that had been       19· · operations commander also on the 29th, the 30th,
20· · tailing, you know, the march, had to go up and try   20· · 31st, through that weekend?
21· · to get the protestors off the cruiser and get the    21· · A.· · · · ·So I did not work the 31st, I believe
22· · cruiser out of there.· And so they said it was by    22· · that was Sunday or -- yeah, I believe that was
23· · default that we just ended up kind of on the north   23· · Sunday.· I worked Thursday, Friday, Saturday, I
24· · side into the wind.· And at that point, you know,    24· · was off Sunday.· I believe I was listed as -- I

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 66                                                    Page 68


·1· · know by Friday and Saturday there was more than      ·1· · think 3:00 or 4:00, because, again, I had been
·2· · just -- I was not the only commander at that point   ·2· · there Friday until about 3:00 or 4:00 in the
·3· · working.· You know, they had delineated the tasks    ·3· · morning.
·4· · and were bringing other commanders in to help out.   ·4· · · · · · · ·So I came in Saturday mid afternoon,
·5· · · · · · · ·So like I said, I remember on Friday I    ·5· · obviously I was, you know, briefed up on the
·6· · was -- my, you know, initial assignment was, you     ·6· · activities of Saturday morning and early afternoon
·7· · know, the two zone five protests that were outside   ·7· · in terms of the downtown protests.· And as I got
·8· · of downtown and then, you know, it kind of evolved   ·8· · in -- walked into the EOC on Saturday afternoon,
·9· · because of circumstances later in the evening.       ·9· · before I had even gotten an assignment or
10· · Q.· · · · ·Okay.· So -- but I'm trying to be real    10· · whatever, there was traffic officers screaming
11· · -- understand the nomenclature, not just what you    11· · that there was a large group that was trying to
12· · were doing.· Is there always one operations          12· · take 670 over by -- in the Short North by Goodale
13· · commander in addition to an incident commander?      13· · and North Fourth, that area behind the convention
14· · A.· · · · ·That is correct, there should be.         14· · center.· So I forget -- I think it was Chief Woods
15· · Q.· · · · ·Okay.· And other -- I mean, I gather      15· · I was talking to.· But he looked at me and said
16· · from what you've told me, the 28th you were the      16· · go.· We had a bunch --
17· · operations manager -- commander, I mean?             17· · Q.· · · · ·I apologize for interrupting, I don't
18· · A.· · · · ·Yes.· I think obviously as the night      18· · need the background.
19· · went on, a couple other commanders got called in.    19· · A.· · · · ·Okay.
20· · Q.· · · · ·No, I understand, but I'm just talking    20· · Q.· · · · ·I'm trying to find out if you were the
21· · about the title you carried, that you were the       21· · designated operations chief on that Saturday?
22· · number two guy?                                      22· · A.· · · · ·I'm not sure, sir.
23· · A.· · · · ·Yes, sir.                                 23· · Q.· · · · ·Okay.
24· · Q.· · · · ·Okay.· Was that also true on the 29th?    24· · A.· · · · ·I was not -- obviously like I said, I

                                             Page 67                                                    Page 69


·1· · A.· · · · ·I'm not positive how it got worked out    ·1· · came in at 3:00 or 4:00 in the afternoon, so I
·2· · in terms of that, but yes.                           ·2· · would not have been on first shift.· Second shift
·3· · Q.· · · · ·Okay.· When's the next time after that?   ·3· · because of the circumstances that, you know, I
·4· · And I mean, I think Sunday you weren't -- you were   ·4· · don't know how that got articulated in the -- in
·5· · off duty.· What's the next time you remember being   ·5· · the IAP just because, like I said, I made it two
·6· · designated the operations commander?                 ·6· · steps into the EOC and I was told to run out to
·7· · A.· · · · ·I think there was a -- there was a time   ·7· · the street.
·8· · on a weeknight the next week where I worked late     ·8· · Q.· · · · ·Gotcha.
·9· · and I was the operations section chief.· I don't     ·9· · · · · · · ·And I gather on the occasions going
10· · remember the specific day.                           10· · forward after the -- that weekend, that -- well,
11· · Q.· · · · ·Okay.                                     11· · I'm asking this:· Did the operations commander
12· · A.· · · · ·But that was -- I think as we moved       12· · spend significant amounts of time at the
13· · into the 1st, we started getting Deputy Chief        13· · emergency -- what do you -- the EOC, the emergency
14· · Woods, Chief Quinlan basically put out a schedule    14· · operations center?
15· · saying, you know, the -- this commander has this     15· · A.· · · · ·Yes, sir.
16· · 12-hour shift, this commander has this 12-hour       16· · Q.· · · · ·Okay.· So, I mean, I'm not saying you
17· · shift, and rotating it from there.                   17· · would never go out, but you would be there with
18· · Q.· · · · ·And then what about -- so Friday you      18· · the incident commander viewing and watching as --
19· · ended up being the operations commander again.       19· · you used a nice term for it, from a higher view?
20· · What about operations chief, whatever the proper     20· · A.· · · · ·30,000 foot view.· Yes, typically
21· · title is, I'm sorry, what about Saturday, the        21· · that's what the role is of the commander.· And as
22· · 30th?                                                22· · the protests scaled down a little bit and as we
23· · A.· · · · ·Saturday I don't remember -- I know       23· · kind of got our sea legs under us in terms of our
24· · that Saturday I came in about mid afternoon, I       24· · emergency operations, we kind of resorted back to

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 70                                                    Page 72


·1· · that.                                                ·1· · report it to me and then I would ask them to write
·2· · Q.· · · · ·Okay.· So -- and then that -- given       ·2· · a letter up, and then we would ship it over to
·3· · that structure, the lieutenants and the sergeants    ·3· · internal affairs to investigate.
·4· · were doing a lot of the on-the-ground direction of   ·4· · Q.· · · · ·If any -- to your knowledge, did any
·5· · their officers as to implementing the tactics that   ·5· · patrol officer -- is that the right designation
·6· · you and the incident commander were coming up        ·6· · for your -- the men and women who work under you?
·7· · with?                                                ·7· · A.· · · · ·Yes, sir.
·8· · A.· · · · ·Yes, sir.                                 ·8· · Q.· · · · ·In your chain of command I mean?
·9· · Q.· · · · ·And that would include how to apply and   ·9· · A.· · · · ·Yes.
10· · use and when to use less than lethal force?          10· · Q.· · · · ·Did any patrol officers report
11· · A.· · · · ·That's correct.                           11· · observing an improper or out of policy use of
12· · Q.· · · · ·Now, as part of your job, I'll start      12· · non-lethal force at any time during the
13· · with you and what I mean by you as a commander and   13· · demonstrations?
14· · as an operation commander on those occasions when    14· · A.· · · · ·No, not that I -- not to my knowledge.
15· · you filled that function, if you saw a use of        15· · Q.· · · · ·Okay.· Are you aware of any officer who
16· · non-lethal force outside of policy, did -- were      16· · has been disciplined related to any alleged
17· · you expected to report it?                           17· · inappropriate, out of policy conduct during the
18· · A.· · · · ·Absolutely.                               18· · demonstrations, as you sit here today?
19· · Q.· · · · ·Okay.· Is that also true of the           19· · A.· · · · ·I think there was an officer, not my
20· · lieutenants and the sergeants?                       20· · chain of command, but there was an officer -- out
21· · A.· · · · ·That is correct.· That's true of          21· · of one of the Baker Hostetler ones that they
22· · everybody on the division of police.· If you see     22· · reviewed that got out of policy.· I don't know
23· · somebody, I mean, out of policy, use of force,       23· · what the discipline was or where that is, if it's
24· · then that's -- that's something that needs to be     24· · been -- if it's been, you know, quote/unquote,

                                             Page 71                                                    Page 73


·1· · addressed immediately.                               ·1· · adjudicated yet or not, but, yeah, I do believe
·2· · Q.· · · · ·Do you recall yourself at any time        ·2· · there was one.
·3· · during any of the protests that spring when you      ·3· · Q.· · · · ·And actually that's what I was going to
·4· · were on duty functioning either as a commander of    ·4· · question whether or not that -- you understood the
·5· · your -- of the -- your patrol unit or functioning    ·5· · Baker & Hostetler findings were recommendations,
·6· · as the operations commander or just a commander of   ·6· · they weren't -- they didn't have the power to
·7· · a -- at a particular location, did you ever report   ·7· · administer discipline, right?
·8· · any non-lethal use of force that you felt was        ·8· · A.· · · · ·That is correct, yes.
·9· · outside of policy or improper?                       ·9· · Q.· · · · ·Okay.· And if you remember, is the one
10· · A.· · · · ·No.                                       10· · you heard about a recommendation of some kind of
11· · Q.· · · · ·Okay.· To your knowledge, during any of   11· · discipline or out of -- a finding of out of policy
12· · the days you were involved with supervision of any   12· · conduct related to not doing a use of force
13· · personnel, policing or doing police work at the      13· · report?
14· · demonstrations, do you remember any lieutenant or    14· · A.· · · · ·I believe so.
15· · sergeant -- I actually should say, do you know of    15· · Q.· · · · ·Okay.· But other than that, you're not
16· · any lieutenant or sergeant who reported improper     16· · aware of anything that was either through Baker &
17· · or out of policy use of non-lethal force?            17· · Hostetler or any other means resulting in an
18· · A.· · · · ·No.                                       18· · actual discipline?
19· · Q.· · · · ·Just so I know for sure, if one of your   19· · A.· · · · ·Not to my recollection, no.
20· · lieutenants observed improper, out of policy use     20· · Q.· · · · ·Okay.· Did -- do you -- were you the
21· · of force, would they report to you or are they       21· · operations manager on June 21st?
22· · permitted to just report it to IAB or somebody       22· · A.· · · · ·I was.
23· · else?· What are they supposed to do?                 23· · Q.· · · · ·Were you -- during that day, were you
24· · A.· · · · ·They could do either.· They should        24· · primarily located in the EOC, the emergency

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 74                                                    Page 76


·1· · operations center, or were you spending most of      ·1· · think it got signed off on the 17th and enacted or
·2· · your time out in the streets?                        ·2· · disseminated on the 18th.
·3· · A.· · · · ·I was out on the street on June 21st.     ·3· · Q.· · · · ·Okay.· I would like you to take a look
·4· · Q.· · · · ·Okay.· And -- and on that -- on that      ·4· · at Exhibit 34, and Jeff's going to share that just
·5· · occasion, what was your role?                        ·5· · so you can eyeball it.· And do you know -- are you
·6· · A.· · · · ·So my role officially was the             ·6· · sure about the date of its dissemination?· Because
·7· · operations section chief.                            ·7· · I -- first of all, do you recognize -- can you see
·8· · Q.· · · · ·Okay.                                     ·8· · this on the screen, Exhibit 34?
·9· · A.· · · · ·The reason that I had gone out on the     ·9· · A.· · · · ·Well, I -- roughly.· I'm working off my
10· · street myself as opposed to staying in the           10· · phone, because we don't have cameras on our
11· · emergency operations center was because of all the   11· · desktops, so it's -- I can see it, but it's small.
12· · series of events that had happened that had          12· · But I'm not -- is that --
13· · transpired between June 1st and June 21st, and the   13· · Q.· · · · ·Is that better now?
14· · changes that had been made to policies and           14· · A.· · · · ·Yes, sir.· That is a division-wide
15· · procedures.· And -- and just the tone of             15· · e-mail that went out the 16th.
16· · everything that had happened, I felt that it was     16· · Q.· · · · ·Okay.
17· · important for me specifically personally to be out   17· · A.· · · · ·So, yeah, it's -- obviously I could
18· · on the street directing the events and our           18· · have the dates mixed up between the 16th and the
19· · response basically, because our officers had had     19· · 18th.
20· · so much change and this back and forth and there     20· · Q.· · · · ·Okay.· Why don't you just take one
21· · was a lot of policy changes, so to speak, or there   21· · minute and you tell Jeff when you need him to move
22· · had been lots of talk publicly about policy          22· · any part of it so you can read it.· And I just
23· · changes that I wanted them to have the confidence    23· · want you to confirm for us that this document
24· · that -- that their commander was out on the street   24· · reflects the policy changes that you have

                                             Page 75                                                    Page 77


·1· · with them, and that any decisions that were being    ·1· · testified to over the last few minutes.
·2· · made were being made by my authority and that --     ·2· · A.· · · · ·Jeff, could you scroll down, please?
·3· · and that I was, you know -- I wanted them to have    ·3· · Thank you.
·4· · confidence that what I was telling them to do        ·4· · · · · · · ·Can you scroll down a little bit more,
·5· · was -- was what I wanted them to do and was within   ·5· · please?
·6· · policy, the new policy as it were.· So that's why    ·6· · · · · · · ·Can you scroll down again, please?
·7· · I was out on the street on that specific day.        ·7· · Q.· · · · ·If it saves time, the second part of
·8· · Q.· · · · ·And as I understand it, and I would       ·8· · this is not of concern to us.
·9· · like you to tell me whether you -- I'm correct,      ·9· · A.· · · · ·This is similar to, but it's not the
10· · there was a policy change, both in written form      10· · same e-mail I'm referring to.· The e-mail I
11· · and in terms of understanding, as -- of, I mean,     11· · believe is on the 18th.· I believe it was sent out
12· · understanding that the mayor and others had asked    12· · by Deputy Chief Bash.· And it actually goes
13· · for a policy change as of June 17th of 2020; is      13· · specifics into the rules of engagement.· And that
14· · that your recollection?                              14· · where it talks about specific actions that
15· · A.· · · · ·That is correct.· I think it got          15· · basically if they -- you know, if A happens, then
16· · signed -- it got approved on June 17th, and I        16· · we can do B.
17· · think we disseminated it on the 18th.· So, yes, it   17· · · · · · · ·And it talks about the specific actions
18· · was a brand new what we called a rules of            18· · of aggressive or non -- aggressive or violent or
19· · engagement in terms of our -- I'm sorry, was that    19· · turbulent protest groups or crowds.· So this is
20· · me or --                                             20· · like the general -- this is what we're doing to
21· · · · · · · ·(Mr. Marshall entered the deposition.)    21· · the 2.04 policy.· And then on Friday, I think or
22· · Q.· · · · ·No, that's another one of our counsel,    22· · Thursday or whatever the 18th is, I think that's
23· · John Marshall has joined.                            23· · when the more specific rules of engagement came
24· · A.· · · · ·So, yes, that was a new change. I         24· · out.

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 78                                                    Page 80


·1· · Q.· · · · ·Do you still have that e-mail of the      ·1· · A.· · · · ·That is correct.
·2· · 18th?                                                ·2· · Q.· · · · ·You didn't just sit in a car, you
·3· · A.· · · · ·I can check.                              ·3· · actually tried to make yourself available not only
·4· · Q.· · · · ·I'm sorry?                                ·4· · to officers, but to protestors?
·5· · A.· · · · ·Yeah, I can check.· And also the rules    ·5· · A.· · · · ·It was important for me that I get the
·6· · of engagement starting, I think on that day got      ·6· · right message with the right tone out.· I knew
·7· · added to the IAP, the daily IAP that emergency       ·7· · that the decisions I was making would be viewed
·8· · management put out.                                  ·8· · upon and I probably would be sitting in a virtual
·9· · Q.· · · · ·Can I ask you to provide Alana the        ·9· · room like I am now talking about it, because of
10· · e-mail that you just talked about from the 18th as   10· · all the -- the political dialogue that had gone
11· · soon as possible after this deposition ends?         11· · back and forth since -- you know, from June 1st
12· · A.· · · · ·Sure.                                     12· · till then, the different back and forth with the
13· · · · · · · ·MR. GITTES:· Alana, I would request       13· · way the policy modifications were handled.
14· · that you send it to us, okay?                        14· · · · · · · ·It's just -- it was a very tense
15· · · · · · · ·MS. TANOURY:· Yep, that's fine.           15· · environment.· There was a lot going on nationally,
16· · · · · · · ·MR. GITTES:· Okay.                        16· · not just here, but everything was connected and
17· · Q.· · · · ·All right.· So on the 21st, you --        17· · everything -- like I said, it was very important
18· · going back to where we were before you looked at     18· · for me to control the message and I wanted to
19· · the exhibit.· You were the operations commander,     19· · control the tone.· I wanted to make sure that I
20· · but you also wanted to be out in the street in       20· · was explaining every action we took to the
21· · light of the new policy and instructions to just     21· · protestors, so I tried to talk to as many as
22· · help your patrol officers and to be there to         22· · possible.
23· · assure them and help them?                           23· · · · · · · ·And so, yeah, I was out there --
24· · A.· · · · ·That's correct.                           24· · initially I was out there maybe with one other

                                             Page 79                                                    Page 81


·1· · Q.· · · · ·Okay.· Now, during the 21st, do you       ·1· · sergeant and it was the two of us talking to
·2· · recall yourself seeing any use of chemical weapons   ·2· · everybody.· And then obviously as the crowd grew,
·3· · that violated the new guidelines and instructions?   ·3· · you know, there were more protestors and more
·4· · A.· · · · ·No.                                       ·4· · officers, so, you know, I couldn't be the only
·5· · Q.· · · · ·If you had, you would have reported it?   ·5· · officer that was talking, but, you know, I tried
·6· · A.· · · · ·Absolutely.                               ·6· · to control the message as much as I could.
·7· · Q.· · · · ·Same question regarding the use of        ·7· · Q.· · · · ·So, Commander, do you recall a number
·8· · other non-lethal weapons such as the knee            ·8· · of individuals who -- some of whom identified
·9· · knockers?                                            ·9· · themselves to you during your interactions as
10· · A.· · · · ·I don't remember knee knockers being      10· · protestors or leaders of the effort and others who
11· · used on the 21st.                                    11· · just talked to you about being concerned about the
12· · Q.· · · · ·Okay.· Fair enough.                       12· · increasing police presence during the time you
13· · · · · · · ·By the way, I forgot to ask you before,   13· · were out there?
14· · if you saw an officer using or shooting a knee       14· · A.· · · · ·Yes.
15· · knocker where it was directed not toward the         15· · Q.· · · · ·Okay.· And do you recall them saying to
16· · ground, but to the body of the person, their torso   16· · you that they were very concerned, because they
17· · or head, is that something you would report?         17· · thought the increasing police presence would cause
18· · A.· · · · ·Absolutely.                               18· · problems?
19· · Q.· · · · ·Do you recall during the course of the    19· · A.· · · · ·I do recall that, yes.
20· · day on the 21st that there were many peaceful        20· · Q.· · · · ·Okay.· And didn't they also talk to you
21· · protestors that you interacted with personally?      21· · about -- wasn't -- wasn't that the 21st, the day
22· · A.· · · · ·I did, yes.                               22· · of the gay pride parade?
23· · Q.· · · · ·And as I understand it, you walked        23· · A.· · · · ·It wasn't titled that, because
24· · around and talked to many protestors?                24· · technically the -- the parade had been canceled,

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 82                                                    Page 84


·1· · but there was a protest scheduled for the 19th.      ·1· · Q.· · · · ·Did you -- and do you recall saying you
·2· · And our information was that that was going to be    ·2· · would follow up with them?
·3· · the de facto parade.                                 ·3· · A.· · · · ·I don't.
·4· · · · · · · ·So basically the protest happened at      ·4· · Q.· · · · ·Okay.· Did you investigate it?· Did you
·5· · the Statehouse, and there was a planned march        ·5· · do anything about it?
·6· · north on High Street to the Stonewall building in    ·6· · A.· · · · ·Well, again, that was all part of the
·7· · the Short North, and then there was going to be a    ·7· · stuff we shipped off to Baker Hostetler, so I
·8· · little bit of a block party around the Stonewall     ·8· · think, you know, it got -- the use of force
·9· · building in the Short North.                         ·9· · reports got forwarded to them from that incident.
10· · · · · · · ·So the plan for us was we would handle    10· · Q.· · · · ·Okay.
11· · the protests like we would anything else, you        11· · A.· · · · ·There were a couple different things
12· · know, peaceful protests, everybody's allowed --      12· · that have come back my way that, you know, stemmed
13· · they were on the Statehouse lawn.· We had a very     13· · from June 21st.
14· · low footprint because of that.· Our bike crews       14· · Q.· · · · ·Well, I mean, did you write up your own
15· · helped block traffic east and west on High Street    15· · report and submit the name of the person who
16· · as the march proceeded north into the Short North.   16· · complained?
17· · Again, they tried to keep a very low profile.        17· · A.· · · · ·I did not.
18· · · · · · · ·After the march got to Stonewall and      18· · Q.· · · · ·Okay.· Did you -- did you -- I may have
19· · the block party started, at that point, that's       19· · already asked, but -- and if I did, I apologize --
20· · when we moved over to the Statehouse so that we      20· · but did you observe -- after those individuals
21· · didn't interfere with any of the protest             21· · spoke to you, did you observe any incidents of
22· · activities.                                          22· · misuse of a chemical weapons?
23· · Q.· · · · ·Okay.· But you recall people asking       23· · A.· · · · ·I did not.
24· · questions about the difference?                      24· · Q.· · · · ·Do you recall telling one of the

                                             Page 83                                                    Page 85


·1· · A.· · · · ·Difference in terms of what?              ·1· · individuals who spoke to you that -- that there
·2· · Q.· · · · ·In terms of the attention paid to one     ·2· · was a ban on tear gas, but mace was still allowed
·3· · versus the other?                                    ·3· · to be used by officers?
·4· · A.· · · · ·I don't -- I don't follow.                ·4· · A.· · · · ·I don't recall that specific
·5· · Q.· · · · ·Okay.· That's all right.· Let me -- let   ·5· · conversation.
·6· · me keep pushing on here.                             ·6· · Q.· · · · ·Is that something you were telling
·7· · · · · · · ·During your interactions that day, I      ·7· · officers or individuals that day?
·8· · mean, you were walking around, right?· You weren't   ·8· · A.· · · · ·Yes.· I mean, there is -- I mean, that
·9· · stationary?                                          ·9· · is correct.· There was, quote/unquote, a ban on us
10· · A.· · · · ·That's correct.                           10· · using CS.· We are still allowed to carry mace and
11· · Q.· · · · ·Okay.· Didn't some individuals who were   11· · use mace if appropriate and use within the policy
12· · demonstrators come up to you and report what they    12· · that was set forth on, you know, the -- that week
13· · said was violations that -- in at least one case     13· · or, you know, before, whether it was the 16th or
14· · they personally had been sprayed with mace, in       14· · the 18th or whatnot.
15· · another case reporting that officers had sprayed     15· · Q.· · · · ·Weren't the individual -- the
16· · groups of people.· Do you recall them telling you    16· · individuals complaining to you about, among other
17· · that?                                                17· · things, mace being used to force people to get off
18· · A.· · · · ·There were a couple instances where       18· · the street?
19· · people reported that.                                19· · A.· · · · ·I don't recall the specific nature of
20· · Q.· · · · ·And do you recall telling them that you   20· · what they were saying, no.
21· · would get it -- you would investigate it and you     21· · Q.· · · · ·Okay.· But you were -- you were
22· · asked for their names?                               22· · alerting people that -- and I'm talking about
23· · A.· · · · ·I do recall -- I do recall one incident   23· · members of the public that mace was still
24· · where I asked for a name.                            24· · something that could be used?

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 86                                                    Page 88


·1· · A.· · · · ·Mace is still something we can use.       ·1· · A.· · · · ·I knew -- I know more today than I knew
·2· · Q.· · · · ·Okay.· Now, you mentioned earlier that    ·2· · back on June 21st, but, yeah, I mean, I was
·3· · you made reference to the fact that this was part    ·3· · starting to become more familiar with -- with who
·4· · of -- these protests were part of a national         ·4· · was more involved in a leadership role.· I think
·5· · effort.· Do you recall that?· Did I understand you   ·5· · June 21st it would be a little bit early for me to
·6· · correctly?                                           ·6· · say that I was -- I had kind of a grasp of the
·7· · A.· · · · ·Well, I didn't -- I did say this was      ·7· · who's who.· I think that I'm in a much better
·8· · going on nationally, and that is correct.· There     ·8· · place now in terms of having the context and the
·9· · were obviously multiple cities throughout the        ·9· · resources to know all that.· But I was starting to
10· · nation that were all seeing very similar, similar    10· · recognize faces and names back then, but it was
11· · things.· And not just the message, but also the      11· · still very early.
12· · tactics being used by different protestors.· And,    12· · Q.· · · · ·But even by the 21st, you knew at least
13· · you know, to the point where we knew that the        13· · some individuals who were involved in encouraging
14· · protestors were trying to turn Broad and High or     14· · people to protest, right?
15· · High Street into a -- their own chop zone in         15· · A.· · · · ·I had met some, yes.
16· · between State and Broad.                             16· · Q.· · · · ·Did you have any reason to believe they
17· · · · · · · ·And I think you'll see that, you know,    17· · were -- their goal was to cause violence, loot, or
18· · if you watch -- I remember having numerous           18· · do anything other than express their views that --
19· · conversations with people on the 21st where they     19· · about racism, their belief in racism in the police
20· · were saying, this is our street, you know, you       20· · department and excessive force against people of
21· · guys can't come here.· You know, we've been --       21· · color?
22· · we've controlled this street for, you know, the      22· · A.· · · · ·There are some people that were --
23· · past month or the past week, you know, I don't       23· · would be part of that crowd that, yes.· I did know
24· · recall the exact time frame, but there was           24· · of information related to violence, the majority

                                             Page 87                                                    Page 89


·1· · numerous people that mentioned that.                 ·1· · of them that is not -- the majority of them would
·2· · · · · · · ·So there was a concerted effort to turn   ·2· · be peaceful protestors who believed in the cause
·3· · that into its own autonomous area, so to speak.      ·3· · and wanted to peacefully protest and speak up for
·4· · So, yeah, I mean, I think there were -- there were   ·4· · their rights.· But there was some individuals that
·5· · things that we saw happening in different cities     ·5· · I did know that, you know, had more criminal
·6· · that were also happening here.· And, you know, to    ·6· · intentions.
·7· · a lesser extent we're still seeing that.· I mean,    ·7· · Q.· · · · ·Okay.· So -- so the department had
·8· · I think that, you know, what we see -- it's a        ·8· · information about specific individuals, at least
·9· · smaller world today than it was years ago.· You      ·9· · some -- sounds like you're telling me sometime
10· · know, we see similar messaging and similar tactics   10· · very early in these demonstrations?
11· · from all kinds of protest groups, not just whether   11· · A.· · · · ·Yes.· I don't know whether that was --
12· · they're left or right idealogically.· I think, you   12· · you know, what time -- the time frame was on when
13· · know, there's -- you know, the Internet's made the   13· · we got certain information.· I think that we knew
14· · world small.· You know, what happens in Seattle or   14· · very early on by that first weekend or the end of
15· · D.C. happens in Columbus as well.                    15· · the first weekend that there were people that
16· · Q.· · · · ·Okay.· Well, let's -- I would like to     16· · were -- that had more criminal intentions than
17· · focus your attention on some aspects of some of      17· · just -- you know, that weren't members of BLM, but
18· · the things we've heard in this case.· You -- you     18· · that were looking to take advantage of the
19· · knew a lot -- well, I don't want to say, "a lot,"    19· · situation to cause chaos.
20· · you knew individuals who were spokespeople or        20· · Q.· · · · ·What effort did the department take to
21· · active in Columbus -- local Columbus groups who      21· · try to isolate those individuals or -- or if there
22· · helped publicize the demonstrations and encouraged   22· · was evidence of some kind of a conspiracy to
23· · people to come down and express their views to       23· · protect the peaceful protestors from them?
24· · protest, right?                                      24· · A.· · · · ·Well, I think that -- twofold.· One, we

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 90                                                    Page 92


·1· · formed a quasi task force of some detectives to      ·1· · described a minute ago, right?· To isolate
·2· · investigate, you know, one, the looting, but, two,   ·2· · dangerous individuals so that peaceful protestors
·3· · the -- you know, more of the criminal actions and    ·3· · aren't subjected to dispersal weapons?
·4· · nature through our, you know, criminal               ·4· · A.· · · · ·Right.· There are definitely elements
·5· · intelligence unit.· So we formed that to kind of     ·5· · of ACT that we incorporated into the PERT.
·6· · look into all -- to try to isolate the criminals     ·6· · Q.· · · · ·Okay.· Hang on one second.
·7· · and focus on their criminal behaviors as opposed     ·7· · · · · · · ·So going back to the 21st, did you --
·8· · to, you know -- you know, their ancillary role       ·8· · did you observe or interact with some of the
·9· · with the, you know, the protestors.                  ·9· · street medics that were at the events?· It doesn't
10· · · · · · · ·And then, two, once the daily protests    10· · have to be the 21st.· You were aware that there
11· · finally, you know, kind of stopped and we had a      11· · were individuals who were street medics who had
12· · chance to, you know, collect ourselves, that's       12· · training, some of whom were nurses, but others who
13· · when we formed the police emergency response team    13· · were not, had basic CPR and other kinds of
14· · and we went through the training and we kind of      14· · training to help people who might be affected or
15· · devised new tactics on how to -- to handle the       15· · injured in a protest?
16· · protests in a way that we could isolate and target   16· · A.· · · · ·I am not aware of any training that any
17· · criminal violators without interfering with the      17· · of the street medics got, because they never would
18· · actual protestors.                                   18· · identify themselves or talk to us about that.
19· · · · · · · ·So it was really a seed change in terms   19· · There were numerous interactions I had with people
20· · of the old way of lining up on a skirmish line in    20· · that claimed to be street medics during that
21· · the street and, you know, clearing the street, so    21· · initial weekend and during the subsequent weeks.
22· · to speak.· We really had to kind of change -- do a   22· · I know that I did talk to a couple of the medics,
23· · 180 in terms of how we prepared and worked with --   23· · the street medics on the 21st when I first got
24· · and approached the protests.· But that -- like I     24· · to -- like in front of the McKinley statue,

                                             Page 91                                                    Page 93


·1· · said, we didn't get a chance to do that until I      ·1· · because they had bottles of water they were
·2· · think we started brainstorming for it in August      ·2· · passing out and things like that.
·3· · and September and started training in October.       ·3· · · · · · · ·But no, no street medic ever told me
·4· · Q.· · · · ·Had there been previously such a plan?    ·4· · about any training that they ever had.· And to the
·5· · I think it was called something like ACT, the        ·5· · contrary, there were several times during the
·6· · arrest something team?                               ·6· · first weekend specifically where street medics
·7· · A.· · · · ·So in the early 2000s, ACT was a part     ·7· · interfered with a lot of, you know, one us getting
·8· · of our, I guess it would be a civil disorder         ·8· · real medics to the scene, caring for somebody that
·9· · response.· It was more geared towards campus,        ·9· · had a rock thrown through their car window and was
10· · because that's historically where we've had the      10· · bleeding.· And the street medics basically said,
11· · majority of our civil disorder.· And they did, you   11· · we'll pay you.· They hushed them up and jumped in
12· · know, respond to campus situations or planned        12· · the car with them and then they left leaving our
13· · block parties where it often turns, you know,        13· · CFD medic right there waiting to care for the
14· · chaotic.· And they had --                            14· · person.
15· · Q.· · · · ·Commander, I'm going to apologize for     15· · · · · · · ·So, yeah, we actually had talked to the
16· · interrupting again, but because of the time          16· · city, the mayor's office about the problem with
17· · concerns, you don't have to go through all the       17· · the street medics and why, you know, we were so
18· · details.· I just -- I just wanted to confirm that    18· · upset with them in terms of, you know, we -- if
19· · there was a crowd control unit at one time?          19· · they would have given some kind of I.D. or said,
20· · A.· · · · ·Right.                                    20· · you know, hey, I'm a nurse at, you know, Grant and
21· · Q.· · · · ·And, you know, obviously it sounds like   21· · I do this on my own time because I believe in the
22· · it's being -- it was discussed sometime later in     22· · cause, I think our response would have been much
23· · 2020 again.· I just want to -- but that old unit     23· · different.· But that's not the case, that was not
24· · was -- it was designed to do what you sort of        24· · how any of them presented themselves to us.

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 94                                                    Page 96


·1· · Q.· · · · ·Well, the specific incident you just      ·1· · about getting out of the street?· I'm talking
·2· · referenced where someone you referred to as a        ·2· · about downtown on the 21st.
·3· · street medic got in a car and drove away and         ·3· · A.· · · · ·Yeah.
·4· · interfered with a paramedic taking care of           ·4· · Q.· · · · ·Am I correct?
·5· · someone, when was that?                              ·5· · A.· · · · ·Yeah.· We tried that a couple times,
·6· · A.· · · · ·Friday night the 29th of May, around      ·6· · you know, especially when people were talking
·7· · Russell and High.                                    ·7· · about, you know, I don't like seeing this many
·8· · Q.· · · · ·And do you remember the time?             ·8· · officers here.· And I would say, if you get on the
·9· · A.· · · · ·Late night.· We -- yeah, it was --        ·9· · sidewalk, you know, our officers will go back to
10· · Q.· · · · ·During the wee hours of the morning or    10· · the car.· Or we'll pull out of this intersection,
11· · more like 11:00 to 12:00?                            11· · if everybody stays on the sidewalk.· We had that
12· · A.· · · · ·I -- I'm not sure, sir.                   12· · message as early as the 28th.
13· · Q.· · · · ·Okay.· Were you ever --                   13· · · · · · · ·You know, we had a -- one of the
14· · A.· · · · ·I just --                                 14· · protest organizers, we invited him behind the
15· · Q.· · · · ·I'm sorry.                                15· · lines, got on the PA and told the crowd, everybody
16· · A.· · · · ·If we have the radio traffic, I aired     16· · can stay as long as they want as long as they stay
17· · for a medic to -- because a protestor had thrown a   17· · on the sidewalk and stop throwing things at -- you
18· · rock through a car window and it had hit and cut     18· · know, rocks and stuff at the officers.
19· · the driver up.· And we were about a block -- we      19· · · · · · · ·We -- you know, that's been something
20· · were about a block away when it happened.· And       20· · that all of us have been trained on is to try to
21· · then as we came up on it, the street medics were     21· · find a common ground with, you know, protest
22· · there.                                               22· · organizers from the get-go and, you know, try to,
23· · Q.· · · · ·Okay.· Did you see street medics          23· · you know, with -- do some kind of a combination
24· · tending to people at any time during the             24· · on, you know, a win/win kind of deal.· So that's

                                             Page 95                                                    Page 97


·1· · demonstrations, washing their faces, taking care     ·1· · something we've always, you know, tried -- you
·2· · of cuts or other minor injuries?                     ·2· · know, strived for.· And, you know, like I said, we
·3· · A.· · · · ·I saw people passing out waters.· A lot   ·3· · did it on the 28th, we did it on the 29th, and we
·4· · of times they had an arm band on or a color of the   ·4· · -- you know, I did it on the 21st.
·5· · day, which, you know, we kind of -- again, we        ·5· · Q.· · · · ·Okay.· And you were able to get
·6· · didn't know that initially.· But after we had been   ·6· · their -- you know, not -- not for the whole time,
·7· · doing this for a couple of weeks, we realized that   ·7· · but you were able to get significant blocks of
·8· · there was, you know, a color of the day for the      ·8· · time when they cooperated with you?
·9· · protestors depending on their role, you know --      ·9· · A.· · · · ·Yes, sir.
10· · you know, within the organization or -- I use the    10· · Q.· · · · ·Isn't it also true that you personally
11· · word, you know, organization loosely, but I think    11· · observed many peaceful protestors yelling at other
12· · you understand what I mean.                          12· · people who would throw things and asking them to
13· · Q.· · · · ·Yep.· What about legal observers, did     13· · stop?
14· · you talk to or interact with any legal observers?    14· · A.· · · · ·Absolutely.
15· · A.· · · · ·There were times where I saw them, I      15· · Q.· · · · ·Don't do that?
16· · don't know -- I can't remember if I specifically     16· · A.· · · · ·Yeah.
17· · talked to one that identified themselves as a        17· · Q.· · · · ·Didn't you also see that in many
18· · legal observer or not.· It's possible, but like      18· · instances, the people who were throwing things did
19· · you said earlier, I talked to a lot of people, you   19· · it from the back of a crowd of other protestors
20· · know, on that day specifically, so I'm not           20· · and like a bottle of water would land in front of
21· · positive if any of them identified themselves as     21· · the protestors, you know, peaceful protestors in
22· · such.                                                22· · front and -- and sometimes even hit the
23· · Q.· · · · ·And as I recall, you also, for a period   23· · protestors?
24· · of time, kind of negotiated a deal with protestors   24· · A.· · · · ·Yeah, we saw that.· We saw smoke bombs.

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                             Page 98                                                  Page 100


·1· · We saw I think -- I want to say the first time I     ·1· · a listing or a report about where -- you know,
·2· · saw it was the 30th where I saw a protestor behind   ·2· · about this -- about frankly how relatively few
·3· · the lines throw a smoke bomb into the crowd, and     ·3· · cars or other types of vehicles were found to have
·4· · -- because they wanted the perception that it was    ·4· · come from anywhere outside of Ohio and for the
·5· · us throwing tear gas.· Yeah, so, I mean, I --        ·5· · most part outside of central Ohio?
·6· · there were all kinds of different, you know,         ·6· · A.· · · · ·I don't know if -- I think after that
·7· · tactics being used by people that were trying to     ·7· · first weekend when we had I think the majority of
·8· · cause chaos.                                         ·8· · arrests happened Saturday, Sunday, but I think
·9· · Q.· · · · ·And wouldn't you agree with me that --    ·9· · there was a time period at which point the media
10· · well, I mean, I've heard it described by the mayor   10· · did a public records request about exactly what
11· · and other police officials that clearly 90 plus      11· · you're talking about.· And I think the list of
12· · percent of the crowds for most of the days of        12· · names and ages and cities listed the -- not -- we
13· · those demonstrations and during most of the hours    13· · didn't give out street address, but I think cities
14· · of those demonstrations were peaceful people?        14· · of residents were provided to the media, and I
15· · A.· · · · ·I would say that's fair.· I mean, I       15· · think that got put out there.· I forget which
16· · think at different times it was higher than that,    16· · media outlet, but that seems familiar.
17· · and I think it was -- at different times it was a    17· · Q.· · · · ·Do you know what it would -- what that
18· · little bit lower than that.                          18· · information would be called?· Was it like a
19· · · · · · · ·You know, I think that there was a high   19· · specific report?
20· · percentage of people that legitimately wanted to     20· · A.· · · · ·I do not.
21· · protest, you know -- you know, for their cause.      21· · Q.· · · · ·Okay.
22· · And I think that there were a couple times where     22· · A.· · · · ·My assumption is -- is just that it was
23· · crowd contagion kind of played a role and maybe      23· · something that was compiled due to the public
24· · decreased the amount, maybe got some people that,    24· · records request.· We don't normally put together a

                                             Page 99                                                  Page 101


·1· · you know, that normally wouldn't have thrown         ·1· · list of like that of, you know, everybody arrested
·2· · something to throw something.                        ·2· · for certain charges on a certain day and their
·3· · · · · · · ·But for the most part, you're correct.    ·3· · hometown.
·4· · You know, the majority of the crowd was peaceful     ·4· · Q.· · · · ·What -- what would you -- do you recall
·5· · and -- but there was a very highly motivated         ·5· · being involved with a stop and arrest of a -- it
·6· · percentage of the crowd that was not.                ·6· · was actually a bus that was called Buttercup, do
·7· · Q.· · · · ·Do you -- did you have anything to        ·7· · you know what I'm talking about?· And became a
·8· · do -- I'm sorry.· Do you -- do you have              ·8· · national item?
·9· · information or did you get information about         ·9· · A.· · · · ·Yeah, I don't think I was at work when
10· · whether or not the vehicles that were coming in      10· · that happened.· I heard about it obviously.
11· · for the demonstrations and were -- and being         11· · Everybody heard about it.
12· · parked by demonstrators were like overwhelmingly     12· · Q.· · · · ·Okay.· And that was described publicly
13· · all local licensed vehicles?                         13· · as, you know, outside agitators or had serious
14· · A.· · · · ·For the most part, yes.· There were       14· · weapons and it turned out that they were jugglers
15· · times where we got information about people coming   15· · and clown people, and it was actually a bus they
16· · into town, but for the most part, they were local.   16· · lived in and the hatchet was there because they
17· · There were people from other cities in Ohio, I       17· · had a wood stove they used to heat it, you know
18· · think.· You know, we definitely had a percentage     18· · these details.· Did you learn these details?
19· · of people from Cleveland and Dayton and Cinci that   19· · A.· · · · ·I -- sir, I -- however you want to
20· · were, you know, in other parts that were coming in   20· · represent it is fine.
21· · for the protests.· And I think part of that is,      21· · Q.· · · · ·No, I'm just asking if you heard that.
22· · you know, we're the state capitol and it just kind   22· · Did you learn that from your officers?
23· · of was the hub, a little bit of that.                23· · A.· · · · ·Well, the -- there's a stark difference
24· · Q.· · · · ·Did the department publish any kind of    24· · in how the officers are describing what was found

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                           Page 102                                                   Page 104


·1· · on that bus and how certain other people are         ·1· · of any officer who had been departmentally
·2· · describing it.· I've heard the -- this is            ·2· · charged.· I'm just trying to find out if you
·3· · traveling musicians way of framing the story. I      ·3· · actually know of a specific officer who's ever
·4· · guess I'll leave it at that.                         ·4· · reported that they -- that another officer, not
·5· · Q.· · · · ·Was it your patrol officers who stopped   ·5· · them, not the person making the report,
·6· · the bus?                                             ·6· · discriminated against another officer?
·7· · A.· · · · ·I have no -- I have no idea.              ·7· · A.· · · · ·Oh, like a third party?
·8· · Q.· · · · ·Okay.· So I -- so, you know, whenever     ·8· · Q.· · · · ·Yes.· Right.
·9· · it happened, you don't recall you being informed     ·9· · A.· · · · ·Okay.· I'm sorry.· Offhand, no, I
10· · of it and you haven't seen the actual footage of     10· · don't.
11· · the stop and where it was and why it happened?       11· · Q.· · · · ·Okay.· I'm sorry if I didn't make that
12· · A.· · · · ·No, sir.                                  12· · clear.
13· · Q.· · · · ·Okay.· Fair enough.                       13· · · · · · · ·Do you believe that racism exists
14· · · · · · · ·Do you -- are you aware of any police     14· · within the police department?
15· · officer of any rank, other than Lieutenant           15· · A.· · · · ·Sure.· Racism exists within the United
16· · McFadden, during your years -- do you know who       16· · States of America, within the world, and it's
17· · Lieutenant McFadden is?                              17· · certainly going to -- you represent it in every
18· · A.· · · · ·Yes.                                      18· · organization or agency or whatever.
19· · Q.· · · · ·Okay.· Other than Lieutenant McFadden,    19· · Q.· · · · ·Did you read the Matrix report?
20· · are you aware of any black officer that has ever     20· · A.· · · · ·I did.
21· · been discharged -- I'm sorry, charged,               21· · Q.· · · · ·Okay.· What was your reaction to the
22· · departmentally charged for discriminating against    22· · percentage -- you know, that part of the report
23· · black officers?· I'm sorry, yeah, discriminating     23· · was a survey of -- a confidential survey of
24· · against any officer because of race?· I said that    24· · officers and staff, and according to the report,

                                           Page 103                                                   Page 105


·1· · wrong.· So let me say it again to make it clear.     ·1· · almost one out of four officers indicated they had
·2· · · · · · · ·Do you know of any other officer who      ·2· · observed -- they had observed discrimination, but
·3· · was departmentally charged for discrimination,       ·3· · didn't report it?
·4· · other than Lieutenant McFadden?                      ·4· · A.· · · · ·Yeah, I read the report.· And I found
·5· · A.· · · · ·I thought Eric Moore was, but I --        ·5· · the survey findings as sad and obviously as a call
·6· · Q.· · · · ·And I can represent to you, because       ·6· · to action that we have work to do.
·7· · we're -- we were involved with the case, he was      ·7· · · · · · · ·MR. GITTES:· Give me a pause here. I
·8· · not departmentally charged for that.                 ·8· · think I can -- I'm trying to find -- to wind this
·9· · A.· · · · ·Okay.· Then no.                           ·9· · up.· Actually, can we take another short break? I
10· · Q.· · · · ·Do you know of any officer who has        10· · think I might be able to be finished within a
11· · reported discrimination of another officer since     11· · couple questions.
12· · you've been working at the Columbus Police           12· · · · · · · ·MS. TANOURY:· Yep, that will be fine.
13· · Department?                                          13· · I'm guessing I should probably let Officer Johnson
14· · A.· · · · ·Yeah, I think we've had EEO complaints    14· · know he's going to be briefly delayed.
15· · before of -- that have been investigated through     15· · · · · · · ·MR. GITTES:· Yeah, it should be
16· · internal affairs.                                    16· · briefly, though, and John's on the line so he can
17· · Q.· · · · ·Oh, you have?· Do you remember any        17· · jump right into that.
18· · specific officer who reported discrimination?        18· · · · · · · ·MR. GITTES:· Thanks, Commander, I'll be
19· · A.· · · · ·I mean, I think that would be something   19· · right back.
20· · that would be more appropriate through the EEO       20· · · · · · · ·(A recess is taken.)
21· · office.· I don't know if that's something that I     21· · Q.· · · · ·Okay.· I just really have very few
22· · disclose.· Yeah, I mean, that's something --         22· · questions.
23· · Q.· · · · ·That's okay.· I'm just asking you if      23· · · · · · · ·After the 21st, were you contacted by
24· · you remembered.· I asked you earlier if you knew     24· · anybody in the division or the mayor's office,

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                           Page 106                                                   Page 108


·1· · city council about complaints they had gotten        ·1· · discussed making a deal about if they stay off,
·2· · about the use of non-lethal devices, of weapons,     ·2· · you could reduce the officers.· And you told them
·3· · on the 21st or --                                    ·3· · that one of the main reasons that weeded people
·4· · A.· · · · ·So, yes, sir.· So Monday morning, the     ·4· · off the streets was because of traffic.· Do you
·5· · 20th or the 22nd, sorry, I was summoned to city      ·5· · recall that?
·6· · hall.· And so I went over with Deputy Chief Woods,   ·6· · · · · · · ·(Mr. Steinberg and Mr. Schlein joined
·7· · and I was in a meeting with Mayor Ginther and        ·7· · the deposition.)
·8· · Council President Hardin and then a couple members   ·8· · A.· · · · ·I don't recall specifically saying just
·9· · of Mayor Ginther's staff.                            ·9· · traffic.· I think I tried to stay on message
10· · Q.· · · · ·And what happened?                        10· · throughout the day that -- I mean, that obviously
11· · A.· · · · ·So they -- they asked about what          11· · is a consideration, right?· I mean --
12· · happened, basically long story short, and I          12· · Q.· · · · ·Yeah, I just want to ask about that
13· · explained all my reasons.· Same reasoning I          13· · aspect.· I'm not saying it's the only thing you
14· · provided to every person I talked to out on the      14· · said.
15· · street, you know, for, you know, why we did what     15· · A.· · · · ·Yeah.· I -- I can imagine that that
16· · we did.· I talked to them about the lead-up in       16· · would be one of a handful of reasons that I
17· · terms of the escalation of basically disturbances    17· · would -- I would talk about, yes.
18· · and what became violent behavior that was            18· · Q.· · · · ·Is there some reason that you didn't
19· · happening on High Street between Broad and State     19· · request that traffic be diverted on that Sunday?
20· · on a nightly basis, including shots fired,           20· · A.· · · · ·So as a general rule, you know, we have
21· · bonfires in the middle of the street, cars being     21· · a decision to make every time that we're dealing
22· · surrounded, COTA buses being forced to turn          22· · with these protests.· The decision is, do we
23· · around.· So I went into all that.                    23· · divert traffic right away and block off the street
24· · · · · · · ·And then I talked about the rules of      24· · on the chance that they do take the street, or do

                                           Page 107                                                   Page 109


·1· · engagement that had been approved and signed, and    ·1· · we try to keep traffic flowing?· And the -- the
·2· · that included the trapping of unocc -- or            ·2· · general rule -- you know, the general train of
·3· · occupied -- uninvolved motor vehicles.· And then I   ·3· · thought is is that traffic flow helps because it
·4· · talked about specifically with Council President     ·4· · tends to keep people on the sidewalk or on that
·5· · Hardin, because I knew obviously, you know, that     ·5· · private property, you know, for instance, in this
·6· · he had had a -- you know, he had been exposed to     ·6· · case on the Statehouse lawn.
·7· · mace on the 30th, you know, at the protests          ·7· · · · · · · ·And so we try to keep traffic flowing
·8· · downtown.                                            ·8· · as long as possible.· So that is the reason why
·9· · · · · · · ·I talked about, you know, our -- what     ·9· · initially I didn't block off traffic right away.
10· · our reasonable response would be.· And so we         10· · Obviously once the street became closed, once
11· · talked about, you know, the use of a chemical        11· · Broad and High got taken and, you know, I got
12· · irritant as opposed to going hands on or using a     12· · surrounded and some of my other officers did, too,
13· · baton or using other methods of force and how we     13· · at that point, the cat's out of the bag, traffic's
14· · felt that the chemical irritant was the most         14· · not flowing anyway.· So at that point we call, you
15· · reasonable and did less harm.· And so we discussed   15· · know, hey, have cruisers divert traffic here, tell
16· · that and -- and then that was about it.              16· · COTA that High Street is not passable right now.
17· · Q.· · · · ·That brought to mind one other question   17· · But as a general rule, it's better to have traffic
18· · I had.· Do you recall that on the 21st, may have     18· · flow than not.
19· · happened other times, but I'm just asking about      19· · Q.· · · · ·How long does it -- once you make the
20· · the 21st, people were asking you -- when I say,      20· · decision that, hey, look what's -- what has
21· · "people," protestors who you talked to were asking   21· · happened here has made, you know -- I mean,
22· · you about why -- why the spraying was happening      22· · sometimes fixing the problem with people in the
23· · and why there was an emphasis of getting people      23· · street effectively means you have police
24· · off the street?· You know, you were -- you           24· · interfering with traffic because you have a lot of

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                           Page 110                                                   Page 112


·1· · your officers in the street.· So how long does it    ·1· · A.· · · · ·I think it was when we were on Broad.
·2· · take you once you do decide that, hey, we need to    ·2· · If I remember correctly, we were on Broad east of
·3· · divert traffic?· How long does it take you to do     ·3· · High Street, and it was further towards Third
·4· · it?· I'm talking about the downtown, I'm not         ·4· · Street, so we were a good distance away from where
·5· · talking about anything else.                         ·5· · it looked like it happened.· But that's the
·6· · A.· · · · ·Minutes.· You know, I think now it's      ·6· · general area where I -- you know, I'm pretty
·7· · gotten a lot quicker, because we've -- in addition   ·7· · sure -- that's what I saw.
·8· · to setting up PERT, we've also devised basically a   ·8· · Q.· · · · ·Okay.
·9· · traffic control for marches and downtown.· We have   ·9· · A.· · · · ·And, well, I know I saw somebody throw
10· · that -- a traffic plan downtown now where we could   10· · something and smoke go off and, you know, it
11· · have units that are basically staged at their        11· · wasn't -- you know, when we got up there, there
12· · intersections.                                       12· · was no tear gas that had been deployed right there
13· · · · · · · ·And as soon as we say, all right, let's   13· · at that time.
14· · implement the traffic plan, we're -- we're           14· · Q.· · · · ·And what time -- what time was it,
15· · blocking off the street within seconds.· But at      15· · morning, afternoon?
16· · that time, we still hadn't really fully developed    16· · A.· · · · ·Late afternoon.· I think if I remember
17· · that.· It probably took minutes.                     17· · right, I came in mid to late afternoon on
18· · Q.· · · · ·Okay.· Let me quickly do the last         18· · Saturday, and by the time I got my initial -- I
19· · couple of questions.· You mentioned that there was   19· · initially went up to 670 and Goodale, and by the
20· · a -- I don't remember if you said when, but there    20· · time I got back to Broad and High, late afternoon,
21· · was an occasion when somebody, a protestor who       21· · early evening, it was still light out.
22· · clearly wasn't there just to protest, threw a        22· · Q.· · · · ·Does the CPD use or have smoke
23· · smoke bomb or was it a tear gas grenade into a       23· · grenades?
24· · crowd of protestors?                                 24· · A.· · · · ·We do.

                                           Page 111                                                   Page 113


·1· · A.· · · · ·I don't think it was tear gas.· I think   ·1· · Q.· · · · ·Okay.· Were any of those being used
·2· · it was a smoke bomb.· Because we subsequently have   ·2· · during the protests?
·3· · arrested people that had smoke bombs in their        ·3· · A.· · · · ·I did not authorize the use of any
·4· · backpacks.· And it tends to -- you know, the         ·4· · smoke grenades.· And I don't know of any that had
·5· · anarchists, you know, kind of I think looking for    ·5· · been used.· It's -- the thing about the smoke
·6· · chaos.· I don't think that they were members of      ·6· · grenades, it's -- it's like calling -- it's like
·7· · BLM or, you know, any of the related protest         ·7· · bluffing somebody, so you really can only use them
·8· · organizations.· I think it was people that were      ·8· · once kind of thing.· There are times where it's
·9· · there to cause chaos.                                ·9· · been trained I think with -- you know, with the
10· · · · · · · ·But so, yeah, we have subsequently        10· · use of, you know, especially when you have the
11· · found smoke bombs on individuals before, but, yes,   11· · horses in play, too, but we did not have the
12· · there was one incident where I thought I saw a       12· · horses in play on that day, and -- at least where
13· · person throw -- and it went off like a smoke bomb,   13· · I was at.· So, no, I did not use or authorize the
14· · and it obviously was not tear gas, so it caused      14· · use of any smoke grenades at that time.
15· · people to run.· And I did see that on the 30th.      15· · Q.· · · · ·Do you -- do personnel have them -- did
16· · Q.· · · · ·What day was it, the 30th?· Did you       16· · they have them during the demonstrations, even if
17· · just say the 30th?                                   17· · it was a specialty unit, you know, like horses,
18· · A.· · · · ·Yes.                                      18· · bicycle officers, SWAT?
19· · Q.· · · · ·Okay.· That -- I just kind of wanted to   19· · A.· · · · ·SWAT probably would have, our
20· · ask you what day it was where -- were any of your    20· · grenadiers probably would have and -- but the
21· · officers able to catch that person?                  21· · grenadiers would have only, you know, used them
22· · A.· · · · ·No.                                       22· · upon direction by a lieutenant or a commander.
23· · Q.· · · · ·Okay.· You wouldn't happen to know        23· · Q.· · · · ·Okay.· Although like with all -- I
24· · whether it's -- where it happened?                   24· · should -- I'm asking, like with all non-lethal

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000                                                            YVer1f
                                           Page 114                                                   Page 116


·1· · crowd control weapons or devices, do the officers    ·1· · 21st?
·2· · have some individual discretion if they feel they    ·2· · Q.· · · · ·Yeah, the 21st, you know, the days
·3· · need to use it and don't want to necessarily use     ·3· · after the policy change occurred.
·4· · tear gas?                                            ·4· · A.· · · · ·Yes.· Like I said, I felt that with
·5· · A.· · · · ·Typically that is not treated the same    ·5· · everything that had transpired in those -- like I
·6· · as somebody pulling out their belt mace or Mark 9.   ·6· · said, those first three weeks of June and the back
·7· · If they're shooting a grenade from a canister,       ·7· · and forth and the uncertainty, that on the 21st
·8· · that's supposed to be at the direction of a          ·8· · specifically it was very important that I be out
·9· · lieutenant or higher.· I suppose that there are      ·9· · for both the public and for my officers to control
10· · scenarios where we would hypothesize and say if      10· · the message to ensure that the right tone was
11· · this happened, would it be okay if an officer did    11· · being taken, yes, so that's correct.
12· · this?· We probably could come up with some           12· · · · · · · ·MR. GITTES:· Unless you have anything
13· · scenarios, you know, where it would be.· But as a    13· · you feel you want to correct or add, those are all
14· · general rule for policy, that stuff is directed by   14· · the questions I have.
15· · a lieutenant or higher.                              15· · · · · · · ·THE WITNESS:· Okay.· Thank you, sir.
16· · Q.· · · · ·With one other question, and I think      16· · · · · · · ·MR. GITTES:· Hang on, I'm getting
17· · this will be the last one I have.· When did you      17· · buzzed, maybe they're -- okay.· Never mind.
18· · first become aware that the -- the mayor and city    18· · · · · · · ·I would request that -- we're going to
19· · council were not -- they wanted changes in the       19· · order this and I would request, Commander, that
20· · crowd control tactics?                               20· · you read it and sign.
21· · A.· · · · ·I think we started hearing that, you      21· · · · · · · ·THE WITNESS:· Yes, sir.
22· · know, shortly after the morning of the 30th when,    22· · · · · · · ·MR. GITTES:· All righty.· Thanks for
23· · you know, there was the incident downtown with       23· · your patience.
24· · Representative Beatty and City Council President     24· · · · · · · ·MS. TANOURY:· We'll have a copy.

                                           Page 115                                                   Page 117


·1· · Hardin and Commissioner Boyce.· I think that, you    ·1· · · · · · · ·(Signature not waived.)
·2· · know, that was the first time specifically where     ·2· · · · · · · · · · · · ·- - - - -
·3· · we started hearing rumors that there was going to    ·3· · · · · · ·Thereupon, the foregoing proceedings
·4· · be, you know -- you know, some back and forth on     ·4· · · · · · ·concluded at 12:44 p.m.
·5· · that or some new direction.                          ·5· · · · · · · · · · · · ·- - - - -
·6· · Q.· · · · ·Do you professionally and personally      ·6
·7· · agree with the instructions that came from the       ·7
·8· · administration?                                      ·8
·9· · A.· · · · ·I would say professionally I think it's   ·9
10· · a tool that works in very limited circumstances.     10
11· · I'm not a fan personally of using it, but I've       11
12· · seen through my experience that there are            12
13· · circumstances where there is a need to clear a       13
14· · large amount of people in a small amount of time,    14
15· · and it is an effective tool, so...                   15
16· · Q.· · · · ·So you -- I'm sorry.· Don't mean to cut   16
17· · you off.                                             17
18· · A.· · · · ·But, you know, like I said, so -- but     18
19· · the direction from city hall and from the chief is   19
20· · that we won't use it, so we're not using it.         20
21· · Q.· · · · ·And that was what you instructed your     21
22· · officers, and you were there personally to try to    22
23· · make sure that new policy was followed?              23
24· · A.· · · · ·Yes.· In terms of going back to the       24

           Realtime - Videoconferencing - Trial Presentation - Video
                     Spectrum Reporting LLC | 614-444-1000
                                              Page 118


·1·   ·State of Ohio· · ·:· · · ·C E R T I F I C A T E
· ·   ·County of Franklin: SS
·2
· ·   · · ·I, Mary Bradley, RPR, CRR, a Notary Public in
·3·   ·and for the State of Ohio, certify that Smith Weir
· ·   ·was by me duly sworn to testify to the whole truth
·4·   ·in the cause aforesaid; testimony then given was
· ·   ·reduced to stenotype in the presence of said
·5·   ·witness, afterwards transcribed by me; the
· ·   ·foregoing is a true record of the testimony so
·6·   ·given; and this deposition was taken at the time
· ·   ·and place specified on the title page.
·7
· ·   · · ·Pursuant to Rule 30(e) of the Federal Rules of
·8·   ·Civil Procedure, the witness and/or the parties
· ·   ·have not waived review of the deposition
·9·   ·transcript.
10·   · · ·I certify I am not a relative, employee,
· ·   ·attorney or counsel of any of the parties hereto,
11·   ·and further I am not a relative or employee of any
· ·   ·attorney or counsel employed by the parties hereto,
12·   ·or financially interested in the action.
13·   · · ·IN WITNESS WHEREOF, I have hereunto set my hand
· ·   ·and affixed my seal of office at Columbus, Ohio, on
14·   ·February 23, 2021.
15
16
17
18
19
20·   ·___________________________________________________
· ·   ·Mary Bradley, Notary Public - State of Ohio
21·   ·My commission expires September 19, 2024.
22
23
24


                                              Page 119



· · · · Witness Errata and Signature Sheet
· · · · ·Correction or Change Reason Code
· ·1-Misspelling· 2-Word Omitted· 3-Wrong Word
· · ·4-Clarification· 5-Other (Please explain)
Page/Line· · ·Correction or Change· · ·Reason Code
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
_______· _______________________________· ________
I, Smith Weir, have read the entire transcript of
my deposition taken in this matter, or the same
has been read to me.· I request that the changes
noted on my errata sheet(s) be entered into the
record for the reasons indicated.
Date__________Signature___________________________
The witness has failed to sign the deposition
within the time allowed.
Date__________Signature___________________________
· · · · · · · · · · · · · Ref: Mb301487sw· S-mb P-bw

             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
                        66:16 96:12 97:3   absent 49:14,22       ahead 37:4 64:9      assault 14:3
 Exhibits             29th 58:1 64:11,     Absolutely 9:6        aide 23:18           assets 20:18
                        17,20 65:6,19        70:18 79:6,18       aim 46:19,24         assigned 6:19
301487 Exhibit 03       66:24 94:6 97:3      97:14
                                                                 aiming 47:10,13        40:19
4 4:5 76:4,8
                      2:00 59:14           accident 8:13           48:8               assignment 6:18
                                             21:8                                       33:20 60:14 66:6
     1                                                           air 57:4
                           3               accidentally                                 68:9
                                             46:11               aired 94:16
11 13:10                                                                              assist 16:19
                      30,000 61:1 69:20    accommodation         Alana 5:16 58:19
11:00 38:1 56:6                                                    78:9,13            assume 7:3 9:24
                      30th 58:2 64:11        19:19                                      32:6
 94:11                                                           alerting 85:22
                        65:19 67:22 98:2   accomplish 28:20
12 13:10 42:12                                                                        assumption
                        107:7 111:15,16,                         alleged 72:16
                                           accomplished                                 100:22
12-hour 67:16           17 114:22
                                             28:22               allowed 11:2         assure 78:23
1250 16:23            31st 7:16,17                                 82:12 85:2,10
                                           accurate 52:1                              attached 21:7
                        64:11 65:20,21
12:00 38:1 59:5                              60:15               allowing 58:23
 94:11                34 76:4,8                                                       attempted 55:23
                                           accurately 12:12,     amenable 19:7
12:30 59:3,6          3:00 27:4,6 68:1,2     17,20                                    attendance 17:3
                        69:1                                     America 104:16
12:44 117:4                                ACT 91:5,7 92:5                            attention 39:5
                                                                 amid 38:18             83:2 87:17
15 14:7 43:7                               acting 7:15
                           4                                     ammo 50:3            audible 51:1
16th 76:15,18                              action 17:8 41:17
                                             80:20 105:6         ammunition           August 91:2
 85:13                4:00 27:6 68:1,2                             44:19
17th 75:13,16           69:1               actions 39:21                              authority 62:3
                                             77:14,17 90:3       amount 98:24          75:2
 76:1                                                              115:14
18 58:3                    5               active 61:24                               authorize 113:3,
                                             87:21               amounts 69:12         13
180 90:23                                                        anarchists 111:5
                      50 38:24             activities 24:3                            autonomous 87:3
18th 75:17 76:2,                             64:21 68:6 82:22    ancillary 90:8
 19 77:11,22 78:2,    5:00 18:17                                                      avenue 13:14
 10 85:14                                  activity 41:16        and/or 57:11          49:8
19 58:3                    6               actual 20:21          answers 50:9         aware 14:4 38:17
                                             52:10 73:18                               72:15 73:16
1999 6:17                                    90:18 102:10        Anti-racist 17:8      92:10,16 102:14,
                      670 21:22 68:12
19th 82:1               112:19                                   anticipate 58:20      20 114:18
                                           adapt 64:2
1st 67:13 74:13       6:00 18:18 22:1                            apologize 68:17      awhile 8:5 10:6
                                           add 116:13
 80:11                                                             84:19 91:15
                                           added 78:7
                           7                                     appeared 15:23            B
     2                                     addition 64:21
                                             66:13 110:7         apply 70:9
                      70 20:1,21                                                      back 17:19 19:5,
                                           additional 14:17      approached            17 23:7,11,23,24
2.04 77:21                                                         90:24
                      71 21:22                                                         24:2,5 33:4 36:1
20 52:2                                    address 100:13
                      750 16:16                                  approved 75:16        48:12 49:17 60:8,
2000s 91:7                                 addressed 71:1          107:1               22 69:24 74:20
                                           adjudicated 73:1                            78:18 80:11,12
2011 8:4                   8                                     ARA 17:8 21:16
                                                                                       84:12 88:2,10
                                           administer 73:7         23:12 25:2,18
2012 8:4                                                                               92:7 96:9 97:19
                                                                   28:2
2015 45:8             8:00 27:1 30:9       administration                              105:19 112:20
                                             5:6 115:8           area 23:20 24:11      115:4,24 116:6
2020 7:15,16 10:4     8:00ish 36:23                                27:13,16 30:16,
  13:2,8 75:13                             advanced 50:17                             background
                      8:45 37:14                                   19 38:20 39:4
  91:23                                                                                11:15 68:18
                      8:52 38:9            advantage 89:18         48:23 49:4 53:8,
20th 106:5                                                         13 54:11 56:3      backpacks 111:4
                                           affairs 16:15 17:1,     68:13 87:3 112:6
21st 73:21 74:3,                             7 21:3,5,8,19                            bag 109:13
                           9                                     areas 40:5
  13 78:17 79:1,11,                          22:14 28:3 40:16                         Baker 23:18
  20 81:21 84:13                             72:3 103:16         arm 47:15 95:4        39:19,22 41:2
                      9 114:6
  86:19 88:2,5,12                          affect 12:12,16                             72:21 73:5,16
                      90 98:11                                   arrest 35:24 91:6
  92:7,10,23 96:2                            46:13 57:19                               84:7
                                                                   101:5
  97:4 105:23         99 7:6                                                          ban 85:2,9
  106:3 107:18,20                          affected 92:14        arrested 25:10
  116:1,2,7           9:00 30:9,11         afternoon 17:22         101:1 111:3        band 95:4
                        37:14 38:13          67:24 68:4,6,8
22nd 106:5                                                       arrestee 14:6        bank 57:11
                      9:00ish 63:2           69:1 112:15,16,
24th 7:14                                    17,20               arrests 100:8        based 37:12
                      9s 34:15,16,24                                                   45:21 46:5,17
27th 13:8                                  agency 104:18         arrived 36:22
                                                                   37:20              Bash 77:12
28th 14:16 16:9            A               ages 100:12
  26:9,23 33:14,20                                               articulated 69:4     basic 92:13
  48:12,17 52:8                            aggressive 77:18
                      a.m. 27:1,4                                aspect 108:13        basically 11:3
  54:5 57:22 60:8,                         agitators 101:13                            13:18 18:1 22:23
  16 61:3,16,19       ability 12:12,16                           aspects 87:17
                                           agree 5:13,18 9:1                           34:2 40:12 45:19
  62:11 64:11                                                                          52:15 54:19
                                             38:11 98:9 115:7


              Realtime - Videoconferencing - Trial Presentation - Video
                        Spectrum Reporting LLC | 614-444-1000
 57:12 63:17        brainstorming        camera-wise 18:5       79:2 84:22           15 10:5 16:7
 67:14 74:19         91:2                cameras 76:10          107:11,14            26:8,12,13,14
 77:15 82:4 93:10   brand 75:18                               chest 47:15            33:19 48:1 51:17
 106:12,17 110:8,                        camp 53:19                                  59:24 60:11,23
 11                 break 10:18 55:23    campus 91:9,12       chief 23:16,17         61:1,10 64:15,18
                     56:24 58:14 59:1                           25:23 26:10,11,      65:4,15,16,19
basis 106:20         105:9               canceled 81:24         15,17,21 33:18,      66:2,13,17 67:6,
baton 42:17 44:17   breakout 58:14       canister 114:7         22 39:2 60:23        15,16,19 69:11,
 46:8 107:13                                                    61:9 63:7 64:13,     18,21 70:6,13,14
                    bricks 53:6          Cap 51:11              14 67:9,13,14,20     71:4,6 74:24
Beatty 114:24
                    briefed 68:5         capitol 54:9 99:22     68:14,21 74:7        78:19 81:7 91:15
begin 6:9                                                       77:12 106:6          105:18 113:22
                    briefly 60:7         car 13:18 80:2         115:19
behalf 5:9                                93:9,12 94:3,18                            116:19
                     105:14,16
behavior 42:1                             96:10               chitchat 6:7          commanders
                    bringing 66:4                                                    26:16 61:3 64:19
 106:18                                  care 93:13 94:4      chop 86:15
                    brings 44:22          95:1                                       66:4,19
behaviors 90:7                                                Christopher
                    Broad 23:13,15       careful 27:23          14:15 15:6,8 16:1   Commissioner
belief 88:19         24:23 25:23 30:2,                                               115:1
believed 89:2        15,23,24 31:1,12    caring 93:8          Cinci 99:19
                                                                                    common 96:21
belt 114:6           35:6,10 37:11       carried 66:21        circumstances
                     40:17 49:3 50:20,                          42:9,24 43:13       communicating
bicycle 113:18       21 51:22 54:16      carry 61:14 85:10      46:17,19 49:9        17:19
big 28:24            62:14 64:23 65:3,   cars 28:14 100:3       50:12 62:4 66:9     communications
                     7 86:14,16           106:21                69:3 115:10,13       16:23
biggest 29:4         106:19 109:11
                     112:1,2,20          case 5:11 6:5 8:7,   cities 86:9 87:5      community 14:10
bike 16:18 17:24                          8,13 15:12,17         99:17 100:12,13
 20:15,16 82:14                                                                      16:18 18:3 22:21
                    Broad/high 30:16      46:7 52:7 83:13,    citizen 14:6          compiled 100:23
bit 7:10 22:2       broader 60:6          15 87:18 93:23
 25:15 31:10 55:7                         103:7 109:6         city 6:15,16 32:4,    complained 84:16
 56:4 58:23 59:10   broke 30:21 36:7                            7,16 93:16 106:1,
                     51:13               cases 7:8              5 114:18,24         complaining
 61:16 69:22 77:4                                                                    85:16
 82:8 88:5 98:18    brought 107:17       cat's 109:13           115:19
 99:23                                   catch 38:23          civil 32:10 33:23     complaints
                    building 16:16                                                   103:14 106:1
black 56:17          17:2 21:3,5,7,11,    111:21                45:8 91:8,11
 102:20,23           20 54:9 57:12       catching 57:2        claimed 92:20         completely 37:11
bleeding 93:10       82:6,9                                                         complicated 30:4
                                         caused 111:14        clear 29:10 48:2
blinds 9:4          bunch 68:16                                 65:9 103:1          compromise
                                         cautious 11:22
                    bureau 22:10                                104:12 115:13        19:20
BLM 89:17 111:7                          center 60:24
                    bursts 43:8           68:14 69:14 74:1,   clearing 90:21        computer 11:3
block 18:5 20:22
 22:5 28:11,12      bus 51:4,8,21         11                  Cleveland 99:19       concern 19:24
 82:8,15,19 91:13    52:4,22 56:12       central 100:5        clicked 25:6           21:24 28:24 77:8
 94:19,20 108:23     101:6,15 102:1,6                                               concerned 11:7
 109:9                                   ceremony 7:14        close 20:2 21:21
                    buses 106:22                                28:9 38:13           20:2 81:11,16
blocked 22:6                             CFD 57:5 93:13
                    business 57:13                            closed 109:10         concerns 19:10
blocking 50:22                           chain 32:15 72:8,                           91:17
 110:15             businesses 21:10      20                  closer 30:11
                     55:18                                      37:14               concerted 87:2
blocks 97:7                              chance 60:2
                    busy 33:6             90:12 91:1          closure 20:8          concession 19:1
bluffing 113:7                            108:24                                    concluded 117:4
                    Buttercup 101:6                           closures 20:3,11
body 14:1 31:3                           change 46:16                               conduct 12:5
 33:3,14 47:14      buzzed 116:17                             clown 101:15
                                          74:20 75:10,13,                            49:14 72:17
 51:19 79:16                              24 90:19,22         co-counsel 5:12        73:12
bomb 98:3 110:23         C                116:3               coffee 21:11          conference 59:12
 111:2,13                                chaos 89:19 98:8
                    call 18:2 21:18                           colleague 38:7        confidence 74:23
bombs 97:24                               111:6,9                                    75:4
                     28:21 45:3 57:5                          collect 90:12
 111:3,11                                chaotic 43:20
                     59:12 105:5                                                    confidential
bonfires 106:21                           91:14               college 12:4
                     109:14                                                          104:23
booth 57:1                               charge 64:14,19      color 88:21 95:4,8
                    called 13:12                                                    confirm 76:23
                     14:20 17:7 18:10,    65:5                Columbus 6:16,         91:18
border 13:10
                     12 19:23 22:10      charged 11:23          17 17:8 25:2
bottle 97:20         34:13 44:17 45:5                           87:15,21 103:12     confused 14:19
                                          15:11 64:19
bottles 51:3 55:2    66:19 75:18 91:5     102:21,22 103:3,    combination           confusing 23:10
 63:5 93:1           100:18 101:6         8 104:2               53:18 96:23         connected 80:16
bottom 40:21        calling 56:19,20     charges 101:2        comfortable 7:23      consideration
                     113:6
bounce 45:23                             chasing 55:17        command 26:19          108:11
 46:8 47:8 50:3     calls 24:24                                 32:15 34:3 60:9
                                         check 11:3 78:3,5                          considered 47:7
bouncing 23:11      cam 31:3 33:3,14                            72:8,20
                                         checked 38:7                               consisting 41:22
                     51:19                                    commander 6:3,
Boyce 115:1                              chemical 34:8                              conspiracy 89:22
                    camera 18:3,4,8                             19,20,21 7:12,13,
                                          41:9,24 42:5 43:9


            Realtime - Videoconferencing - Trial Presentation - Video
                      Spectrum Reporting LLC | 614-444-1000
constituted         crime 11:23 18:3     dead 18:21            7:19,24 8:2,3       disciplined 72:16
 49:14,24           criminal 89:5,16     deadly 20:4 47:1,     10:12,23 31:18      disclose 103:22
construction         90:3,4,7,17          7                    75:21 78:11
                                                               108:7               discourage 18:14
 20:11              criminals 90:6       deal 95:24 96:24
                                                              depositions 6:5      discretion 44:11
contact 17:18       criticism 33:11       108:1                                     114:2
 28:24                                                         7:22
                    CROSS-               dealing 25:15                             discriminated
contacted 105:23                          41:5,15 43:2        deputy 23:17
                    EXAMINATION                                26:11 33:18 39:2     104:6
contagion 98:23      6:1                  108:21
                                                               63:7 64:14 67:13    discriminating
contained 14:23     crosswalk 35:19      death 14:14           77:12 106:6          102:22,23
context 21:4        crowd 19:16          December 6:17        describing           discrimination
 25:14 88:8          35:16 38:18          7:16,17              101:24 102:2         103:3,11,18
contingent 52:21     40:18 41:6,24       decide 110:2         description 52:6      105:2
                     46:7 53:9 62:23     decided 16:22                             discussed 91:22
continued 24:1       81:2 88:23 91:19                         descriptions
                                         decision 61:22        27:22 57:16          107:15 108:1
continuous 53:20     96:15 97:19 98:3,
                     23 99:4,6 110:24     62:6,10 108:21,     designated 67:6      disorder 45:8
contrary 93:5        114:1,20             22 109:20            68:21                91:8,11
control 21:15       crowds 55:17         decisions 60:11      designation 72:5     disorderly 12:5
 41:6 80:18,19       77:19 98:12          61:20 62:1 65:10
 81:6 91:19 110:9                                             designed 91:24       dispensers 34:14
                                          75:1 80:7
 114:1,20 116:9     CRT 17:24                                 desktops 76:11       dispersal 49:16
                                         declined 56:4                              92:3
controlled 86:22    cruiser 23:13                             destroy 51:4
                     63:15,21,22         decreased 98:24                           disruption 19:9
convention 68:13                                              destroying 51:8
                    cruisers 20:20       dedicated 21:8                            disseminated
conversation         109:15                                   destruction 55:18
 85:5                                    default 63:23                              75:17 76:2
                                                               56:12
                    CS 85:10             defendants 5:17                           dissemination
conversations                                                 detail 60:5
 63:9,10 64:4       curb 46:12           defense 32:7                               76:6
 86:19                                                        details 91:18        distance 22:14
                    curiosity 8:22       delayed 105:14        101:18
cooperated 97:8                                                                     28:9 112:4
                    current 6:14,18      delineated 66:3      detectives 90:1
copy 31:16 32:2,                                                                   disturbance
                    cut 94:18 115:16     demonstrate          develop 65:16         33:23 39:4
 14 116:24                                29:16
                    cuts 95:2                                 developed 34:6       disturbances
corner 15:24 16:4                        demonstrating
 21:5 35:10 51:21   CVS 57:11                                  110:16               106:17
                                          16:5
correct 13:6                                                  devices 106:2        diversity 17:15
                         D               demonstration         114:1
 16:12 26:8 27:21                         15:20 17:6                               divert 108:23
 65:17 66:14                                                  devised 90:15         109:15 110:3
 70:11,21 73:8      D.C. 87:15           demonstrations        110:8
                                          12:24 13:5 14:13                         diverted 108:19
 75:9,15 78:24      daily 78:7 90:10                          dialogue 80:10
 80:1 83:10 85:9                          16:8,14,20 53:11,                        division 70:22
 86:8 96:4 99:3     damage 51:21          14,21,24 54:2       died 31:7,13          105:24
 116:11,13           52:3 54:12 55:8,     57:21 71:14         dies 20:9            division-wide
                     14                   72:13,18 87:22
correctly 16:11                                               difference 82:24      76:14
                    damaged 53:5          89:10 95:1 98:13,
 86:6 112:2                               14 99:11 113:16      83:1 101:23         document 76:23
COTA 56:13          damaging 52:22
                                         demonstrators        direct 15:13 49:21   documentation
 106:22 109:16      dangerous 92:2        20:4,13 83:12        62:15                32:14
council 106:1,8     dark 24:15 30:10      99:12               directed 20:16       documents 32:23
 107:4 114:19,24     36:24 37:1,11       demos 40:2            41:22,23 79:15      dogs 34:19
counsel 5:1,11       38:12 48:17                               114:14
                                         department 6:17                           double 46:8
 75:22              date 7:17 76:6        88:20 89:7,20       directing 34:3
count 52:10                               99:24 103:13         49:7 74:18          downhill 14:2
                    dates 76:18
                                          104:14                                    22:23 23:15
counts 20:10        day 16:9,17 27:4                          direction 22:13
                                         department's          39:5,17 43:13       downtown 23:21
couple 11:11         31:21 36:4 38:8
                                          47:4                 45:17 46:13 70:4     24:10,13,21,23
 21:10,11 25:5       57:24 58:3,17
                                                               113:22 114:8         25:2,21 27:9,20
 33:6 43:20 62:20    60:4,9 61:2 67:10   departmentally        115:5,19             28:5 29:24 30:13,
 66:19 83:18         73:23 75:7 78:6      102:22 103:3,8                            19,22 34:9 48:18
 84:11 92:22 95:7    79:20 81:21 83:7     104:1               directives 32:11      56:3 58:11 64:22
 96:5 98:22          85:7 95:5,8,20
                                         depending 62:3       directly 39:3         65:6 66:8 68:7
 105:11 106:8        101:2 108:10
                                          95:9                 45:16 46:19          96:2 107:8 110:4,
 110:19              111:16,20 113:12
                                                               60:19                9,10 114:23
                    days 43:20 53:11     depends 26:18
Court 8:20 59:13                          41:13 42:8,23,24    directs 44:7         driver 94:19
                     57:20 60:10
cover 58:10          71:12 98:12         deployed 43:8        disappear 58:15      driving 24:21,23
CPD 112:22           116:2                112:12              discharged           drove 94:3
CPR 92:13           Dayton 99:19         depo 10:18 32:24      102:21              drug 12:11
crews 16:18         de 82:3               57:19               discipline 72:23     due 100:23
 82:14                                   deposition 5:5,7,     73:7,11,18
                    de-escalate 23:3,                                              duly 5:22
                     4                    12,15,19 6:22



            Realtime - Videoconferencing - Trial Presentation - Video
                      Spectrum Reporting LLC | 614-444-1000
dusk 37:9             73:24               fan 115:11            forced 106:22         generally 12:1
duties 32:18         Eric 103:5           Father's 31:21        foregoing 117:3        29:14 61:22
duty 26:23 27:3      escalated 40:13      fault 43:23           forget 65:5 68:14     gentleman 15:4
 41:10 51:15 67:5    escalation 14:12     feel 10:19 58:18        100:15              George 14:14
 71:4                 55:1 106:17           114:2 116:13        forgot 10:10,14       get-go 96:22
                     essentially 60:10    feels 44:9              79:13               ghostly 9:9
     E                                                          form 75:10
                     estimates 17:4       feet 38:24 45:18                            Ginther 106:7
                     evening 34:8 56:2    felt 19:8 21:13       formed 90:1,5,13      Ginther's 106:9
e-mail 76:15
  77:10 78:1,10       66:9 112:21           71:8 74:16          forward 32:15         Gittes 5:8,9 6:2
                     event 41:10 43:5       107:14 116:4          39:19 64:10,17       58:13 59:4,8,11,
earlier 63:14 86:2
                                          figure 59:17,19         69:10                15,22 78:13,16
  95:19 103:24       events 54:5
                      74:12,18 92:9       filed 31:24           forwarded 32:2,3       105:7,15,18
early 68:6 88:5,11
                                                                  39:20,21 40:6        116:12,16,22
  89:10,14 91:7      eventually 23:3,5,   fill 43:14              41:1 84:9           give 54:22 100:13
  96:12 112:21        7                   filled 70:15          found 14:22,24         105:7
east 16:16 20:23     everybody's          finally 90:11           100:3 101:24        giving 41:17,21
  49:8 58:12 65:7     39:21 82:12                                 105:4 111:11         49:7 50:24
  82:15 112:2                             find 19:17 60:20
                     evidence 89:22         64:2 68:20 96:21    Fourth 68:13
east/west 19:3                                                                        glare 9:4
                     evolved 66:8           104:2 105:8         frame 8:4 86:24
eastern 50:20                                                                         glass 56:24
                     exact 30:10 50:12    finding 73:11           89:12
EEO 103:14,20         86:24                                                           goal 28:20 50:2
                                          findings 73:5         framing 102:3          60:2 61:11 88:17
eff 13:20            excessive 13:1         105:5               frankly 100:2         good 38:10 112:4
effective 115:15      88:20               fine 11:6 48:3        Fred 5:8 10:13        Goodale 68:12
effectively 109:23   exercise 10:19         78:15 101:20
                                            105:12              free 10:19             112:19
efficiently 11:7     exhibit 76:4,8
                      78:19               finish 58:24          freeway 20:3,8,       Gotcha 11:9 69:8
effort 81:10 86:5                                                 19,21 22:4,5 23:8
                     exists 104:13,15     finished 105:10                             grabbing 36:9
  87:2 89:20                                                      29:1,12,20
                     exit 20:1            fire 45:18 49:5,21                          Grant 93:20
egress 49:8                                                     Friday 65:23 66:1,
                     expected 41:8          57:2,4                5 67:18 68:2        grasp 88:6
elements 92:4
                      42:20 70:17         fired 45:16 46:1        77:21 94:6          green 19:6,16
elevated 35:11,
                     experience 37:13       49:11 106:20        front 41:16 45:18     grenade 110:23
  12,17,19
                      115:12              firing 44:16 45:12      51:4 56:12,13        114:7
emergency 60:24                                                   92:24 97:20,22
  69:13,24 73:24     experiences 46:5     fit 21:13 62:17                             grenades 112:23
  74:11 78:7 90:13                                              full 6:10              113:4,6,14
                     explain 9:15         fixing 109:22
emphasis 107:23                                                 fully 110:16          grenadier 44:24
                     explained 106:13     fixture 54:3
employed 6:16                                                   function 70:15        grenadiers 45:6,7
                     explaining 80:20     fled 52:19
                                                                functioning 71:4,      113:20,21
enacted 76:1         exposed 107:6        flexible 59:7           5                   grew 81:2
encouraged           express 5:4 87:23    flow 109:3,18
  87:22                                                         Fuqua 17:14 18:2,     ground 46:10
                      88:18               flowing 109:1,7,        9,12,20 19:23        79:16 96:21
encouraging          extent 87:7            14                    24:7,16,24 25:16
  88:13                                                                               grounds 53:9
                     extinguisher 57:5    Floyd 14:14
end 14:12 24:14                                                      G                group 17:7 21:2,
  29:11,23 43:10,    eye 18:6             fly 29:9                                     16 22:14,24 23:6,
  19 44:1,3 89:14    eyeball 76:5         focus 12:22 30:12                            12,24 25:2,4
                                                                gag 8:19               35:6,15 41:15
ended 24:7 63:23                            87:17 90:7
                                                                gained 53:2            53:4 62:7 68:11
  67:19                   F               focused 54:7
                                                                gas 85:2 98:5         groups 60:12
ends 78:11                                focusing 10:4          110:23 111:1,14       77:19 83:16
enforcement          face 63:5                                   112:12 114:4          87:11,21
                                          follow 9:13 20:16
  11:21,24 41:17     faces 88:10 95:1       22:14 28:8 83:4     gates 57:8            guess 7:21 8:11
  46:6                                      84:2
                     fact 15:16 86:3                                                   21:4 22:7 33:18
engaged 52:3                                                    gather 53:14
                                          foot 61:1 69:20                              34:19,23 41:13
                     facto 82:3                                  66:15 69:9
engagement                                                                             91:8 102:4
                     factors 46:9 61:7    footage 33:3          gathering 53:13
  75:19 77:13,23                            51:20 102:10                              guessing 22:9
  78:6 107:1         fair 48:11 52:5                            Gault 22:22 23:2,      105:13
                       79:12 98:15        footprint 82:14        6 31:10
ensure 116:10                                                                         guidelines 44:12
                       102:13             force 13:1 14:3       gave 18:10 33:20
entered 75:21                                                                          79:3
                     fairly 21:6 32:18      29:12 39:10,12,
entire 53:4                                 22 40:1,23 41:8,    gay 36:3 81:22        gun 13:14 14:1
                     Fairwood 16:23         19 42:6 47:1,7      gear 26:3
entrance 21:22                                                                        guy 42:4 66:22
                       17:22                61:21 62:3,5,22
  29:1,20 53:3                              70:10,16,23 71:8,   geared 91:9           guys 86:21
                     familiar 17:9,11
environment            88:3 100:16          17,21 72:12         general 15:1 40:4
  46:2,3 80:15                              73:12 84:8 85:17     44:5 60:13 77:20
                     familiarity 6:4        88:20 90:1           108:20 109:2,17
EOC 68:8 69:6,13
                                            107:13               112:6 114:14


             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
                     helps 59:5 109:3     identified 81:8       instructed 45:14      item 101:8
     H               hey 11:2 13:18         95:17,21              115:21
                      22:11 93:20         identify 5:2,3        instructions               J
habit 34:16           109:15,20 110:2       92:18                 78:21 79:3 115:7
half 28:11 43:3      high 23:13,15        imagine 108:15        intelligence 29:5     January 7:14
hall 106:6 115:19     24:23 25:23 30:2,   immediately 71:1        90:5                Jeff 5:10 38:7
                      24 31:1,12 35:7,                          intent 29:6 61:10       58:15 59:18
Hamilton 21:5         8,10 36:2 37:11     implement 110:14
                                                                                        76:21 77:2
handful 51:15         38:2 40:17 49:4,    implementing          intentions 89:6,
 108:16               18 50:19,21 51:5,                           16                  Jeff's 76:4
                                            70:5
                      22 54:16 55:20                            interact 92:8         job 33:18 70:12
handle 28:6 62:23     62:14 82:6,15       important 74:17
 64:3 82:10 90:15                           80:5,17 116:8         95:14               John 58:21 75:23
                      86:14,15 94:7
handled 29:9          98:19 106:19        impression 35:19      interacted 79:21      John's 105:16
 80:13                109:11,16 112:3,                          interaction 18:24
                                          improper 71:9,16,                           Johnson 59:3
                      20
handling 13:5                               20 72:11            interactions 41:7       105:13
                     higher 69:19                                 42:13,15 81:9
hands 61:16                               inappropriate                               joined 75:23
                      98:16 114:9,15                              83:7 92:19
 107:12                                     72:17                                       108:6
                     highly 99:5                                interfere 82:21
Hang 92:6 116:16                          incident 13:9                               judgment 44:12
                     highway 20:14          14:4,14 15:1 25:6   interfered 93:7
happen 61:12                                                                          judicial 8:15
                      21:24                 26:11,13,19           94:4
 64:7 111:23                                                                          jugglers 101:14
                     hindsight 52:11        33:19 39:10         interfering 90:17
happened 23:9                               50:12 56:11 61:1,                         jump 105:17
 40:10 54:16         hip 13:14                                    109:24
                                            10 64:13,15,18
 55:13,19,22                                65:16 66:13         Interim 23:17         jumped 5:18
                     historically 91:10
 63:14,15 74:12,                            69:18 70:6 83:23                            93:11
                     hit 35:21 46:12                            internal 16:15
 16 82:4 94:20                              84:9 94:1 111:12                          June 39:15 73:21
                      94:18 97:22                                 17:1,7 21:3,4,8,
 100:8 101:10                               114:23                                      74:3,13 75:13,16
                                                                  19 22:13 28:3
 102:9,11 106:10,    home 58:2                                                          80:11 84:13 88:2,
                                          incidents 42:20         40:16 72:3
 12 107:19 109:21                                                                       5 116:6
                     hometown 101:3         55:12 84:21           103:16
 111:24 112:5
 114:11              honest 17:2          include 70:9          internally 29:4
                                                                                           K
happening 28:5       honk 18:23           included 107:2        Internet 38:8
 61:19 64:5 87:5,6                                              Internet's 87:13
                     hope 7:19            including 106:20                            K-9 34:20
 106:19 107:22
                     horses 113:11,12,    inclusion 17:15       interrupt 7:24 9:3    K-9S 34:13
hard 55:7                                                         10:11 29:8 37:4
                      17                  incorporated 92:5
Hardin 106:8                                                      59:16               KC 57:9
                     Hortons 35:9         increasing 81:12,
 107:5 115:1                                                    interrupting          Kelton 20:22,24
                     Hostetler 39:19,       17                    68:17 91:16           22:22 23:2 31:10
harm 107:15
                      22 41:2 72:21       individual 13:13,
hatchet 101:16        73:5,17 84:7                              intersection 18:6     kind 6:5 12:11,15
                                            24 44:13 49:22        19:5,15 35:8 43:2     17:19 18:4,6,10
head 46:20 47:1,     hour 18:15,17          61:20,24 62:4                               19:21 24:1 25:8,
                                                                  49:3 62:14 63:11,
 6,11,14 48:8         19:13 43:3            85:15 114:2                                 10,12,14,20 35:7,
                                                                  16 96:10
 79:17                                                                                  10,11,14,16
                     hours 7:20 11:11     individuals 25:7,     intersections
heading 49:4          42:12 51:1 52:8       24 34:12 36:7                               42:14 49:23 51:5,
                                                                  43:11 50:18           12 53:13 54:3
headquarters          54:6,19 58:3          46:1 50:22 51:20      110:12
                      62:20 94:10           55:23 62:16 81:8                            55:19 57:3,8,13
 22:9,10,12 24:22                                                                       58:4,17 60:4,24
                      98:13                 83:11 84:20 85:1,   intoxication 12:5
 25:22                                                                                  63:23 64:4 66:8
                     housed 21:9            7,16 87:20 88:13    investigate 72:3
heads 55:7                                  89:4,8,21 92:2,11                           69:23,24 73:10
                                                                  83:21 84:4 90:2       88:6 89:22 90:5,
health 12:15         hub 99:23              111:11
                                                                investigated            11,14,22 93:19
hear 8:17            hundreds 7:8         influence 46:9          103:15                95:5,24 96:23,24
                      37:22 38:3 51:22,                                                 98:23 99:22,24
heard 8:19 25:13,     24                  information 31:16     investigation
 21 39:4 56:24                              54:21 82:2 88:24      21:9                  111:5,19 113:8
 57:10 60:21         hushed 93:11           89:8,13 99:9,15                           kinds 54:14 56:18
                                            100:18              invited 96:14
 73:10 87:18         hypothesize                                                        87:11 92:13 98:6
 98:10 101:10,11,     114:10              informed 15:1         involve 42:14
                                                                                      knee 44:20,21
 21 102:2                                   63:13 102:9         involved 14:6           45:3 47:10 48:16
hearing 114:21            I               initial 39:13 66:6      15:5,21 51:23         49:11,20,22
 115:3                                      92:21 112:18          71:12 88:4,13         50:10 51:6 62:15
                                                                  101:5 103:7           79:8,10,14
heat 101:17          I.D. 93:19           initially 31:11,24
                                            64:20 65:6 80:24    involvement           knees 45:23
heated 26:4          IA 39:20
                                            95:6 109:9            15:13
heavier 18:18        IAB 71:22                                                        knew 14:5,9 17:16
                                            112:19              irritant 41:24 42:6     24:8 25:6,14
heavy 22:2           IAP 69:5 78:7        injured 92:15           107:12,14             56:11 80:6 86:13
height 38:1 46:14    ICS 26:20 60:22                            isolate 89:21           87:19,20 88:1,12
                                          injuries 95:2                                 89:13 103:24
 56:5                idea 29:5,10                                 90:6,16 92:1
                                          instance 109:5                                107:5
helped 82:15           33:13 102:7                              issue 36:13
 87:22                                    instances 83:18                             knocker 49:22
                     idealogically          97:18               issues 28:1             50:10 79:15
                       87:12



             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
knockers 44:20,        light 19:4,6,14,15     lower 9:4 98:18      medic 93:3,13        motorists 13:16
 21 45:4 48:17            24:4 58:16 78:21                          94:3,17              18:23,24
 49:11,20 50:10           112:21                                   medication 12:11     move 62:17 76:21
 51:6 62:15 79:9,                                  M
                       lights 19:2                                 medics 92:9,11,      moved 62:12
 10
                       limited 115:10         mace 34:14 36:4,      17,20,22,23 93:6,    67:12 82:20
knowing 49:9                                   5,10,18 43:9         8,10,17 94:21,23
                       lines 96:15 98:3                                                 movement 50:23
knowledge 71:11                                83:14 85:2,10,11,
                       lining 90:20                                meet 24:22           moving 49:2
 72:4,14                                       17,23 86:1 107:7
                       list 100:11 101:1       114:6               meeting 106:7         64:17
     L                 listed 65:24           made 7:15 10:10,     members 85:23        multi 44:17
                          100:12               14 14:4 23:6         89:17 106:8         multiple 42:13
                                               61:22 65:11 69:5     111:6                46:15 86:9
lack 29:4              listing 100:1           74:14 75:2 86:3     memory 11:4
land 97:20             lit 29:23               87:13 109:21                             musicians 102:3
                                                                   men 72:6             mute 43:21
large 35:16 39:12      lived 101:16           main 46:20 108:3
   52:15,20,24                                                     mentioned 57:17      muted 43:23
   68:11 115:14        Livingston 13:13       maintaining           86:2 87:1 110:19
                          16:1,14,21 17:10,    29:18
larger 34:14 52:21        17 18:3 19:3                             message 80:6,18
                                              majority 16:24        81:6 86:11 96:12         N
late 17:21 30:10          20:24 23:7,20,22     54:15 88:24 89:1
                          24:1,12,17 25:18                          108:9 116:10
   67:8 94:9 112:16,                           91:11 99:4 100:7                         named 32:1,13,20
   17,20                  27:8,13,19 31:8                          messaging 87:10
                          37:10 40:15 65:1,   make 7:22 12:9                            names 56:19
law 11:20,24 46:6                              19:20 20:18 24:5,   met 25:23 88:15       83:22 88:10
                          2,8
lawful 42:2                                    22 26:6 29:19       methods 107:13        100:12
                       Livingston/             48:1 60:11 61:12
lawn 82:13 109:6       lockbourne 13:9         62:7 64:7 65:9      mid 39:15 67:24      narrow 60:1
                                               80:3,19 103:1        68:4 112:17         nation 86:10
lawsuit 31:17,24       local 87:21 99:13,
   32:10,13               16                   104:11 108:21       middle 10:12         national 86:4
                                               109:19 115:23        13:13,23 28:15       101:8
lead-up 106:16         located 60:13
                                              making 60:2           106:21
leaders 81:10             73:24                                                         nationally 80:15
                                               61:20 62:5 80:7     Miller 18:4           86:8
leadership 25:13       location 60:15          104:5 108:1
                          71:7                                     Miller-kelton 20:1   nature 46:11
   88:4                                       management
                       locations 40:19                             mind 36:17 41:11      85:19 90:4
learn 101:18,22                                78:8
                                                                    107:17 116:17       necessarily 28:14
learning 59:20         Lockbourne             manager 66:17
                          14:21 16:1,15,22                         mindful 22:11         47:18,19 114:3
leave 24:18 102:4                              73:21
                          17:10,17 23:7,20,                        minimize 19:8        necessity 61:5
leaving 24:20             22 24:1,12,17       march 19:23
                          25:18 27:8,14,19     20:17 22:15,16      minimized 19:21      negotiated 95:24
   48:23 49:15
   93:12                  29:15 31:9 37:10     28:15 63:20 82:5,   minor 95:2           Nelson 64:23
                          40:15 65:1,3,8       16,18                                     65:3,7
left 24:17,20 37:9                                                 minute 19:15
   49:3 87:12 93:12    logistics 26:16        marched 20:23         76:21 92:1          newly-promoted
                                               29:18 40:17                               45:9
legal 95:13,14,18      long 8:1 10:5,6,18                          minutes 43:7
                          11:6 16:16 21:6,    marchers 22:3         58:15 77:1 110:6,   nice 69:19
legitimately 98:20        23 22:7 42:12       marches 110:9         17                  night 14:24 30:16
legs 45:23 69:23          57:19 96:16
                                              marching 21:18       misconduct 8:15       31:12 40:7 54:7
                          106:12 109:8,19
length 54:17                                   28:4                                      56:7 62:11 66:18
                          110:1,3                                  mistake 10:10,14
lesser 87:7                                                                              94:6,9
                       longer 27:24           Mark 34:15,16,24     misuse 84:22
lethal 46:24 62:15                             114:6                                    nightly 106:20
                       looked 37:22                                mixed 76:18
   70:10                                      Marshall 75:21,23                         nights 57:19,20
                          68:15 78:18                              mob 51:3,8,18
letter 32:12,16,24        112:5               mass 51:11                                nomenclature
   72:2                                                            modifications         66:11
                       loose 30:21            material 54:14,16     80:13
level 46:10 47:12,                                                                      non-deadly 62:3
                       loosely 95:11          Matrix 104:19        moment 48:5
   18 60:18                                                                             non-lethal 28:19
                       loot 88:17             matter 42:11         Monday 106:4
liaison 17:15                                                                            44:6 61:21 62:5
                       looting 55:14 90:2     max 7:20             monitored 14:9        65:10 70:16 71:8,
licensed 99:13
                       lot 6:4 9:4 10:7       mayor 75:12                                17 72:12 79:8
lieutenant 21:18                                                   monitoring 18:8       106:2 113:24
                          17:23 21:7,12,14,    98:10 106:7,9        65:7
   41:14,20 44:7
                          17 23:1,4,5,11       114:18                                   noon 58:20
   45:9 61:23 62:7,9                                               month 86:23
                          26:5 38:6 41:6
   71:14,16 102:15,                           mayor's 93:16                             normal 18:18
                          46:2,9 52:19                             months 33:7
   17,19 103:4                                 105:24                                   north 20:24 30:23
                          65:10 70:4 74:21
   113:22 114:9,15                            Mcfadden 102:16,     Moore 103:5           35:8 49:4,11,18
                          80:15 87:19 93:7
lieutenants 39:2,         95:3,19 109:24       17,19 103:4         morning 15:3          52:19 58:11 63:4,
   15 60:18 61:4,14       110:7               Mckinley 51:5         68:3,6 94:10         10,23 68:12,13
   63:13 65:11 70:3,                           53:16 54:2 92:24     106:4 112:15         82:6,7,9,16
                       lots 51:2 74:22
   20 71:20                                                         114:22              northeast 35:9
                       love 8:17              means 48:14
life 10:8                                      73:17 109:23        motivated 99:5       notes 11:3
                       low 22:16 28:6
lifted 8:21                                   media 100:9,14,      motor 107:3          noticed 63:3
                          29:19 82:14,17
                                               16


              Realtime - Videoconferencing - Trial Presentation - Video
                        Spectrum Reporting LLC | 614-444-1000
notifying 62:5        78:22 80:4 81:4      parking 17:23        permanent 54:3       policies 11:5
number 52:15,17,      83:15 85:3,7          21:6 46:2           permitted 71:22       44:12 61:11
 24 56:3 66:22        96:8,9,18 101:22,    part 19:12,16                              74:14
                      24 102:5,23                               person 13:12 16:2
 81:7                                       30:22,23 32:3,17     38:19 43:2 46:20    policing 71:13
                      104:24 105:1          35:8 42:24 47:16
numerous 86:18        108:2 109:12                               49:23 79:16         policy 11:1 32:3
 87:1 92:19                                 50:18,19,20          84:15 93:14          47:4,20,21,22
                      110:1 111:21          54:17 62:13,20
nurse 93:20           113:18 114:1                               104:5 106:14         48:10 49:2,19
                                            70:12 76:22 77:7     111:13,21            50:2 62:18 70:16,
                      115:22 116:9          84:6 86:3,4 88:23
nurses 92:12                                                                          23 71:9,17,20
                     officers' 55:6         91:7 99:3,14,16,    personal 37:12
                                                                                      72:11,17,22
                     official 7:14 32:18    21 100:5 104:22     personally 28:2       73:11 74:21,22
     O                                                           48:18 74:17
                     officially 74:6       participating 5:11                         75:6,10,13 76:24
                                                                 79:21 83:14          77:21 78:21
oath 5:6 12:9        officials 98:11       parties 8:11 91:13    97:10 115:6,11,      80:13 85:11
object 46:12         Ohio 54:10 57:1       parts 99:20           22                   114:14 115:23
                      99:17 100:4,5        party 8:7 82:8,19    personnel 71:13       116:3
Objection 38:22
 47:24               Ohioans 53:24          104:7                113:15              political 80:10
objective 61:13      on-the-ground         passable 109:16      PERT 92:5 110:8      positive 67:1
                      70:4                 passing 13:16        pertains 32:13        95:21
objectives 64:6
                     opened 57:9            18:24 93:2 95:3     Phillips 5:18        possibility 20:13
observe 84:20,21
 92:8                operation 70:14       past 33:6,7 86:23    phone 24:6 25:1      post-pandemic
                                           patience 116:23       76:10                18:16
observed 50:13       operations 6:20
 71:20 97:11          22:10 26:15,20       patrol 6:20 71:5     physical 42:16       power 25:12 73:6
 105:2                33:21 60:11,23,       72:5,10 78:22        54:12               practical 34:3
observer 95:18        24 61:9 65:15,19      102:5               physically 30:7,      42:11
                      66:12,17 67:6,9,     pause 105:7           16 56:11 57:20,
observers 95:13,      19,20 68:21                                                    practice 45:21,24
 14                                        pay 93:11             24
                      69:11,14,24 71:6                                               practiced 45:12
observing 72:11       73:21 74:1,7,11      peaceful 29:7        pick 63:10
                                                                                     precinct 13:11
                      78:19                 79:20 82:12 89:2,   PIO 17:14
obstacles 12:10                                                                      prep 33:8
                     opportunity 39:24      23 92:2 97:11,21    place 5:5 20:19
occasion 74:5                               98:14 99:4                               prepared 90:23
                      40:22                                      88:8
 110:21
                     opposed 47:23         peacefully 89:3      plaintiffs 5:9       presence 81:12,
occasions 48:21                                                                       17
                      74:10 90:7           pedestrians 20:3
 50:9,13 69:9                                                   plan 40:12,14,15,
                      107:12                22:4                                     presented 93:24
 70:14                                                           17 82:10 91:4
                     order 8:20 41:18,     pelted 54:14          110:10,14           President 106:8
occupation 6:14
                      21 49:16 116:19                                                 107:4 114:24
occupied 107:3                             people 15:21,24      planned 16:14
                     ordered 57:24          16:24 17:1 18:23     82:5 91:12          pretty 19:18 20:2
occurred 116:3                              24:11 35:1,16                             30:24 112:6
                     organization                               planning 26:17
October 91:3          95:10,11 104:18       36:15,19 37:21                           prevent 51:16
                                            38:6,20 42:13       plans 16:18
Offhand 104:9        organizations                                                   previous 24:2,3
                                            43:12 45:16         play 34:1 113:11,
office 5:17 57:11     111:8                 48:22 49:7 50:2      12                  previously 31:20
 93:16 103:21        organized 20:10        51:7,22 52:3,12,                          91:4
 105:24                                     19,24 53:14,19      played 13:4 61:7
                     organizer 25:1,17                           98:23               pride 81:22
officer 6:15 7:3                            54:1 56:3,6,8,19
                     organizers 17:16       57:2 82:23 83:16,   playing 16:7         primarily 73:24
 11:21,24 13:11,
                      19:7 24:9 96:14,      19 85:17,22
 21 14:1,3,8 32:1,                                              pleased 19:18        prisoner 36:1
                      22                    86:19 87:1,23
 5,11,12,20 35:18,
 22 38:16 39:6       outcome 15:12          88:14,20,22         point 10:12,14       private 109:5
 41:7 42:3,7 46:6                           89:15 92:14,19       11:4 13:4,24        privilege 10:20
                     outlet 100:16          94:24 95:3,19        17:21 18:12 19:5,
 49:21 56:17 59:3
                     overrun 58:23          96:6 97:12,18        22 20:1 22:1        problem 9:7
 62:1 72:5,15,19,
                                            98:7,14,20,24        23:16 26:1 28:24     13:19,22 29:4
 20 79:14 81:5       overwhelmingly         99:15,17,19          29:5,22 31:7,12      93:16 109:22
 102:15,20,24         99:12
 103:2,10,11,18                             101:15 102:1         35:6,17,23 40:20    problems 12:15
 104:1,3,4,6                                107:20,21,23         50:17 51:6,10        81:18
 105:13 114:11            P                 108:3 109:4,22       53:23 55:17
                                            111:3,8,15           63:24 66:2 82:19    procedures 74:15
officers 13:17                              115:14               86:13 100:9         proceeded 82:16
 17:16 22:13 25:9    p.m. 117:4
                                           percent 98:12         109:13,14
 26:3 28:5,21        PA 96:15                                                        proceedings
 34:4,11 35:7,14                           percentage 98:20     pointed 13:24         117:3
                     packed 39:20
 36:8 40:5,8,9,19                           99:6,18 104:22      points 18:1,9        process 39:14
 41:23 42:12 44:6,   paid 83:2
                                           percentages          police 6:15,17       professionally
 7,10 45:6 46:18     parade 25:5,8          20:5,6               13:1,20 14:3         115:6,9
 47:5 49:17,18        81:22,24 82:3
                                           perception 98:4       22:18 25:20
 54:13,16,19                                                                         profile 22:17 28:6
                     paramedic 94:4                              70:22 71:13
 55:12 56:17 57:5                          period 39:13                               29:19 82:17
                                                                 81:12,17 88:19
 60:12 62:2,5,8      parameters 60:13       40:24 95:23          90:13 98:11         progressed 55:10
 63:19 68:10 70:5                           100:9
                     parked 25:22                                102:14 103:12       projectiles 51:2
 72:10 74:19
                      99:12                                      104:14 109:23



             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
promised 11:10                               85:4,19 86:5,24    reported 48:19         60:10 62:20
promoted 7:13             Q                  95:23 101:4          71:16 79:5 83:19     69:21 74:5,6 88:4
                                             102:9 107:18         103:11,18 104:4      90:8 95:9 98:23
promotion 7:17                               108:5,8
                     quadruples 40:18                           REPORTER 5:1         roles 26:18
proper 67:20                               received 39:17,18
                     quarter 20:7                               reporting 5:6        room 5:3,10 16:23
property 53:5                              recently 33:4          83:15                17:12,22 23:1,23
                     quasi 90:1
 54:13 55:16,18                                                                        24:16,21 27:11,
 56:12 109:5         question 9:23         recess 59:23         reports 31:17
                                             105:20               39:12,22 40:1,6,     12 80:9
                      10:1,9,13,24
prosecuted 15:10                                                  23 84:9            rooms 58:14
                      11:1,22 44:23        recognize 76:7
protect 51:14         73:4 79:7 107:17       88:10              represent 5:3        rotating 67:17
 89:23                114:16                                      101:20 103:6
                                           recollection                              rotation 58:5
protest 17:17        questions 5:13          73:19 75:14          104:17
 22:12 23:24                                                                         roughly 36:23
                      6:9 9:12,14 10:22                         representation
 33:23 63:17                               recommendation                              76:9
                      11:12 47:22                                 32:17
 77:19 82:1,4,21                             73:10                                   rounds 45:20
                      48:15 51:18 60:6
 87:11,24 88:14                            recommendations      Representative
                      82:24 105:11,22                                                routine 32:9,19
 89:3 92:15 96:14,                           73:5                 114:24
                      110:19 116:14
 21 98:21 110:22                                                represents 32:5      ruin 8:22
                     quick 9:5 59:18       recommended
 111:7                                       32:6               request 32:16        rule 108:20 109:2,
                     quicker 110:7                                                     17 114:14
protesting 22:18                           recommending           58:14 78:13
                     quickly 110:18                               100:10,24 108:19   rules 7:22 9:1
protestor 42:4                               32:4
 94:17 98:2          Quinlan 67:14                                116:18,19            75:18 77:13,23
                                           record 5:2 6:11                             78:5 106:24
 110:21              quote/unquote                              requires 44:9
                                           recording 33:15                           rumors 115:3
protestors 18:11,     72:24 85:9                                residents 100:14
 13 21:13 41:15                            records 100:10,                           run 69:6 111:15
                                             24                 resolve 28:1
 53:19 63:21
                          R                                     resorted 69:24       running 52:18
 79:21,24 80:4,21                          red 19:2,4,14 24:4
 81:3,10 86:12,14                                                                      57:2
                     race 102:24           reduce 108:2         resources 17:12
 89:2,23 90:9,18                                                  23:19 88:9         runs 59:16
 92:2 95:9,24        racism 13:1 88:19     refer 44:18
 97:11,19,21,23                                                 respect 11:5         rush 18:15,16
                       104:13,15           reference 86:3
 107:21 110:24                                                    60:14              Russell 94:7
                     Radden 14:15          referenced 94:2
protests 14:17         15:6,8,22 17:11                          respond 13:11
 64:22 66:7 68:7                           referred 94:2          91:12                   S
 69:22 71:3 82:11,   radio 16:23 17:12,
                       22 23:1,23 24:16,   referring 77:10      responded 23:2
 12 86:4 90:10,16,                                                                   S-M-I-T-H 6:12
 24 99:21 107:7        21 27:11,12         reflects 76:24       response 16:19
 108:22 113:2          94:16                                      22:22 25:20        sad 105:5
                                           refusing 62:17         54:22,23 55:3,4
provide 21:4 32:7,   ramps 20:21                                                     safe 49:8
                                           related 16:7 40:1      74:19 90:13 91:9
 14 78:9             ran 52:16,20 53:1       72:16 73:12          93:22 107:10       Saturday 65:23
provided 100:14        57:3                  88:24 111:7                              66:1 67:21,23,24
                                                                responsibility
 106:14              rank 6:19 102:15                             58:9                68:4,6,8,21 100:8
                                           releasing 24:11
                                                                                      112:18
provoke 25:19        re-read 32:23         reliable 17:5        responsible 42:7
 54:21                                                                               saves 77:7
                     reached 56:5          remember 12:24       rest 30:16 31:23
public 85:23                                                                         scaled 69:22
                     react 54:20             13:2 16:10 18:11   resulting 73:17
 100:10,23 116:9                             32:21,22 37:9                           scenarios 114:10,
                     reaction 14:10          48:9 50:15,16      reverted 24:2         13
publicize 87:22        35:22 104:21          57:9 65:2 66:5     review 33:2 39:24    scene 14:20,23
publicly 74:22       read 76:22 104:19       67:5,10,23 71:14
 101:12                                                           40:23               15:14 24:8,19
                       105:4 116:20          73:9 79:10 86:18                         26:8 30:13 31:9
publish 99:24                                94:8 95:16         reviewed 15:17
                     real 9:5 17:13                               31:16 39:10,11      93:8
pull 11:2 96:10        59:18 66:10 93:8      103:17 110:20
                                             112:2,16             72:22              scenes 46:7
pulled 35:24         realize 10:9                               reviews 41:3         schedule 67:14
                                           remembered
pulling 25:21        realized 95:7           10:13 103:24       Rhodes 53:15         scheduled 59:3
 28:14 114:6         reason 9:14 12:19                                                64:23 82:1
                                           reminds 31:14        Riffe 54:11
punches 42:5           43:22 49:10           41:4                                    Schlein 108:6
                       54:24 59:7 74:9                          rifles 44:19
purposes 7:18                              remote 5:5,6,13,                          scooters 51:3
 34:3 36:13 42:2       88:16 108:18                             rights 89:4
                       109:8                 14,19                                    55:5,6
pushes 42:5                                                     righty 116:22
                     reasonable 7:7        rephrase 9:17                             scope 65:12
pushing 42:15                                                   riot 26:3
                       107:10,15           report 8:10 39:10                         scrambled 16:17
 83:6                                        40:1 41:8 42:19,   risks 29:19
                     reasoning 106:13                                                screamed 56:19
put 8:12 14:9                                20 43:15 44:2      roadway 13:23
 46:21 49:13         reasons 106:13          70:17 71:7,21,22                        screaming 68:10
                       108:3,16              72:1,10 73:13      rock 93:9 94:18
 61:24 67:14 78:8                                                                    screen 76:8
 100:15,24           recall 16:6 71:2        79:17 83:12        rocks 51:2 55:4,8
                       79:2,19 81:7,15,      84:15 100:1,19       96:18              scroll 77:2,4,6
putting 52:9                                 104:5,19,22,24
                       19 82:23 83:16,                          role 13:5,7 15:18    sea 69:23
                       20,23 84:1,24         105:3,4
                                                                  16:7 26:7 33:24



             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
search 48:6            35:12 36:15,18        89:3 90:22            18:16 54:8 55:11,   streets 74:2 108:4
Seattle 87:14          96:9,11,17 109:4    specialty 113:17        20 56:16 86:16      strike 50:4
                     sidewalks 35:2,3,                             99:22 106:19
seconds 110:15                             specific 11:1                               striking 42:16
                       4                     33:19 47:22 48:9    Statehouse 36:7,
section 26:15,21                                                   8,10 51:12,14       strived 97:2
  28:22 33:22        sign 13:15,19,22        50:11 67:10 75:7
                       116:20                77:14,17,23 85:4,     52:9,13,16 53:1,    strong 63:3
  60:23 61:9 67:9                                                  5,8 55:11,24
  74:7               signature 117:1         19 89:8 94:1                              structure 60:9
                                             100:19 103:18         56:13,15 82:5,13,
                                                                   20 109:6              70:3
sections 26:17       signed 75:16 76:1       104:3
                       107:1                                     States 104:16         struggle 25:12
seed 90:19                                 specifically 18:12
                     significant 69:12       35:5 62:11 74:17    static 46:2           student 12:4
segment 28:17
                       97:7                  93:6 95:16,20                             studies 20:5
send 78:14                                                       stationary 83:9
                     signs 16:4 18:22        107:4 108:8
                                             115:2 116:8         statue 51:5 54:3      stuff 20:11 33:8
sending 24:12                                                                            64:20 65:6 84:7
                     similar 77:9 86:10                            92:24
separate 41:8          87:10               specifics 50:16                               96:18 114:14
  45:6                                       77:13               statute 53:16
                     sir 7:5,9 8:6 9:22                                                subject 14:5
separately 42:22       10:2,16 11:9,13     speed 48:13           stay 21:17 28:12
                                                                   58:2 96:16 108:1,   subjected 92:3
  43:15                12:14,18 13:3       spelled 13:21
                       28:23 29:13,21                              9                   submit 84:15
September 91:3                             spend 36:12
                       32:8 33:5 34:5                            stayed 23:21 56:8     subsequent
sergeant 17:14         37:16,18 38:14,       69:12
                                                                 staying 74:10           60:10 92:21
  18:1,9,12,20         21 39:8 43:17       spending 74:1
  19:22 21:19          45:13 46:15 50:7                          stays 96:11           subsequently
  23:18 24:7 25:16                         split 25:11 27:8                              111:2,10
                       53:17 66:23                               Steinberg 108:6
  41:14,21 61:23       68:22 69:15 70:8    spoke 84:21 85:1                            sudden 40:18
  71:15,16 81:1        72:7 76:14 94:12                          stemmed 84:12
                                           spokespeople                                sued 11:15,18
sergeants 60:18        97:9 101:19           87:20               steps 29:18 36:10
  61:4 63:13 65:12     102:12 106:4                                52:16 69:6          summertime
  70:3,20              116:15,21           sponsored 17:7                                37:6,15
                                                                 stick 19:12
series 74:12         sit 72:18 80:2        Sports 57:10                                summoned 106:5
                                                                 stipulation 5:4
set 18:21 85:12      sitting 80:8          spray 34:22,23                              Sunday 58:2
                                             35:1,18 38:19       stomach 47:15           65:22,23,24 67:4
setting 110:8        situation 24:10         39:7 43:4                                   100:8 108:19
                       29:15 30:5 41:5                           Stonewall 25:5,8,
share 76:4             42:7 44:8,14 47:1   sprayed 35:22           12,13 82:6,8,18     sunset 37:15 38:8
Shawn 25:3             62:24 89:19           38:17 43:7 83:14,   stood 56:21
                                             15                                        supervision 28:2
shelter 51:4,9       situations 44:5                             stop 20:17,20           71:12
                       91:12               spraying 34:12          39:18 41:2 51:21
shift 43:19 44:1,3                           36:14,15 42:14                            supervisor 7:3
  59:10 67:16,17     sizable 21:6,12                               52:4,19,22 55:17      41:18 44:7,9 62:7
                                             107:22                56:12,13 96:17
  69:2               size 40:18                                                        support 17:11
                                           spring 10:4 13:1        97:13 101:5
shifts 42:12         skip 8:18 46:8          16:8 21:23 40:2       102:11              suppose 114:9
ship 72:2              47:7,14 48:9          53:24 71:3          stopped 22:24         supposed 44:2
shipped 84:7         skipping 45:19,20     Springtime 37:17        33:14 90:11           71:23 114:8
                                                                   102:5
shoot 44:19 47:6     skirmish 26:2         squad 20:15,16                              surface 21:6
  49:20                50:19 51:13           41:22               storming 51:11          46:11
shooting 47:5          90:20               squads 17:23,24       story 102:3           surrounded 23:14
  79:14 114:7        small 52:17 76:11                             106:12                63:18 106:22
                                           stack 39:12
                       87:14 115:14                              stove 101:17            109:12
shop 21:11                                 staff 104:24 106:9
                     smaller 87:9                                straight 63:4         survey 104:23
short 7:20 58:11                           stage 16:22                                   105:5
  68:12 82:7,9,16    Smith 5:21 6:12                             street 16:2,16
  105:9 106:12                             staged 16:24            18:14,22 19:2       suspect 46:20
                     smoke 97:24 98:3        17:23 110:11                                47:6
shorter 59:19          110:23 111:2,3,                             24:5 29:17 30:23
                       11,13 112:10,22     staging 27:13           35:4,9 36:6,16      SWAT 113:18,19
shortly 14:4 53:13                                                 46:12 49:19
  114:22               113:4,5,14          standing 8:19                               swearing 5:14
                                             13:13 15:24 16:4      50:20,21,22 51:5,
shot 46:9,21         solution 29:16                                7 53:19 54:8,11     sworn 5:22
                                             35:1,3,16 42:3
  48:22              somebody's              43:1 56:23 63:12      55:11 56:16         system 26:19
                       47:11                                       60:17 61:3,15         60:22
shots 106:20                               stark 101:23            62:16 63:8 69:7
shoulders 47:16      sort 91:24                                    74:3,10,18,24       systematic 40:8,
                                           start 21:2 26:23
                     sounds 15:16            70:12                 75:7 78:20 82:6,      23
shouting 23:5
                       89:9 91:21                                  15 85:18 86:15,     systematically
show 18:22                                 started 7:6 21:17       20,22 90:21 92:9,
                     south 30:24 31:1        23:21 24:11,21                              39:24
showed 13:17           50:18 52:20 54:9                            11,17,20,23 93:3,
                                             28:4 55:2 58:5        6,10,17 94:3,21,
  31:9 36:23 63:1      63:4                  67:13 82:19 91:2,     23 96:1 100:13           T
shown 20:6           southern 30:21          3 114:21 115:3        106:15,19,21
side 6:7 58:12         50:18,19 62:13      starting 26:4 51:3      107:24 108:23,24    tactics 61:12,17
  63:11,24           speak 14:23 56:9        78:6 88:3,9           109:10,16,23          62:21 65:13 70:5
                       57:9 74:21 87:3                             110:1,15 112:3,4      86:12 87:10
sidewalk 19:6,17                           state 5:2 6:10
                                                                                         90:15 98:7


             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
  114:20              testimony 51:19       title 64:13 66:21       101:14            violations 83:13
tailing 63:20         Theater 54:10           67:21               turns 14:5 91:13    violators 90:17
takes 25:19             57:1,2              titled 81:23          two-second 43:8     violence 28:18
taking 5:14,19        theaters 27:19        today 6:9 9:12        twofold 89:24         54:7 88:17,24
  12:11 41:18 94:4    thing 15:2 25:11,       12:9,13,20 31:18                        violent 77:18
                                              36:13 58:23         types 100:3
  95:1                  16,21 35:17                                                     106:18
                        38:23 63:3            72:18 87:9 88:1     typically 26:11
talk 34:12 59:18                                                    60:19 61:8 62:9   virtual 80:8
  74:22 80:21           108:13 113:5,8      told 35:20 41:2
                                              58:2 66:16 69:6       69:20 114:5       visible 17:14
  81:20 92:18,22      things 10:7 18:19
  95:14 108:17          21:12 22:23 26:3      93:3 96:15 108:2
talked 18:19 61:6       28:4 29:10 30:20    ton 58:6                   U                   W
  64:1 78:10 79:24      34:6,23 36:16       tone 74:15 80:6,
  81:11 93:15           46:13 56:18           19 116:10           ultimately 15:9     W-E-I-R 6:13
  95:17,19 106:14,      84:11 85:17
                        86:11 87:5,18       tonight 25:19         uncertainty 116:7   waist 50:4
  16,24 107:4,9,11,
  21                    93:2 96:17 97:12,   tool 115:10,15        unclear 29:23       waiting 93:13
                        18
talking 8:11 12:2                           top 22:19,24          understand 6:6      waived 117:1
  21:2 28:8 33:4      thought 19:18                                9:12,17,21 10:11
                                            torso 46:20 47:16                         walked 25:23
  39:1 62:21 66:20      22:17 27:24 59:5                           26:6 27:7 42:11
                                              79:16                                    56:16 68:8 79:23
  68:15 80:9 81:1,5     81:17 103:5                                47:5 48:3 57:21
                        109:3 111:12        touch 14:1             62:2 66:11,20      walking 37:10
  85:22 96:1,6
                                                                   75:8 79:23 86:5     49:2,16,18,22
  100:11 101:7        thousands 36:19       town 99:16
                                                                   95:12               83:8
  110:4,5               37:21
                                            traditional 60:22                         walkway 35:11
talks 77:14,17        threat 49:15,23                             understanding
                                            traffic 12:2,3         28:7,16 44:4       wanted 18:13,22
Tanoury 5:16          threats 28:18           18:15,18 19:4,9      45:15,17 47:9       20:18 33:11 55:3,
  38:22 47:24 59:2,   threw 38:16             20:17 21:15 22:3,    50:8 75:11,12       5 74:23 75:3,5
  6,9,14,21 78:15       110:22                15 28:12 68:10
                                                                  understood 9:24      78:20 80:18,19
  105:12 116:24                               82:15 94:16
                      throw 97:12 98:3                             73:4                89:3 91:18 98:4,
target 45:18 90:16                            108:4,9,19,23                            20 111:19 114:19
                        99:2 111:13           109:1,3,7,9,15,     unfolded 54:6
task 90:1               112:9                 17,24 110:3,9,10,                       warnings 41:17
                                                                  uninvolved 19:9      49:7 51:1
tasks 66:3            throwing 53:5           14                   63:14 107:3
team 22:22 90:13        96:17 97:18 98:5    traffic's 109:13                          washing 95:1
                                                                  unit 21:9 71:5
  91:6                thrown 35:21 51:2     train 109:2            90:5 91:19,23      waste 59:17
teams 16:19             54:14,15 55:6,12                           113:17
                                            trained 45:7,10                           watch 86:18
  17:24                 63:6 93:9 94:17
                        99:1                  46:18 48:7 50:3,6   United 104:15       watched 14:8
tear 51:20 85:2                               96:20 113:9         units 60:12          15:2 31:19,20
  98:5 110:23         Thursday 16:10
                        62:10 63:2 65:23    training 44:23         110:11             watching 18:2
  111:1,14 112:12                             45:3,6,9,11 46:2
                        77:22                                     unocc 107:2          19:11 56:15
  114:4                                       47:23 48:6 50:1                          69:18
technically 7:16      ticket 57:1             90:14 91:3 92:12,   updates 18:10
                                              14,16 93:4                              water 51:3 55:2
  81:24               till 80:12                                  upper 47:16          93:1 97:20
telling 54:19 75:4    Tim 35:9              traitor 56:20         upset 93:18         waters 95:3
  83:16,20 84:24      time 8:4,16 11:8      transition 55:13,
  85:6 89:9                                   19,21 57:14                             ways 58:22
                        14:7,22 16:6 17:9                              V
tended 17:13            20:7,20 21:1        transpired 74:13                          weapon 41:9 45:3
tending 94:24           22:3,21 23:9,12       116:5               Vardaro 5:10        weapons 28:19
                        27:7,23 28:4                                                   34:8 44:6,8,11,18
tense 80:14             30:7,12 31:18       transport 36:1        variables 46:4,16
                                                                                       45:15 55:1,12
term 69:19              32:10 33:8 34:8     trapping 107:2        vast 16:24           65:10 79:2,8
                        36:12 39:13,14                                                 84:22 92:3
terminology 26:7        41:9 54:18 56:2     traveling 102:3       vehicle 36:2
  34:13                                                                                101:14 106:2
                        57:14,22 58:6       treated 114:5         vehicles 99:10,13    114:1
terms 13:20 15:1        59:17 61:21         troopers 51:15          100:3 107:3
  27:18 28:3 31:23      62:11 63:7 67:3,                                              wee 94:10
                        5,7 69:12 71:2      troops 28:21          verbal 50:24
  32:4 36:14 38:12                                                                    weeded 108:3
  53:8 56:6 61:17       72:12 74:2 77:7     trouble 56:9          versus 83:3
                        81:12 86:24                                                   week 58:4 67:8
  62:4,21 64:5 67:2                                               video 14:8 15:2
                        89:12 91:16,19      true 29:14 53:9                            85:12 86:23
  68:7 69:23 75:11,                                                 19:11 31:17,20
  19 83:1,2 88:8        93:21 94:8,24         66:24 70:19,21                          weekend 54:4
  90:19,23 93:18        95:24 97:6,8 98:1     97:10               videos 48:6          60:21 61:2 65:20
  106:17 115:24         100:9 108:21        truthfully 12:13,     view 61:1 69:19,     69:10 89:14,15
                        110:16 112:13,        17,20                 20                 92:21 93:6 100:7
testified 7:2,8         14,18,20 113:14
  77:1                                      turbulent 77:19       viewed 80:7         weeknight 67:8
                        115:2,14
testifies 5:22                              turn 18:4 19:16       viewing 69:18       weeks 33:6 92:21
                      times 6:24 7:4
                                              86:14 87:2                               95:7 116:6
testify 12:12,16,       29:17 41:7 45:22                          views 87:23 88:18
  20                    62:10 93:5 95:4,      106:22                                  Weir 5:21 6:13
                        15 96:5 98:16,17,   turned 19:6 20:24     violated 79:3
testifying 12:8                                                                       Wes 5:17
                        22 99:15 107:19       21:16 22:24 23:6    violation 49:19
                        113:8                 49:17 56:24



             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
west 23:6 82:15
westbound 22:7
whatnot 53:6
 85:14
When's 57:22
 67:3
win/win 96:24
wind 63:3,12,24
 105:8
window 9:4 93:9
 94:18
windows 53:6
women 72:6
wood 101:17
wooden 44:19
Woods 23:16,17,
 18 25:24 26:10
 33:18 39:2 63:7
 67:14 68:14
 106:6
word 14:16 16:9,
 13 23:14 51:18
 95:11
wording 48:5
work 15:3 26:24
 65:21 71:13 72:6
 101:9 105:6
worked 60:17
 65:23 67:1,8
 90:23
working 58:3
 60:19 66:3 76:9
 103:12
works 115:10
world 87:9,14
 104:16
worry 21:14 28:16
worse 24:10
worst 54:12
write 41:8,11 72:1
 84:14
writes 32:12
writing 42:8
written 41:19,20
 75:10
wrong 26:7 27:21
 34:17 103:1
wrote 8:9,10

     Y

years 7:4 14:7
 25:5 87:9 102:16
yelling 13:16 23:5
 97:11

     Z

zone 6:20 13:10
 14:17 32:1 33:22,
 24 40:5,8,9 57:23
 58:8,10 65:4 66:7
 86:15




             Realtime - Videoconferencing - Trial Presentation - Video
                       Spectrum Reporting LLC | 614-444-1000
From:                            Quinlan, Thomas <TQuinlan@columbuspolice.org>
Sent:                            Thursday, December 17, 2020 2:42 PM
To:                              Tanoury, Alana V.; Phillips, Westley M.
Subject:                         FW: Chief's Time Sensitive Updates June 16th - Use of Chemical Agents




From: Announcements, Division -Wide
Sent: Tuesday, June 16, 2020 9:56 PM
To: Columbus Division of Police <ColumbusPolice@columbuspolice.org>
Subject: Chiefs Time Sensitive Updates June 16th - Use of Chemical Agents

There are two important updates that need communicated without delay.

One is regarding a policy change on the use of chemical agents and the second is on accepting gratuities.

FIRST ISSUE:

Until directed otherwise officers will follow the revised policy on use of chemical spray as outlined
                                                                                                      below which
was prepared by the City Attorney's Office. Once the Chiefs Advisory Panel begins its work in early
                                                                                                        July we
will make more permanent policy changes, send the policy through the concurrence process, reconcile
                                                                                                          the
Emergency Operations Manual with the policy revision, and allow the Union time to review the policy. This
policy is a stop gap measure until a complete policy can be finalized and published in directives and
                                                                                                        posted to
PowerDMS.

                   -
Chemical Spray 2.04 II. A.: Chemical Agents
1.Sworn personnel shall carry only those chemical agents that have been authorized by the Chief of
Police. Tear gas, formally known as lachrymator, shall not be used.

5. Sworn personnel shall   not use their Division -issued chemical spray to disperse a congregation of
individuals unless the congregation is engaging in aggressive or violent actions towards officers or
others. Prior to deployment of the chemical spray on or against an aggressive or violent crowd, at least three
notifications should be made when possible to the participants in the crowd advising them that they are
committing a violation of law and are to disperse, and that chemical spray will be used if they fail to comply
with the order. Failure to leave a streets or to move, by itself, shall not justify the use of chemical spray
against a non-aggressive non-violent crowd.

a.     The notifications should be made in a matter which the participants in the crowd should reasonably be
able to hear and understand.
b.     The notifications and subsequent deployment of chemical spray in crowd control situations should
                                                                                                        be
audio/video-recorded when possible.

This language authored by the City Attorney's Office is only a minor modification from the existing language
and applies to crowds. But in short it means officers may not use chemical sprays on nonviolent non
aggressive crowds during protests, period. Belt mace may be used to directly impact an individual you are
attempting to arrest in a crowd situation who is more than a passive resister. Without the ability to use
chemical sprays to disperse crowds, supervisors will need to take a leadership role in addressing crowd
situations and officers will follow the directions of the incident commander at the scene or an event or
directing actions over a police radio. Officers may find it necessary to either form an arrest team and safely


                                                  Ex. 34
target active core members who are using aggressive actions while co -mingling with peaceful protesters or
might need to vacate the area so protesters are not able to assault police officers. I do not expect officers to
be assaulted and have no recourse to protect yourself. A supervisor will need to decide whether the
reasonable response is to make arrests or to remain at a safe distance to avoid assault. Officers should not
allow members of the public to be assaulted. If people are being hurt form a rescue team and protect the
public within the limits of this policy, and guided by training, leadership, and direction.

SECOND ISSUE:

Jeff Furbee wants all officers reminded of the policy on accepting gratuities and the Ohio Ethics Commission
opinions and the City Ethics Office opinions.

The media has been working on a story as a follow up to businesses who are stating they support the police
and plan to continue their "police discount" and others who have opted to change their policy. As a reminder,
the occasional cup of coffee or discounted meal is not expressly prohibited by Ohio ethics law, but is still
frowned upon. However, the "cumulative effect" of frequenting a business because they offer a police
discount is expressly prohibited per the Ohio Ethics Law and our policy. The media is working on publishing a
story about these discounts and officers who are identified or reported violating the policy are placing
themselves in jeopardy. Safest course of action is to respectfully decline discounts and keep receipts for
meals.

Due to the time sensitive nature of this email I am preparing this message while out of the office. More
information will be shared as the policy and training on the policy are finalized. Until that time all personnel
are expected to comply with the policy revisions directed to us from the City Attorney's Office.


THOMAS QUINLAN
Chief of Police
          ,
    THE 1TYOF
    COLUMBUS
    Mee    Oniet/W4A»

     DIVISION OF'{%OLiCfi




                                                 Ex. 34
